              Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 1 of 229 Page ID #:893

                                                         United States District Court
                                                         Central District of California
                         Judgment Amended August 11, 2021 Pursuant to Restitution Order Filed August 6, 2021 [67]


 UNITED STATES OF AMERICA vs.                                                Docket No.            CR 20-89-JFW

 Defendant           Steve Chen                                              Social Security No.   6       3   7   0
 akas: Li Chen (name prior to naturalization); Nickname: “Boss”              (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH        DAY      YEAR
             In the presence of the attorney for the government, the defendant appeared in person on this date.    January 11, 2021

  COUNSEL            Jeremy Matz, Retained
      PLEA           X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                     NOT
                                                                                                               CONTENDERE                 GUILTY
     FINDING         There being a finding of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Conspiracy in violation of 18 U.S.C. § 371 [ct 1]; Tax Evasion in violation of 26 U.S.C. § 7201 [ct 2]
                     as charged in the Two-Count Information filed on February 18, 2020
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant,
  ORDER   Steve Chen, is hereby committed on Counts 1 and 2 of the Information to the custody of the Bureau
                     of Prisons for a term of 120 months. This term consists of 60 months on each of Counts 1 and 2 of the
                     Information, to be served consecutively to each other.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide all
necessary treatment.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three years. This
term consists of three years on each of Counts 1 and 2 of the Information, all such terms to run concurrently under the
following terms and conditions:

1.       The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services
         Office and Second Amended General Order 20-04.

2.       During the period of community supervision, the defendant shall pay the special assessment and restitution in
         accordance with this judgment's orders pertaining to such payment.

3.       The defendant shall truthfully and timely file and pay taxes owed for the years of conviction, and shall
         truthfully and timely file and pay taxes during the period of community supervision. Further, the defendant
         shall show proof to the Probation Officer of compliance with this order.

4.       The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered
         financial obligation. In addition, the defendant shall apply all monies received from lottery winnings,
         inheritance, judgments and any anticipated or unexpected financial gains to the outstanding Court-ordered
         financial obligation.


CR-104 (wpd 12/20)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                           Page 1 of 6 (and attachment of 223 pgs)
             Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 2 of 229 Page ID #:894

 USA vs.     Steve Chen                                             Docket No.:   CR 20-89-JFW
5.       The defendant shall not engage, as whole or partial owner, employee or otherwise, in any business involving
         loan programs, telemarketing activities, investment programs or any other business involving the solicitation of
         funds or cold-calls to customers without the express approval of the Probation Officer prior to engaging in such
         employment. Further, the defendant shall provide the Probation Officer with access to any and all business
         records, client lists, and other records pertaining to the operation of any business owned, in whole or in part, by
         the defendant, as directed by the Probation Officer.

6.       The defendant shall submit his, property, house, residence, vehicle, papers, computers (as defined
         in 18 U.S.C. § 1030(e)(1)), cell phones, other electronic communications or data storage devices or media,
         email accounts, social media accounts, cloud storage accounts, or other areas under the defendant's control, to a
         search conducted by a United States Probation Officer or law enforcement officer. Failure to submit to a search
         may be grounds for revocation. The defendant shall warn any other occupants that the premises may be subject
         to searches pursuant to this condition. Any search pursuant to this condition will be conducted at a reasonable
         time and in a reasonable manner upon reasonable suspicion that the defendant has violated a condition of his
         supervision and that the areas to be searched contain evidence of this violation.

7.       The defendant shall cooperate in the collection of a DNA sample from the defendant.

The defendant shall pay restitution in the total amount of $49,279,757.10 as follows:

As to Count 2, it is ordered that the defendant shall pay restitution in the total amount of $1,885,094 pursuant to 18
U.S.C. § 3663(a)(3) to the Internal Revenue Service.

As to Count 1, it is ordered that defendant shall pay restitution in the amount of $47,394,663.10 to 6,232 identified
victim investors in USFIA, Inc., pursuant to 18 U.S.C. § 3663A. The entire amount of restitution is due and payable
immediately.

Defendant's restitution shall be paid to victims as set forth in the attached Victim Restitution List, which identifies
victims anonymously (Unique Victim ID Nos. 1 - 6,232) and their respective amounts of restitution. A complete copy
of the Victim Restitution List, which includes specific victim identities, addresses, and restitution amounts, has been
provided to the fiscal department of the Clerk's Office and shall remain confidential to protect the privacy interests of
the victims.

The Clerk's Office shall credit defendant against the amount of restitution owed to any victim included in the Victim
Restitution List any amount the Receiver has paid that victim for the same loss by that victim in Securities and
Exchange Commission v. Steve Chen, et al., Case No. CV 15-07425-RGK, as provided by 18 U.S.C. § 3664(j)(2). The
Clerk's Office shall accept the representations from the Receiver that the losses paid to victims by the Receiver are
based on the same losses that those victims suffered in the instant criminal case.

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to
the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the restitution remains unpaid after
release from custody, nominal monthly payments of at least 10 percent of defendant's gross monthly income but not
less than $100, whichever is greater, shall be made during the period of supervised release and shall begin 30 days after
the commencement of supervision. Nominal restitution payments are ordered as the Court finds that the defendant's
economic circumstances do not allow for either immediate or future payment of the amount ordered. Pursuant to 18
U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not have the ability to
pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. § 3612(g).


CR-104 (wpd 12/20)                       JUDGMENT & PROBATION/COMMITMENT ORDER                   Page 2 of 6 (and attachment of 223 pgs)
             Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 3 of 229 Page ID #:895

 USA vs.     Steve Chen                                                      Docket No.:       CR 20-89-JFW
If defendant has a material change in economic circumstances that might affect his ability to pay restitution, as set forth
in 18 U.S.C. §§ 3572(d)(3), 3664(k), or his financial situation is different than as represented to the Court, this schedule
of $25 quarterly payments is the minimum payment obligation and does not preclude the United States Attorney's
Office from pursuing all other means by which to satisfy criminal debt obligations imposed by the Court.

It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is
unable to pay and is not likely to become able to pay any fine.

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant
poses a low risk of future substance abuse.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons on or
before 12 noon, on July 26, 2021. In the absence of such designation, the defendant shall report on or before the same
date and time, to the United States Marshal located at the Edward R. Roybal Federal Building and U.S. Courthouse,
255 East Temple Street, Suite 1410, Los Angeles, CA 90012.

Bond Exonerated upon self surrender of defendant.

Defendant informed of right to appeal.

Court recommends that the defendant be placed in FCI Lompoc or Terminal Island..

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.



            January 11, 2021
            Amended: August 11, 2021
            Date                                                  U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                  Clerk, U.S. District Court


            January 11, 2021
            Amended: August 11, 2021                        By
            Filed Date                                            Shannon Reilly, Deputy Clerk




CR-104 (wpd 12/20)                            JUDGMENT & PROBATION/COMMITMENT ORDER                            Page 3 of 6 (and attachment of 223 pgs)
              Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 4 of 229 Page ID #:896

 USA vs.     Steve Chen                                                              Docket No.:      CR 20-89-JFW

 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
 2.    The defendant must report to the probation office in the federal              convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a             officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                    the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                  that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by            rehabilitation;
       the court or probation officer;                                         10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                  purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation              controlled substance, or any paraphernalia related to such substances,
       officer;                                                                      except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation     11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment             arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation             destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                 enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;               permission of the court;
 7.    The defendant must permit the probation officer to contact him or       14.   The defendant must follow the instructions of the probation officer to
       her at any time at home or elsewhere and must permit confiscation             implement the orders of the court, afford adequate deterrence from
       of any contraband prohibited by law or the terms of supervision and           criminal conduct, protect the public from further crimes of the
       observed in plain view by the probation officer;                              defendant; and provide the defendant with needed educational or
 8.    The defendant must work at a lawful occupation unless excused by              vocational training, medical care, or other correctional treatment in the
       the probation officer for schooling, training, or other acceptable            most effective manner.
       reasons and must notify the probation officer at least ten days
       before any change in employment or within 72 hours of an
       unanticipated change;




CR-104 (wpd 12/20)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                Page 4 of 6 (and attachment of 223 pgs)
             Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 5 of 229 Page ID #:897
             The defendant must also comply with the following special conditions (set forth below).
       X
             STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not
 applicable for offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check
 or money order made payable to “Clerk, U.S. District Court.” Each certified check or money order must include the case name and number.
 Payments must be delivered to:

           United States District Court, Central District of California
           Attn: Fiscal Department
           255 East Temple Street, Room 1178
           Los Angeles, CA 90012

 or such other address as the Court may in future direct.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial
 statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply
 for any loan or open any line of credit without prior approval of the Probation Officer.

           When supervision begins, and at any time thereafter upon request of the Probation Officer, the defendant must produce to the
 Probation and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business
 or trust accounts. Thereafter, for the term of supervision, the defendant must notify and receive approval of the Probation Office in advance
 of opening a new account or modifying or closing an existing one, including adding or deleting signatories; changing the account number or
 name, address, or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the
 new account, modification or closing, the defendant must give the Probation Officer all related account records within 10 days of opening,
 modifying or closing the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant’s
 behalf.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                            Page 5 of 6 (and attachment of 223 pgs)
             Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 6 of 229 Page ID #:898
 USA vs.     Steve Chen                                                          Docket No.:      CR 20-89-JFW


                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal



                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date



                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                              Page 6 of 6 (and attachment of 223 pgs)
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 7 of 229 Page ID #:899




United States v. Steve Chen, Case No. CR 20-00089-JFW
                  Victim Restitution List


                                                          Restitution
                  Unique Victim ID
                                                           Amount
                          1                             $        2,000.00
                          2                                      2,000.00
                          3                                      3,000.00
                          4                                      4,000.00
                          5                                      1,000.00
                          6                                      1,000.00
                          7                                      1,882.00
                          8                                      1,000.00
                          9                                      1,000.00
                         10                                      1,000.00
                         11                                      1,000.00
                         12                                      1,000.00
                         13                                      1,000.00
                         14                                      1,000.00
                         15                                      1,000.00
                         16                                      1,902.00
                         17                                      2,000.00
                         18                                      1,000.00
                         19                                      1,000.00
                         20                                      5,000.00
                         21                                      1,000.00
                         22                                      1,000.00
                         23                                      1,000.00
                         24                                      1,000.00
                         25                                      1,000.00
                         26                                      3,000.00
                         27                                      5,000.00
                         28                                      5,000.00


                                                                            Page 1 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 8 of 229 Page ID #:900




United States v. Steve Chen, Case No. CR 20-00089-JFW
                  Victim Restitution List


                                                        Restitution
                  Unique Victim ID
                                                         Amount
                         29                                    1,000.00
                         30                                    2,000.00
                         31                                    1,000.00
                         32                                    1,000.00
                         33                                    1,000.00
                         34                                    1,000.00
                         35                                    2,000.00
                         36                                    1,000.00
                         37                                    2,000.00
                         38                                    5,000.00
                         39                                    2,000.00
                         40                                    2,000.00
                         41                                    1,000.00
                         42                                    1,000.00
                         43                                    3,000.00
                         44                                    2,000.00
                         45                                    1,000.00
                         46                                    1,000.00
                         47                                    2,000.00
                         48                                    1,000.00
                         49                                    1,000.00
                         50                                    1,000.00
                         51                                    3,000.00
                         52                                    1,000.00
                         53                                    1,000.00
                         54                                    1,000.00
                         55                                    1,000.00
                         56                                    1,000.00


                                                                          Page 2 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 9 of 229 Page ID #:901




United States v. Steve Chen, Case No. CR 20-00089-JFW
                  Victim Restitution List


                                                        Restitution
                  Unique Victim ID
                                                         Amount
                         57                                    2,000.00
                         58                                    7,000.00
                         59                                    2,000.00
                         60                                    1,000.00
                         61                                   10,000.00
                         62                                    1,000.00
                         63                                    1,000.00
                         64                                    1,000.00
                         65                                    5,000.00
                         66                                    1,000.00
                         67                                    1,000.00
                         68                                    5,000.00
                         69                                    1,000.00
                         70                                    1,000.00
                         71                                    1,000.00
                         72                                    1,000.00
                         73                                    1,000.00
                         74                                    1,000.00
                         75                                    1,000.00
                         76                                    1,000.00
                         77                                    5,000.00
                         78                                    2,000.00
                         79                                    1,000.00
                         80                                    1,000.00
                         81                                    1,000.00
                         82                                   30,000.00
                         83                                    1,000.00
                         84                                    1,000.00


                                                                          Page 3 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 10 of 229 Page ID #:902




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                          85                                    6,000.00
                          86                                    6,444.00
                          87                                    4,000.00
                          88                                    1,000.00
                          89                                   30,000.00
                          90                                    2,090.00
                          91                                    1,000.00
                          92                                    1,000.00
                          93                                    1,000.00
                          94                                    1,000.00
                          95                                    1,000.00
                          96                                    3,000.00
                          97                                    7,000.00
                          98                                    1,000.00
                          99                                    1,000.00
                         100                                    1,000.00
                         101                                    3,304.40
                         102                                    1,000.00
                         103                                    3,000.00
                         104                                 210,876.05
                         105                                    1,000.00
                         106                                    4,000.00
                         107                                    5,000.00
                         108                                    5,000.00
                         109                                    1,000.00
                         110                                    2,000.00
                         111                                    3,000.00
                         112                                    1,000.00


                                                                           Page 4 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 11 of 229 Page ID #:903




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         113                                    1,000.00
                         114                                    3,000.00
                         115                                    1,000.00
                         116                                    1,000.00
                         117                                    6,000.00
                         118                                    1,000.00
                         119                                    1,000.00
                         120                                    1,000.00
                         121                                    1,000.00
                         122                                    1,000.00
                         123                                    1,000.00
                         124                                    1,000.00
                         125                                    5,000.00
                         126                                    2,000.00
                         127                                    1,000.00
                         128                                    1,000.00
                         129                                   15,100.00
                         130                                    1,000.00
                         131                                    1,000.00
                         132                                    1,000.00
                         133                                    5,000.00
                         134                                    1,302.00
                         135                                    2,000.00
                         136                                   53,100.00
                         137                                   19,800.00
                         138                                    1,000.00
                         139                                    2,000.00
                         140                                    4,000.00


                                                                           Page 5 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 12 of 229 Page ID #:904




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         141                                   15,000.00
                         142                                    2,000.00
                         143                                    4,000.00
                         144                                    3,452.85
                         145                                    1,000.00
                         146                                    1,000.00
                         147                                    1,000.00
                         148                                    1,000.00
                         149                                   11,000.00
                         150                                    5,000.00
                         151                                    1,000.00
                         152                                    3,000.00
                         153                                    9,902.00
                         154                                   12,000.00
                         155                                    1,000.00
                         156                                    1,000.00
                         157                                    1,000.00
                         158                                    9,460.00
                         159                                    2,000.00
                         160                                    5,000.00
                         161                                    1,000.00
                         162                                    1,000.00
                         163                                    1,000.00
                         164                                    5,000.00
                         165                                    5,000.00
                         166                                    5,000.00
                         167                                    5,000.00
                         168                                    1,000.00


                                                                           Page 6 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 13 of 229 Page ID #:905




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         169                                    4,562.00
                         170                                    2,000.00
                         171                                    2,000.00
                         172                                    1,000.00
                         173                                    1,000.00
                         174                                    4,061.45
                         175                                    1,000.00
                         176                                    1,000.00
                         177                                    3,000.00
                         178                                      549.95
                         179                                    2,000.00
                         180                                    1,000.00
                         181                                    1,000.00
                         182                                    1,000.00
                         183                                    1,000.00
                         184                                    1,000.00
                         185                                    5,419.00
                         186                                    5,000.00
                         187                                    1,000.00
                         188                                    1,000.00
                         189                                    1,000.00
                         190                                    1,000.00
                         191                                    1,000.00
                         192                                    2,712.00
                         193                                    6,000.00
                         194                                    1,000.00
                         195                                    1,000.00
                         196                                    2,000.00


                                                                           Page 7 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 14 of 229 Page ID #:906




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         197                                    2,000.00
                         198                                   25,500.00
                         199                                    2,000.00
                         200                                    1,000.00
                         201                                   30,000.00
                         202                                   10,000.00
                         203                                   10,000.00
                         204                                    1,000.00
                         205                                    1,000.00
                         206                                    1,000.00
                         207                                    1,000.00
                         208                                    1,000.00
                         209                                   19,892.00
                         210                                    1,000.00
                         211                                    1,000.00
                         212                                    1,000.00
                         213                                    1,000.00
                         214                                    1,000.00
                         215                                    1,000.00
                         216                                   23,000.00
                         217                                   10,000.00
                         218                                    1,000.00
                         219                                   10,000.00
                         220                                    1,000.00
                         221                                    1,000.00
                         222                                 525,000.00
                         223                                    1,000.00
                         224                                    3,000.00


                                                                           Page 8 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 15 of 229 Page ID #:907




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         225                                    1,000.00
                         226                                    2,000.00
                         227                                    1,000.00
                         228                                    2,050.00
                         229                                    1,000.00
                         230                                    3,000.00
                         231                                   13,000.00
                         232                                    1,000.00
                         233                                    4,000.00
                         234                                    1,000.00
                         235                                    1,000.00
                         236                                    1,000.00
                         237                                    2,000.00
                         238                                    7,000.00
                         239                                    2,000.00
                         240                                    1,000.00
                         241                                    2,000.00
                         242                                    2,000.00
                         243                                    1,000.00
                         244                                    1,000.00
                         245                                    1,000.00
                         246                                    2,000.00
                         247                                    2,000.00
                         248                                    1,000.00
                         249                                    3,000.00
                         250                                    3,814.00
                         251                                   14,500.00
                         252                                    2,000.00


                                                                           Page 9 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 16 of 229 Page ID #:908




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         253                                    8,500.00
                         254                                    1,000.00
                         255                                    2,000.00
                         256                                    1,000.00
                         257                                    1,000.00
                         258                                    6,000.00
                         259                                   10,000.00
                         260                                      900.00
                         261                                    5,000.00
                         262                                    1,000.00
                         263                                    1,000.00
                         264                                    1,000.00
                         265                                    2,000.00
                         266                                    2,000.00
                         267                                    1,000.00
                         268                                    1,000.00
                         269                                    1,000.00
                         270                                    2,000.00
                         271                                    1,000.00
                         272                                    1,000.00
                         273                                    4,000.00
                         274                                    2,000.00
                         275                                    2,000.00
                         276                                    1,000.00
                         277                                    2,000.00
                         278                                   10,000.00
                         279                                    5,200.00
                         280                                    7,000.00


                                                                           Page 10 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 17 of 229 Page ID #:909




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         281                                    2,000.00
                         282                                   17,000.00
                         283                                    1,000.00
                         284                                    2,000.00
                         285                                    1,000.00
                         286                                    1,000.00
                         287                                    1,000.00
                         288                                      286.00
                         289                                    1,000.00
                         290                                   11,000.00
                         291                                    1,000.00
                         292                                    3,000.00
                         293                                    1,000.00
                         294                                    1,000.00
                         295                                    2,000.00
                         296                                    2,000.00
                         297                                    1,000.00
                         298                                    1,000.00
                         299                                    1,000.00
                         300                                    1,000.00
                         301                                    1,000.00
                         302                                    2,000.00
                         303                                    4,000.00
                         304                                    2,000.00
                         305                                    1,000.00
                         306                                    1,000.00
                         307                                    5,000.00
                         308                                    1,000.00


                                                                           Page 11 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 18 of 229 Page ID #:910




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         309                                    3,000.00
                         310                                    1,000.00
                         311                                    5,000.00
                         312                                    2,000.00
                         313                                    2,000.00
                         314                                   30,000.00
                         315                                   10,000.00
                         316                                    1,000.00
                         317                                   10,638.00
                         318                                    2,000.00
                         319                                    1,000.00
                         320                                    5,176.78
                         321                                    1,000.00
                         322                                    1,000.00
                         323                                    7,475.00
                         324                                    1,000.00
                         325                                    2,000.00
                         326                                    2,000.00
                         327                                    3,000.00
                         328                                    3,000.00
                         329                                    1,000.00
                         330                                   71,742.00
                         331                                    6,000.00
                         332                                   10,000.00
                         333                                    2,000.00
                         334                                    1,000.00
                         335                                    1,000.00
                         336                                    4,000.00


                                                                           Page 12 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 19 of 229 Page ID #:911




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         337                                    3,000.00
                         338                                    1,000.00
                         339                                    2,000.00
                         340                                    1,000.00
                         341                                    1,000.00
                         342                                    2,000.00
                         343                                    2,000.00
                         344                                    3,000.00
                         345                                    1,000.00
                         346                                    5,000.00
                         347                                    7,000.00
                         348                                    1,728.00
                         349                                   16,000.00
                         350                                    2,000.00
                         351                                   12,535.00
                         352                                    5,123.00
                         353                                    1,000.00
                         354                                   22,900.00
                         355                                    1,000.00
                         356                                    2,000.00
                         357                                    1,000.00
                         358                                    1,000.00
                         359                                    2,000.00
                         360                                    2,000.00
                         361                                    1,000.00
                         362                                    6,000.00
                         363                                    1,000.00
                         364                                   10,302.00


                                                                           Page 13 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 20 of 229 Page ID #:912




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         365                                    9,549.00
                         366                                    1,000.00
                         367                                    1,000.00
                         368                                    2,000.00
                         369                                    1,000.00
                         370                                    1,000.00
                         371                                    2,000.00
                         372                                    1,000.00
                         373                                    2,000.00
                         374                                    2,000.00
                         375                                    1,000.00
                         376                                      866.20
                         377                                    1,000.00
                         378                                    1,000.00
                         379                                    5,000.00
                         380                                    7,000.00
                         381                                    1,000.00
                         382                                    3,000.00
                         383                                    1,000.00
                         384                                   20,000.00
                         385                                    3,000.00
                         386                                    1,000.00
                         387                                    5,000.00
                         388                                   31,455.00
                         389                                    1,000.00
                         390                                    1,000.00
                         391                                    1,000.00
                         392                                    1,000.00


                                                                           Page 14 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 21 of 229 Page ID #:913




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         393                                    4,000.00
                         394                                   10,000.00
                         395                                    1,000.00
                         396                                    1,000.00
                         397                                    1,000.00
                         398                                    6,848.00
                         399                                    3,000.00
                         400                                    1,000.00
                         401                                    5,000.00
                         402                                    1,452.00
                         403                                    1,000.00
                         404                                   10,000.00
                         405                                    3,000.00
                         406                                    1,000.00
                         407                                      512.40
                         408                                    1,000.00
                         409                                    1,000.00
                         410                                    5,446.43
                         411                                    1,000.00
                         412                                   10,000.00
                         413                                    2,706.91
                         414                                    6,000.00
                         415                                    1,000.00
                         416                                   22,000.00
                         417                                    1,000.00
                         418                                   29,000.00
                         419                                    1,000.00
                         420                                    1,000.00


                                                                           Page 15 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 22 of 229 Page ID #:914




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         421                                    1,000.00
                         422                                   31,000.00
                         423                                    1,000.00
                         424                                    2,000.00
                         425                                    7,000.00
                         426                                    6,360.27
                         427                                    1,000.00
                         428                                    1,000.00
                         429                                    1,000.00
                         430                                    3,000.00
                         431                                    1,000.00
                         432                                    4,000.00
                         433                                    1,000.00
                         434                                    1,000.00
                         435                                    1,000.00
                         436                                    1,000.00
                         437                                    2,000.00
                         438                                    1,000.00
                         439                                    1,000.00
                         440                                    1,000.00
                         441                                    5,000.00
                         442                                   10,000.00
                         443                                   31,000.00
                         444                                    1,000.00
                         445                                 131,535.85
                         446                                    2,000.00
                         447                                    2,000.00
                         448                                    7,000.00


                                                                           Page 16 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 23 of 229 Page ID #:915




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         449                                   25,000.00
                         450                                    3,000.00
                         451                                    2,000.00
                         452                                   10,000.00
                         453                                    1,000.00
                         454                                    1,000.00
                         455                                    2,000.00
                         456                                    3,000.00
                         457                                    2,000.00
                         458                                   30,000.00
                         459                                   30,000.00
                         460                                   10,000.00
                         461                                   10,000.00
                         462                                   30,000.00
                         463                                    6,000.00
                         464                                    2,000.00
                         465                                    1,000.00
                         466                                      902.00
                         467                                    1,000.00
                         468                                    1,000.00
                         469                                   22,000.00
                         470                                    1,000.00
                         471                                   15,000.00
                         472                                    1,000.00
                         473                                    1,000.00
                         474                                    1,000.00
                         475                                   20,000.00
                         476                                    1,000.00


                                                                           Page 17 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 24 of 229 Page ID #:916




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         477                                    1,000.00
                         478                                    1,000.00
                         479                                    1,000.00
                         480                                    4,000.00
                         481                                    1,000.00
                         482                                    1,000.00
                         483                                 129,615.50
                         484                                    2,000.00
                         485                                    1,000.00
                         486                                      480.00
                         487                                    1,000.00
                         488                                    1,000.00
                         489                                    2,000.00
                         490                                    2,000.00
                         491                                    4,000.00
                         492                                    1,000.00
                         493                                   17,220.00
                         494                                   16,000.00
                         495                                    2,000.00
                         496                                    3,000.00
                         497                                   10,000.00
                         498                                   11,000.00
                         499                                    1,000.00
                         500                                    1,650.00
                         501                                    2,684.00
                         502                                    1,000.00
                         503                                    1,000.00
                         504                                    5,000.00


                                                                           Page 18 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 25 of 229 Page ID #:917




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         505                                    1,866.20
                         506                                    4,000.00
                         507                                    3,000.00
                         508                                    1,000.00
                         509                                   22,000.00
                         510                                   32,000.00
                         511                                    2,653.00
                         512                                    2,000.00
                         513                                    1,000.00
                         514                                    3,000.00
                         515                                    1,000.00
                         516                                    2,000.00
                         517                                    2,000.00
                         518                                   11,000.00
                         519                                    1,000.00
                         520                                   10,000.00
                         521                                   42,000.00
                         522                                   10,000.00
                         523                                    1,000.00
                         524                                    1,000.00
                         525                                    2,000.00
                         526                                    1,000.00
                         527                                    1,000.00
                         528                                    5,000.00
                         529                                    1,000.00
                         530                                    1,000.00
                         531                                    1,000.00
                         532                                    1,000.00


                                                                           Page 19 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 26 of 229 Page ID #:918




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         533                                    5,000.00
                         534                                    2,000.00
                         535                                    1,000.00
                         536                                    5,000.00
                         537                                    2,000.00
                         538                                      990.00
                         539                                   14,438.76
                         540                                    2,000.00
                         541                                    1,000.00
                         542                                    1,000.00
                         543                                    2,000.00
                         544                                   47,540.00
                         545                                    3,000.00
                         546                                   17,000.00
                         547                                    1,000.00
                         548                                   11,000.00
                         549                                    2,000.00
                         550                                    4,000.00
                         551                                   10,000.00
                         552                                    1,000.00
                         553                                    1,000.00
                         554                                    1,000.00
                         555                                    1,000.00
                         556                                    5,000.00
                         557                                    1,000.00
                         558                                    1,000.00
                         559                                    1,000.00
                         560                                    1,000.00


                                                                           Page 20 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 27 of 229 Page ID #:919




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         561                                      264.14
                         562                                    1,000.00
                         563                                    2,000.00
                         564                                    2,000.00
                         565                                    1,000.00
                         566                                   10,000.00
                         567                                    1,000.00
                         568                                    1,000.00
                         569                                    5,000.00
                         570                                 149,375.00
                         571                                    2,000.00
                         572                                 100,112.00
                         573                                   53,846.00
                         574                                   30,000.00
                         575                                    1,000.00
                         576                                   20,000.00
                         577                                    8,000.00
                         578                                    1,000.00
                         579                                    2,100.00
                         580                                    2,000.00
                         581                                 128,390.00
                         582                                    1,000.00
                         583                                    2,000.00
                         584                                      793.45
                         585                                    4,000.00
                         586                                   27,860.55
                         587                                    8,050.00
                         588                                   10,000.00


                                                                           Page 21 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 28 of 229 Page ID #:920




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         589                                    1,000.00
                         590                                    1,000.00
                         591                                    2,000.00
                         592                                    1,744.00
                         593                                    2,000.00
                         594                                    1,000.00
                         595                                    2,000.00
                         596                                    2,000.00
                         597                                   53,000.00
                         598                                   11,000.00
                         599                                    1,000.00
                         600                                    1,000.00
                         601                                    2,000.00
                         602                                   12,000.00
                         603                                    2,000.00
                         604                                    6,000.00
                         605                                   25,000.00
                         606                                    7,000.00
                         607                                    2,000.00
                         608                                      800.00
                         609                                 150,000.00
                         610                                   96,410.00
                         611                                      816.00
                         612                                    1,000.00
                         613                                    1,000.00
                         614                                   10,000.00
                         615                                    1,000.00
                         616                                    2,000.00


                                                                           Page 22 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 29 of 229 Page ID #:921




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         617                                   10,000.00
                         618                                   10,000.00
                         619                                    3,000.00
                         620                                    1,000.00
                         621                                    8,000.00
                         622                                    1,000.00
                         623                                 105,000.00
                         624                                   13,942.00
                         625                                   50,000.00
                         626                                   96,022.00
                         627                                    2,000.00
                         628                                   10,000.00
                         629                                   16,402.00
                         630                                    2,000.00
                         631                                    7,000.00
                         632                                    9,000.00
                         633                                   14,000.00
                         634                                   14,000.00
                         635                                    4,000.00
                         636                                    1,000.00
                         637                                   10,000.00
                         638                                   50,000.00
                         639                                   11,000.00
                         640                                    1,000.00
                         641                                   36,000.00
                         642                                    3,000.00
                         643                                    2,000.00
                         644                                    1,000.00


                                                                           Page 23 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 30 of 229 Page ID #:922




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         645                                    1,000.00
                         646                                    5,094.30
                         647                                    1,000.00
                         648                                   11,000.00
                         649                                   20,000.00
                         650                                   23,000.00
                         651                                    8,500.00
                         652                                   10,000.00
                         653                                   10,000.00
                         654                                    5,000.00
                         655                                    5,000.00
                         656                                   18,752.00
                         657                                    7,000.00
                         658                                    6,997.00
                         659                                    1,000.00
                         660                                    2,000.00
                         661                                 131,000.00
                         662                                   11,010.00
                         663                                    1,000.00
                         664                                   12,000.00
                         665                                   11,000.00
                         666                                    1,000.00
                         667                                    5,000.00
                         668                                    1,000.00
                         669                                    1,000.00
                         670                                   12,000.00
                         671                                    1,000.00
                         672                                    3,000.00


                                                                           Page 24 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 31 of 229 Page ID #:923




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         673                                    2,000.00
                         674                                    1,000.00
                         675                                   12,000.00
                         676                                    1,000.00
                         677                                   30,000.00
                         678                                    1,000.00
                         679                                    2,000.00
                         680                                    2,000.00
                         681                                    5,000.00
                         682                                    1,000.00
                         683                                      800.00
                         684                                    5,000.00
                         685                                    1,000.00
                         686                                    2,000.00
                         687                                    3,000.00
                         688                                    2,000.00
                         689                                    1,000.00
                         690                                    1,000.00
                         691                                   11,000.00
                         692                                   12,000.00
                         693                                    1,000.00
                         694                                   10,000.00
                         695                                    1,000.00
                         696                                    5,000.00
                         697                                    1,000.00
                         698                                   11,000.00
                         699                                    3,000.00
                         700                                    2,000.00


                                                                           Page 25 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 32 of 229 Page ID #:924




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         701                                    2,000.00
                         702                                    1,000.00
                         703                                   10,000.00
                         704                                    1,000.00
                         705                                    1,000.00
                         706                                    2,000.00
                         707                                    1,000.00
                         708                                   10,000.00
                         709                                    2,000.00
                         710                                    2,000.00
                         711                                    1,000.00
                         712                                    3,000.00
                         713                                    1,000.00
                         714                                   10,000.00
                         715                                    1,000.00
                         716                                    1,000.00
                         717                                    5,000.00
                         718                                   11,000.00
                         719                                    1,000.00
                         720                                   30,000.00
                         721                                   10,000.00
                         722                                    7,000.00
                         723                                   12,000.00
                         724                                   10,000.00
                         725                                    2,000.00
                         726                                    3,000.00
                         727                                   10,000.00
                         728                                    5,000.00


                                                                           Page 26 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 33 of 229 Page ID #:925




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         729                                   22,512.44
                         730                                    1,000.00
                         731                                   13,000.00
                         732                                   94,000.00
                         733                                    1,000.00
                         734                                    1,000.00
                         735                                   11,627.00
                         736                                   30,000.00
                         737                                   60,000.00
                         738                                    1,000.00
                         739                                   32,000.00
                         740                                   10,000.00
                         741                                    1,000.00
                         742                                    2,000.00
                         743                                    5,000.00
                         744                                    5,000.00
                         745                                   28,010.00
                         746                                    6,822.00
                         747                                    6,518.34
                         748                                    1,000.00
                         749                                   10,000.00
                         750                                   12,000.00
                         751                                    5,000.00
                         752                                    3,000.00
                         753                                    1,000.00
                         754                                    2,000.00
                         755                                    8,000.00
                         756                                   10,000.00


                                                                           Page 27 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 34 of 229 Page ID #:926




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         757                                    2,000.00
                         758                                    3,000.00
                         759                                    1,000.00
                         760                                    1,000.00
                         761                                    1,000.00
                         762                                   30,000.00
                         763                                   62,000.00
                         764                                    3,000.00
                         765                                    1,000.00
                         766                                    3,000.00
                         767                                   14,000.00
                         768                                   11,000.00
                         769                                    5,000.00
                         770                                    5,000.00
                         771                                    7,000.00
                         772                                   12,338.00
                         773                                   60,000.00
                         774                                   20,000.00
                         775                                    5,000.00
                         776                                    1,000.00
                         777                                    2,000.00
                         778                                    3,000.00
                         779                                    1,000.00
                         780                                    2,000.00
                         781                                    1,000.00
                         782                                    2,000.00
                         783                                   10,000.00
                         784                                    7,000.00


                                                                           Page 28 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 35 of 229 Page ID #:927




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         785                                    1,000.00
                         786                                   40,000.00
                         787                                    1,000.00
                         788                                    3,000.00
                         789                                    1,000.00
                         790                                   10,000.00
                         791                                   10,000.00
                         792                                    3,000.00
                         793                                    1,000.00
                         794                                   51,000.00
                         795                                    2,000.00
                         796                                    1,000.00
                         797                                   10,000.00
                         798                                    1,000.00
                         799                                    6,000.00
                         800                                   35,000.00
                         801                                    2,000.00
                         802                                    1,000.00
                         803                                   10,000.00
                         804                                    2,000.00
                         805                                   30,000.00
                         806                                    2,000.00
                         807                                    1,000.00
                         808                                    1,000.00
                         809                                   10,000.00
                         810                                    2,000.00
                         811                                   10,000.00
                         812                                    1,000.00


                                                                           Page 29 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 36 of 229 Page ID #:928




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         813                                    1,010.00
                         814                                   29,350.00
                         815                                   10,000.00
                         816                                    1,000.00
                         817                                    2,000.00
                         818                                    1,000.00
                         819                                    2,000.00
                         820                                    2,000.00
                         821                                   12,000.00
                         822                                    5,000.00
                         823                                   10,000.00
                         824                                   32,000.00
                         825                                   35,000.00
                         826                                 180,000.00
                         827                                   40,000.00
                         828                                   11,000.00
                         829                                    1,000.00
                         830                                   10,000.00
                         831                                    2,000.00
                         832                                    7,000.00
                         833                                   17,913.00
                         834                                    4,000.00
                         835                                    7,000.00
                         836                                    4,000.00
                         837                                    4,000.00
                         838                                   10,000.00
                         839                                   35,000.00
                         840                                   30,000.00


                                                                           Page 30 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 37 of 229 Page ID #:929




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         841                                    1,000.00
                         842                                    2,000.00
                         843                                   10,000.00
                         844                                    2,000.00
                         845                                    7,000.00
                         846                                   15,000.00
                         847                                    1,000.00
                         848                                    7,000.00
                         849                                    2,000.00
                         850                                    9,492.82
                         851                                    5,000.00
                         852                                    1,000.00
                         853                                    1,000.00
                         854                                    2,000.00
                         855                                   10,286.31
                         856                                    2,000.00
                         857                                    2,000.00
                         858                                    2,000.00
                         859                                    5,000.00
                         860                                    2,000.00
                         861                                    2,000.00
                         862                                    3,000.00
                         863                                    2,000.00
                         864                                    6,000.00
                         865                                    1,000.00
                         866                                   25,000.00
                         867                                   32,507.00
                         868                                   55,800.00


                                                                           Page 31 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 38 of 229 Page ID #:930




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         869                                   17,000.00
                         870                                    3,000.00
                         871                                   11,000.00
                         872                                   29,000.00
                         873                                   50,000.00
                         874                                   10,000.00
                         875                                    1,000.00
                         876                                    1,000.00
                         877                                   10,000.00
                         878                                   10,000.00
                         879                                    1,000.00
                         880                                   10,000.00
                         881                                    2,000.00
                         882                                    7,990.00
                         883                                    3,000.00
                         884                                    1,000.00
                         885                                    1,000.00
                         886                                    3,000.00
                         887                                    3,000.00
                         888                                    1,000.00
                         889                                    1,000.00
                         890                                    1,000.00
                         891                                    3,000.00
                         892                                    4,850.04
                         893                                   11,000.00
                         894                                    2,000.00
                         895                                    2,000.00
                         896                                    1,000.00


                                                                           Page 32 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 39 of 229 Page ID #:931




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         897                                    1,000.00
                         898                                    1,000.00
                         899                                   10,000.00
                         900                                    1,000.00
                         901                                    2,000.00
                         902                                   30,000.00
                         903                                    4,000.00
                         904                                    4,900.00
                         905                                   30,500.00
                         906                                   10,000.00
                         907                                    1,000.00
                         908                                   29,600.00
                         909                                   10,000.00
                         910                                    1,000.00
                         911                                   10,000.00
                         912                                    1,000.00
                         913                                    1,856.53
                         914                                   14,000.00
                         915                                    7,802.00
                         916                                    1,000.00
                         917                                    4,000.00
                         918                                    1,000.00
                         919                                   47,000.00
                         920                                   15,000.00
                         921                                    1,000.00
                         922                                       65.00
                         923                                    9,987.50
                         924                                    1,000.00


                                                                           Page 33 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 40 of 229 Page ID #:932




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         925                                    1,000.00
                         926                                   70,000.00
                         927                                    1,000.00
                         928                                   26,404.00
                         929                                   10,000.00
                         930                                   25,000.00
                         931                                    3,000.00
                         932                                   41,000.00
                         933                                   10,000.00
                         934                                    4,000.00
                         935                                   32,600.00
                         936                                    1,000.00
                         937                                    5,000.00
                         938                                   29,250.00
                         939                                    3,000.00
                         940                                   33,000.00
                         941                                    1,000.00
                         942                                    1,000.00
                         943                                    2,000.00
                         944                                    1,000.00
                         945                                    1,000.00
                         946                                    1,000.00
                         947                                   20,000.00
                         948                                    2,000.00
                         949                                    2,000.00
                         950                                   22,000.00
                         951                                   70,000.00
                         952                                   20,000.00


                                                                           Page 34 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 41 of 229 Page ID #:933




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         953                                   21,353.00
                         954                                   10,000.00
                         955                                    9,352.00
                         956                                   10,000.00
                         957                                   30,000.00
                         958                                   10,000.00
                         959                                    1,000.00
                         960                                    1,000.00
                         961                                   22,000.00
                         962                                   31,000.00
                         963                                    4,000.00
                         964                                    5,000.00
                         965                                    5,000.00
                         966                                    1,000.00
                         967                                    3,000.00
                         968                                    1,000.00
                         969                                    3,000.00
                         970                                    2,000.00
                         971                                    2,000.00
                         972                                   30,000.00
                         973                                    5,000.00
                         974                                   12,000.00
                         975                                    1,000.00
                         976                                   10,000.00
                         977                                    1,000.00
                         978                                   45,000.00
                         979                                   20,000.00
                         980                                   20,000.00


                                                                           Page 35 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 42 of 229 Page ID #:934




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                          981                                   2,000.00
                          982                                   2,000.00
                          983                                   2,000.00
                          984                                   1,000.00
                          985                                  11,000.00
                          986                                   3,000.00
                          987                                  16,000.00
                          988                                   3,000.00
                          989                                   1,000.00
                          990                                  20,000.00
                          991                                  12,000.00
                          992                                   5,000.00
                          993                                   5,000.00
                          994                                  11,000.00
                          995                                   1,000.00
                          996                                   1,000.00
                          997                                   1,000.00
                          998                                   1,000.00
                          999                                  20,000.00
                         1000                                   2,000.00
                         1001                                     401.07
                         1002                                   2,000.00
                         1003                                   1,000.00
                         1004                                   2,000.00
                         1005                                   4,000.00
                         1006                                   1,000.00
                         1007                                   1,402.00
                         1008                                   4,500.00


                                                                           Page 36 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 43 of 229 Page ID #:935




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1009                                   1,000.00
                         1010                                   2,000.00
                         1011                                   1,000.00
                         1012                                   1,000.00
                         1013                                   1,000.00
                         1014                                  18,000.00
                         1015                                   2,000.00
                         1016                                   1,000.00
                         1017                                   1,000.00
                         1018                                   3,873.56
                         1019                                   1,000.00
                         1020                                   1,000.00
                         1021                                   2,000.00
                         1022                                   5,000.00
                         1023                                   2,000.00
                         1024                                   2,000.00
                         1025                                   3,000.00
                         1026                                   1,000.00
                         1027                                   2,000.00
                         1028                                   2,000.00
                         1029                                   2,000.00
                         1030                                  10,000.00
                         1031                                   2,000.00
                         1032                                   1,000.00
                         1033                                   1,000.00
                         1034                                   2,000.00
                         1035                                   1,000.00
                         1036                                   4,419.00


                                                                           Page 37 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 44 of 229 Page ID #:936




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1037                                   7,000.00
                         1038                                   5,000.00
                         1039                                   2,000.00
                         1040                                   1,000.00
                         1041                                  10,000.00
                         1042                                  14,104.48
                         1043                                   1,218.95
                         1044                                   1,000.00
                         1045                                   1,000.00
                         1046                                   1,000.00
                         1047                                   2,000.00
                         1048                                   2,000.00
                         1049                                  10,322.00
                         1050                                   2,000.00
                         1051                                  30,000.00
                         1052                                   1,000.00
                         1053                                   2,000.00
                         1054                                   1,000.00
                         1055                                   1,000.00
                         1056                                   1,000.00
                         1057                                   4,000.00
                         1058                                   4,000.00
                         1059                                   1,000.00
                         1060                                   1,000.00
                         1061                                   4,000.00
                         1062                                   1,000.00
                         1063                                   1,000.00
                         1064                                  10,000.00


                                                                           Page 38 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 45 of 229 Page ID #:937




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1065                                   1,000.00
                         1066                                   2,000.00
                         1067                                   1,000.00
                         1068                                   1,000.00
                         1069                                   2,000.00
                         1070                                  12,000.00
                         1071                                   1,000.00
                         1072                                   1,000.00
                         1073                                   2,000.00
                         1074                                   1,000.00
                         1075                                   5,000.00
                         1076                                   1,000.00
                         1077                                  18,000.00
                         1078                                   1,000.00
                         1079                                   6,000.00
                         1080                                   1,000.00
                         1081                                   5,000.00
                         1082                                   1,000.00
                         1083                                  10,000.00
                         1084                                   1,000.00
                         1085                                   2,000.00
                         1086                                   1,000.00
                         1087                                   1,000.00
                         1088                                   1,000.00
                         1089                                   5,000.00
                         1090                                   1,000.00
                         1091                                   1,000.00
                         1092                                   1,000.00


                                                                           Page 39 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 46 of 229 Page ID #:938




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1093                                   1,000.00
                         1094                                  15,000.00
                         1095                                   1,000.00
                         1096                                   3,000.00
                         1097                                   1,000.00
                         1098                                   1,000.00
                         1099                                   1,000.00
                         1100                                   1,000.00
                         1101                                   6,000.00
                         1102                                  23,000.00
                         1103                                108,002.00
                         1104                                  15,000.00
                         1105                                   1,000.00
                         1106                                   2,000.00
                         1107                                   2,000.00
                         1108                                   2,000.00
                         1109                                   1,000.00
                         1110                                   1,000.00
                         1111                                  20,000.00
                         1112                                   5,000.00
                         1113                                   1,000.00
                         1114                                   5,000.00
                         1115                                   1,000.00
                         1116                                   2,000.00
                         1117                                   2,000.00
                         1118                                   1,720.00
                         1119                                   5,000.00
                         1120                                   2,000.00


                                                                           Page 40 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 47 of 229 Page ID #:939




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1121                                   1,000.00
                         1122                                   2,000.00
                         1123                                   5,000.00
                         1124                                   2,000.00
                         1125                                   1,000.00
                         1126                                  20,000.00
                         1127                                   2,000.00
                         1128                                   1,000.00
                         1129                                   1,000.00
                         1130                                   6,000.00
                         1131                                   2,000.00
                         1132                                   2,000.00
                         1133                                  30,000.00
                         1134                                   1,000.00
                         1135                                   2,000.00
                         1136                                   8,794.00
                         1137                                     902.00
                         1138                                   3,000.00
                         1139                                   2,000.00
                         1140                                   1,000.00
                         1141                                   1,000.00
                         1142                                   3,000.00
                         1143                                   1,000.00
                         1144                                   1,000.00
                         1145                                   1,000.00
                         1146                                   1,000.00
                         1147                                  20,000.00
                         1148                                   3,000.00


                                                                           Page 41 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 48 of 229 Page ID #:940




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1149                                     562.00
                         1150                                   1,000.00
                         1151                                   1,000.00
                         1152                                   7,000.00
                         1153                                   1,000.00
                         1154                                   1,000.00
                         1155                                   2,000.00
                         1156                                   1,000.00
                         1157                                   2,000.00
                         1158                                   1,000.00
                         1159                                   3,000.00
                         1160                                   2,000.00
                         1161                                   1,000.00
                         1162                                   4,902.00
                         1163                                   1,000.00
                         1164                                   2,000.00
                         1165                                  23,000.00
                         1166                                  10,000.00
                         1167                                   1,000.00
                         1168                                  14,000.00
                         1169                                   2,000.00
                         1170                                  21,000.00
                         1171                                   4,000.00
                         1172                                   1,000.00
                         1173                                     238.98
                         1174                                     483.73
                         1175                                   1,000.00
                         1176                                   2,000.00


                                                                           Page 42 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 49 of 229 Page ID #:941




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1177                                   1,000.00
                         1178                                   1,000.00
                         1179                                   1,000.00
                         1180                                  11,000.00
                         1181                                   1,000.00
                         1182                                   1,000.00
                         1183                                   4,000.00
                         1184                                   5,000.00
                         1185                                   1,000.00
                         1186                                   3,000.00
                         1187                                   8,800.00
                         1188                                   1,000.00
                         1189                                  10,000.00
                         1190                                   1,000.00
                         1191                                  10,000.00
                         1192                                   2,000.00
                         1193                                   1,000.00
                         1194                                   2,000.00
                         1195                                   1,000.00
                         1196                                   1,000.00
                         1197                                   8,500.00
                         1198                                   1,000.00
                         1199                                  10,000.00
                         1200                                   8,500.00
                         1201                                   1,000.00
                         1202                                   2,000.00
                         1203                                   8,500.00
                         1204                                   1,000.00


                                                                           Page 43 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 50 of 229 Page ID #:942




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1205                                   5,873.46
                         1206                                   1,000.00
                         1207                                   1,000.00
                         1208                                   1,000.00
                         1209                                   1,000.00
                         1210                                   2,000.00
                         1211                                   1,000.00
                         1212                                   1,000.00
                         1213                                   1,000.00
                         1214                                   2,000.00
                         1215                                   1,000.00
                         1216                                   5,000.00
                         1217                                   1,000.00
                         1218                                  57,000.00
                         1219                                  10,000.00
                         1220                                   1,000.00
                         1221                                  10,000.00
                         1222                                  52,582.75
                         1223                                   2,000.00
                         1224                                   3,000.00
                         1225                                   4,000.00
                         1226                                   4,000.00
                         1227                                   1,000.00
                         1228                                   4,582.00
                         1229                                   9,000.00
                         1230                                  11,000.00
                         1231                                   3,000.00
                         1232                                   4,000.00


                                                                           Page 44 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 51 of 229 Page ID #:943




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1233                                   2,000.00
                         1234                                   1,000.00
                         1235                                   1,000.00
                         1236                                   1,000.00
                         1237                                   1,000.00
                         1238                                   5,000.00
                         1239                                   5,000.00
                         1240                                   1,000.00
                         1241                                   1,000.00
                         1242                                   1,000.00
                         1243                                   7,000.00
                         1244                                   1,000.00
                         1245                                   2,000.00
                         1246                                   1,000.00
                         1247                                   1,000.00
                         1248                                   1,000.00
                         1249                                   1,000.00
                         1250                                   2,000.00
                         1251                                   1,000.00
                         1252                                   8,000.00
                         1253                                   2,000.00
                         1254                                   1,000.00
                         1255                                   1,000.00
                         1256                                   1,000.00
                         1257                                  13,250.00
                         1258                                   1,000.00
                         1259                                   1,000.00
                         1260                                  21,000.00


                                                                           Page 45 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 52 of 229 Page ID #:944




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1261                                   1,000.00
                         1262                                   2,000.00
                         1263                                   3,000.00
                         1264                                   5,302.00
                         1265                                   5,000.00
                         1266                                   5,000.00
                         1267                                   1,000.00
                         1268                                   1,000.00
                         1269                                   4,000.00
                         1270                                   9,252.00
                         1271                                  26,702.00
                         1272                                     800.00
                         1273                                   2,000.00
                         1274                                   1,000.00
                         1275                                  10,697.00
                         1276                                   1,000.00
                         1277                                  17,064.00
                         1278                                   1,000.00
                         1279                                   1,000.00
                         1280                                   2,000.00
                         1281                                   1,000.00
                         1282                                   1,000.00
                         1283                                   3,400.00
                         1284                                   3,000.00
                         1285                                   8,000.00
                         1286                                   3,000.00
                         1287                                   4,948.70
                         1288                                   1,000.00


                                                                           Page 46 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 53 of 229 Page ID #:945




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1289                                  14,000.00
                         1290                                   2,000.00
                         1291                                     925.00
                         1292                                   1,000.00
                         1293                                   1,000.00
                         1294                                   6,000.00
                         1295                                  27,929.21
                         1296                                     793.00
                         1297                                  18,000.00
                         1298                                  17,000.00
                         1299                                   2,000.00
                         1300                                   3,000.00
                         1301                                  10,000.00
                         1302                                   1,000.00
                         1303                                  15,000.00
                         1304                                   3,000.00
                         1305                                   2,000.00
                         1306                                   1,000.00
                         1307                                   5,000.00
                         1308                                   3,000.00
                         1309                                  12,000.00
                         1310                                   4,000.00
                         1311                                   1,000.00
                         1312                                   1,000.00
                         1313                                  10,000.00
                         1314                                   3,000.00
                         1315                                   1,000.00
                         1316                                   2,000.00


                                                                           Page 47 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 54 of 229 Page ID #:946




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1317                                  30,000.00
                         1318                                   2,000.00
                         1319                                  10,000.00
                         1320                                   5,000.00
                         1321                                  10,000.00
                         1322                                   5,000.00
                         1323                                   1,000.00
                         1324                                  28,710.00
                         1325                                  30,000.00
                         1326                                   5,812.00
                         1327                                  74,758.89
                         1328                                  10,000.00
                         1329                                   1,000.00
                         1330                                  10,000.00
                         1331                                   6,000.00
                         1332                                   1,000.00
                         1333                                   3,000.00
                         1334                                   1,000.00
                         1335                                   1,000.00
                         1336                                   2,000.00
                         1337                                   1,000.00
                         1338                                   2,000.00
                         1339                                   1,000.00
                         1340                                   1,000.00
                         1341                                  30,000.00
                         1342                                   1,000.00
                         1343                                   1,000.00
                         1344                                   3,000.00


                                                                           Page 48 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 55 of 229 Page ID #:947




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1345                                   1,000.00
                         1346                                136,860.00
                         1347                                   1,000.00
                         1348                                  30,000.00
                         1349                                   4,000.00
                         1350                                   4,000.00
                         1351                                   3,000.00
                         1352                                   1,000.00
                         1353                                   2,000.00
                         1354                                   1,000.00
                         1355                                   2,060.00
                         1356                                   1,000.00
                         1357                                   2,000.00
                         1358                                   9,000.00
                         1359                                   1,000.00
                         1360                                   1,000.00
                         1361                                   2,000.00
                         1362                                   5,822.00
                         1363                                   1,000.00
                         1364                                   5,000.00
                         1365                                   5,000.00
                         1366                                   1,666.10
                         1367                                   2,000.00
                         1368                                  15,000.00
                         1369                                     379.95
                         1370                                   7,000.00
                         1371                                  10,000.00
                         1372                                   1,000.00


                                                                           Page 49 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 56 of 229 Page ID #:948




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1373                                   1,000.00
                         1374                                   3,000.00
                         1375                                   1,000.00
                         1376                                   2,802.00
                         1377                                   1,000.00
                         1378                                   1,000.00
                         1379                                   1,000.00
                         1380                                   2,000.00
                         1381                                   2,000.00
                         1382                                   2,827.41
                         1383                                   1,000.00
                         1384                                   1,000.00
                         1385                                   7,000.00
                         1386                                   1,000.00
                         1387                                   4,000.00
                         1388                                   1,000.00
                         1389                                   3,000.00
                         1390                                   3,000.00
                         1391                                   1,000.00
                         1392                                   7,500.00
                         1393                                   3,000.00
                         1394                                   5,000.00
                         1395                                   1,000.00
                         1396                                  12,000.00
                         1397                                   1,000.00
                         1398                                   1,000.00
                         1399                                   5,000.00
                         1400                                   2,000.00


                                                                           Page 50 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 57 of 229 Page ID #:949




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1401                                   3,000.00
                         1402                                   2,000.00
                         1403                                   2,000.00
                         1404                                  10,000.00
                         1405                                  22,000.00
                         1406                                  10,000.00
                         1407                                   1,000.00
                         1408                                  60,000.00
                         1409                                  25,875.00
                         1410                                  20,000.00
                         1411                                  10,000.00
                         1412                                  40,000.00
                         1413                                  11,000.00
                         1414                                   2,000.00
                         1415                                   5,000.00
                         1416                                   1,000.00
                         1417                                   6,000.00
                         1418                                  30,000.00
                         1419                                  23,000.00
                         1420                                  55,004.00
                         1421                                  16,000.00
                         1422                                   1,000.00
                         1423                                   1,000.00
                         1424                                   1,000.00
                         1425                                   1,000.00
                         1426                                   1,000.00
                         1427                                     858.38
                         1428                                   3,000.00


                                                                           Page 51 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 58 of 229 Page ID #:950




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1429                                   2,000.00
                         1430                                   1,000.00
                         1431                                   5,000.00
                         1432                                   2,000.00
                         1433                                   3,000.00
                         1434                                   1,000.00
                         1435                                   2,000.00
                         1436                                   6,000.00
                         1437                                   1,000.00
                         1438                                   8,000.00
                         1439                                  10,000.00
                         1440                                  45,005.25
                         1441                                   2,000.00
                         1442                                   3,000.00
                         1443                                102,000.00
                         1444                                  10,000.00
                         1445                                   4,000.00
                         1446                                   4,000.00
                         1447                                   1,000.00
                         1448                                   2,000.00
                         1449                                   2,000.00
                         1450                                     720.00
                         1451                                   3,000.00
                         1452                                   1,000.00
                         1453                                   5,000.00
                         1454                                   1,000.00
                         1455                                   1,000.00
                         1456                                   1,000.00


                                                                           Page 52 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 59 of 229 Page ID #:951




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1457                                   4,000.00
                         1458                                   1,000.00
                         1459                                   3,000.00
                         1460                                   3,000.00
                         1461                                   2,000.00
                         1462                                   1,000.00
                         1463                                   2,000.00
                         1464                                  13,520.00
                         1465                                   2,000.00
                         1466                                   5,000.00
                         1467                                   2,000.00
                         1468                                  44,866.00
                         1469                                   5,000.00
                         1470                                  10,000.00
                         1471                                   1,000.00
                         1472                                  28,802.00
                         1473                                  77,000.00
                         1474                                   1,000.00
                         1475                                   4,810.00
                         1476                                   2,000.00
                         1477                                   4,000.00
                         1478                                   4,106.95
                         1479                                   1,000.00
                         1480                                     952.00
                         1481                                  10,000.00
                         1482                                   2,000.00
                         1483                                   5,000.00
                         1484                                   1,000.00


                                                                           Page 53 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 60 of 229 Page ID #:952




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1485                                   1,000.00
                         1486                                   6,000.00
                         1487                                   7,000.00
                         1488                                   2,000.00
                         1489                                   1,000.00
                         1490                                   2,000.00
                         1491                                   5,000.00
                         1492                                   2,000.00
                         1493                                   2,000.00
                         1494                                     854.00
                         1495                                   7,000.00
                         1496                                   1,000.00
                         1497                                   3,000.00
                         1498                                   1,000.00
                         1499                                   1,000.00
                         1500                                   1,000.00
                         1501                                   1,000.00
                         1502                                   2,000.00
                         1503                                  10,200.00
                         1504                                   3,814.00
                         1505                                   1,000.00
                         1506                                  10,000.00
                         1507                                   1,000.00
                         1508                                   1,000.00
                         1509                                   5,000.00
                         1510                                   1,000.00
                         1511                                   1,000.00
                         1512                                  11,000.00


                                                                           Page 54 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 61 of 229 Page ID #:953




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1513                                   1,000.00
                         1514                                   4,245.00
                         1515                                   5,000.00
                         1516                                   1,000.00
                         1517                                   1,000.00
                         1518                                   1,000.00
                         1519                                   8,700.00
                         1520                                   1,000.00
                         1521                                   1,000.00
                         1522                                   1,000.00
                         1523                                   1,000.00
                         1524                                   5,000.00
                         1525                                   2,000.00
                         1526                                   1,000.00
                         1527                                  30,000.00
                         1528                                180,000.00
                         1529                                  30,000.00
                         1530                                   5,000.00
                         1531                                   5,000.00
                         1532                                   1,000.00
                         1533                                   1,000.00
                         1534                                   2,000.00
                         1535                                   2,000.00
                         1536                                   2,000.00
                         1537                                   5,000.00
                         1538                                  22,000.00
                         1539                                   4,000.00
                         1540                                   4,000.00


                                                                           Page 55 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 62 of 229 Page ID #:954




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1541                                   2,000.00
                         1542                                   1,000.00
                         1543                                  30,000.00
                         1544                                   2,000.00
                         1545                                   2,000.00
                         1546                                  12,000.00
                         1547                                  17,000.00
                         1548                                   1,000.00
                         1549                                   5,000.00
                         1550                                  10,000.00
                         1551                                  10,000.00
                         1552                                   1,000.00
                         1553                                  60,000.00
                         1554                                  10,000.00
                         1555                                  36,000.00
                         1556                                  10,000.00
                         1557                                  50,000.00
                         1558                                   3,000.00
                         1559                                   1,000.00
                         1560                                   2,000.00
                         1561                                   1,000.00
                         1562                                   1,000.00
                         1563                                   1,000.00
                         1564                                   2,216.71
                         1565                                  49,200.00
                         1566                                   1,000.00
                         1567                                   2,000.00
                         1568                                   1,000.00


                                                                           Page 56 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 63 of 229 Page ID #:955




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1569                                   3,000.00
                         1570                                   1,000.00
                         1571                                   5,000.00
                         1572                                   6,000.00
                         1573                                  14,000.00
                         1574                                   3,000.00
                         1575                                   2,000.00
                         1576                                  10,000.00
                         1577                                  10,132.00
                         1578                                   1,000.00
                         1579                                   3,000.00
                         1580                                   7,000.00
                         1581                                   4,000.00
                         1582                                   9,000.00
                         1583                                  10,000.00
                         1584                                  22,000.00
                         1585                                   5,000.00
                         1586                                   4,845.83
                         1587                                   1,000.00
                         1588                                   7,000.00
                         1589                                   3,000.00
                         1590                                   2,000.00
                         1591                                   3,000.00
                         1592                                  37,925.00
                         1593                                   1,000.00
                         1594                                   1,000.00
                         1595                                   4,000.00
                         1596                                   2,000.00


                                                                           Page 57 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 64 of 229 Page ID #:956




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1597                                   1,000.00
                         1598                                   1,000.00
                         1599                                  10,000.00
                         1600                                   5,000.00
                         1601                                   1,000.00
                         1602                                   1,000.00
                         1603                                   5,000.00
                         1604                                   1,000.00
                         1605                                   2,000.00
                         1606                                  10,000.00
                         1607                                   1,000.00
                         1608                                   5,000.00
                         1609                                   1,000.00
                         1610                                   1,000.00
                         1611                                  27,886.91
                         1612                                   1,000.00
                         1613                                   1,000.00
                         1614                                   1,000.00
                         1615                                  10,000.00
                         1616                                  10,000.00
                         1617                                   2,000.00
                         1618                                   3,000.00
                         1619                                   3,000.00
                         1620                                   1,000.00
                         1621                                   1,000.00
                         1622                                   1,000.00
                         1623                                   1,000.00
                         1624                                   5,199.00


                                                                           Page 58 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 65 of 229 Page ID #:957




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1625                                   1,000.00
                         1626                                   1,000.00
                         1627                                   4,000.00
                         1628                                   1,000.00
                         1629                                   1,000.00
                         1630                                   1,000.00
                         1631                                   1,000.00
                         1632                                  10,000.00
                         1633                                   1,000.00
                         1634                                  12,000.00
                         1635                                  93,000.00
                         1636                                   2,000.00
                         1637                                   5,000.00
                         1638                                   1,000.00
                         1639                                  10,000.00
                         1640                                   2,000.00
                         1641                                   3,000.00
                         1642                                  20,000.00
                         1643                                   1,000.00
                         1644                                   1,000.00
                         1645                                  13,509.00
                         1646                                  30,000.00
                         1647                                   2,000.00
                         1648                                110,000.00
                         1649                                   4,000.00
                         1650                                   8,100.00
                         1651                                   2,000.00
                         1652                                   2,000.00


                                                                           Page 59 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 66 of 229 Page ID #:958




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1653                                   1,000.00
                         1654                                   9,000.00
                         1655                                   1,000.00
                         1656                                  10,000.00
                         1657                                  10,000.00
                         1658                                  30,000.00
                         1659                                   1,000.00
                         1660                                   1,000.00
                         1661                                  42,933.83
                         1662                                   5,000.00
                         1663                                   1,000.00
                         1664                                  10,000.00
                         1665                                   1,000.00
                         1666                                   2,100.00
                         1667                                   1,000.00
                         1668                                   2,000.00
                         1669                                   5,000.00
                         1670                                   5,000.00
                         1671                                   8,500.00
                         1672                                   5,000.00
                         1673                                   3,000.00
                         1674                                   3,000.00
                         1675                                   2,000.00
                         1676                                   3,000.00
                         1677                                   1,000.00
                         1678                                   5,000.00
                         1679                                   1,000.00
                         1680                                   9,850.00


                                                                           Page 60 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 67 of 229 Page ID #:959




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1681                                   1,000.00
                         1682                                   2,000.00
                         1683                                   3,000.00
                         1684                                   1,000.00
                         1685                                   1,000.00
                         1686                                   1,000.00
                         1687                                   1,000.00
                         1688                                   1,000.00
                         1689                                   1,000.00
                         1690                                   1,000.00
                         1691                                   1,000.00
                         1692                                   1,000.00
                         1693                                   1,000.00
                         1694                                   3,000.00
                         1695                                   1,000.00
                         1696                                   1,000.00
                         1697                                  10,050.00
                         1698                                   1,000.00
                         1699                                   2,000.00
                         1700                                   1,000.00
                         1701                                   2,000.00
                         1702                                   1,000.00
                         1703                                     802.00
                         1704                                   2,000.00
                         1705                                   1,000.00
                         1706                                   2,000.00
                         1707                                   1,000.00
                         1708                                   2,000.00


                                                                           Page 61 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 68 of 229 Page ID #:960




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1709                                   1,000.00
                         1710                                   2,000.00
                         1711                                   2,000.00
                         1712                                   1,000.00
                         1713                                   1,000.00
                         1714                                   3,000.00
                         1715                                   1,000.00
                         1716                                  24,000.00
                         1717                                  30,000.00
                         1718                                   2,000.00
                         1719                                  10,000.00
                         1720                                  10,000.00
                         1721                                   3,000.00
                         1722                                   1,000.00
                         1723                                   9,000.00
                         1724                                   4,000.00
                         1725                                   6,000.00
                         1726                                   2,000.00
                         1727                                  10,000.00
                         1728                                   1,000.00
                         1729                                   5,000.00
                         1730                                  10,000.00
                         1731                                  10,000.00
                         1732                                   1,000.00
                         1733                                   1,000.00
                         1734                                  24,000.00
                         1735                                  20,000.00
                         1736                                  10,000.00


                                                                           Page 62 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 69 of 229 Page ID #:961




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1737                                  10,000.00
                         1738                                   1,000.00
                         1739                                   3,000.00
                         1740                                   2,000.00
                         1741                                   7,000.00
                         1742                                   1,000.00
                         1743                                  12,000.00
                         1744                                   8,500.00
                         1745                                   4,000.00
                         1746                                   1,000.00
                         1747                                   1,000.00
                         1748                                   2,000.00
                         1749                                   1,000.00
                         1750                                   5,000.00
                         1751                                     649.95
                         1752                                   1,000.00
                         1753                                     715.85
                         1754                                     497.95
                         1755                                   9,000.00
                         1756                                   1,000.00
                         1757                                   5,000.00
                         1758                                   2,000.00
                         1759                                   2,000.00
                         1760                                   5,000.00
                         1761                                   5,000.00
                         1762                                   2,000.00
                         1763                                   1,000.00
                         1764                                   1,000.00


                                                                           Page 63 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 70 of 229 Page ID #:962




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1765                                   1,000.00
                         1766                                   2,000.00
                         1767                                   1,000.00
                         1768                                   1,000.00
                         1769                                   1,000.00
                         1770                                     892.00
                         1771                                   1,000.00
                         1772                                   2,000.00
                         1773                                   2,000.00
                         1774                                   7,000.00
                         1775                                   2,990.00
                         1776                                   2,000.00
                         1777                                   3,000.00
                         1778                                   1,000.00
                         1779                                  32,000.00
                         1780                                   1,000.00
                         1781                                  36,000.00
                         1782                                   2,000.00
                         1783                                   1,000.00
                         1784                                   5,000.00
                         1785                                  61,000.00
                         1786                                   6,000.00
                         1787                                   5,000.00
                         1788                                  20,000.00
                         1789                                   5,025.00
                         1790                                   1,000.00
                         1791                                  37,000.00
                         1792                                   5,000.00


                                                                           Page 64 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 71 of 229 Page ID #:963




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1793                                   2,000.00
                         1794                                   1,000.00
                         1795                                  12,000.00
                         1796                                   4,000.00
                         1797                                   1,000.00
                         1798                                  24,000.00
                         1799                                  13,000.00
                         1800                                   1,000.00
                         1801                                  50,000.00
                         1802                                   4,000.00
                         1803                                   1,000.00
                         1804                                   1,000.00
                         1805                                   1,000.00
                         1806                                   1,000.00
                         1807                                   1,000.00
                         1808                                   3,000.00
                         1809                                   1,000.00
                         1810                                   5,000.00
                         1811                                  20,000.00
                         1812                                   3,000.00
                         1813                                   1,000.00
                         1814                                   1,000.00
                         1815                                   1,000.00
                         1816                                   4,000.00
                         1817                                   1,000.00
                         1818                                  10,000.00
                         1819                                   1,000.00
                         1820                                   2,000.00


                                                                           Page 65 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 72 of 229 Page ID #:964




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1821                                   5,000.00
                         1822                                   2,000.00
                         1823                                   1,000.00
                         1824                                   1,000.00
                         1825                                   1,000.00
                         1826                                  16,000.00
                         1827                                   1,000.00
                         1828                                  10,000.00
                         1829                                   4,000.00
                         1830                                  10,000.00
                         1831                                     958.00
                         1832                                   1,000.00
                         1833                                   3,000.00
                         1834                                  20,000.00
                         1835                                   2,000.00
                         1836                                   4,000.00
                         1837                                   5,000.00
                         1838                                   1,000.00
                         1839                                  10,000.00
                         1840                                   5,000.00
                         1841                                   1,000.00
                         1842                                   1,000.00
                         1843                                  17,814.00
                         1844                                  10,000.00
                         1845                                  10,000.00
                         1846                                  10,000.00
                         1847                                   5,000.00
                         1848                                   2,000.00


                                                                           Page 66 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 73 of 229 Page ID #:965




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1849                                  12,000.00
                         1850                                  10,000.00
                         1851                                  20,000.00
                         1852                                   1,025.00
                         1853                                   2,000.00
                         1854                                   4,000.00
                         1855                                   3,000.00
                         1856                                   2,000.00
                         1857                                   2,000.00
                         1858                                  10,000.00
                         1859                                  14,000.00
                         1860                                  10,000.00
                         1861                                  31,500.00
                         1862                                   3,000.00
                         1863                                  30,000.00
                         1864                                   2,000.00
                         1865                                  13,000.00
                         1866                                   1,000.00
                         1867                                   3,000.00
                         1868                                   2,000.00
                         1869                                  10,000.00
                         1870                                  21,000.00
                         1871                                   1,000.00
                         1872                                  10,000.00
                         1873                                  10,000.00
                         1874                                   1,000.00
                         1875                                  10,000.00
                         1876                                  10,000.00


                                                                           Page 67 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 74 of 229 Page ID #:966




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1877                                   1,000.00
                         1878                                   5,000.00
                         1879                                  11,000.00
                         1880                                   2,000.00
                         1881                                   1,000.00
                         1882                                   1,000.00
                         1883                                   1,000.00
                         1884                                  30,000.00
                         1885                                  16,504.00
                         1886                                  10,000.00
                         1887                                  12,000.00
                         1888                                  12,000.00
                         1889                                   1,000.00
                         1890                                  10,000.00
                         1891                                   2,000.00
                         1892                                  10,000.00
                         1893                                   1,000.00
                         1894                                  12,000.00
                         1895                                   9,000.00
                         1896                                  48,000.00
                         1897                                100,000.00
                         1898                                   2,000.00
                         1899                                  10,000.00
                         1900                                  22,000.00
                         1901                                   1,000.00
                         1902                                   3,000.00
                         1903                                   3,000.00
                         1904                                   2,000.00


                                                                           Page 68 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 75 of 229 Page ID #:967




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1905                                   1,000.00
                         1906                                  30,000.00
                         1907                                   2,000.00
                         1908                                   1,000.00
                         1909                                   5,000.00
                         1910                                  11,000.00
                         1911                                  10,000.00
                         1912                                   1,000.00
                         1913                                  10,000.00
                         1914                                  10,000.00
                         1915                                   5,000.00
                         1916                                   1,000.00
                         1917                                   5,000.00
                         1918                                  25,000.00
                         1919                                  35,000.00
                         1920                                  10,000.00
                         1921                                   1,000.00
                         1922                                   2,000.00
                         1923                                  10,000.00
                         1924                                   1,000.00
                         1925                                  60,000.00
                         1926                                   2,000.00
                         1927                                120,000.00
                         1928                                  10,000.00
                         1929                                   1,000.00
                         1930                                  10,000.00
                         1931                                  80,000.00
                         1932                                   2,000.00


                                                                           Page 69 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 76 of 229 Page ID #:968




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1933                                  16,000.00
                         1934                                   8,000.00
                         1935                                   2,000.00
                         1936                                   3,000.00
                         1937                                   4,260.00
                         1938                                   1,000.00
                         1939                                   2,000.00
                         1940                                  22,000.00
                         1941                                   2,000.00
                         1942                                  10,000.00
                         1943                                  10,000.00
                         1944                                     900.00
                         1945                                   9,700.00
                         1946                                  10,000.00
                         1947                                   1,000.00
                         1948                                   1,000.00
                         1949                                  10,000.00
                         1950                                   2,000.00
                         1951                                  10,000.00
                         1952                                  10,000.00
                         1953                                   2,000.00
                         1954                                712,370.00
                         1955                                   1,000.00
                         1956                                  20,000.00
                         1957                                   5,600.00
                         1958                                   2,000.00
                         1959                                  30,000.00
                         1960                                   2,000.00


                                                                           Page 70 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 77 of 229 Page ID #:969




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1961                                   5,000.00
                         1962                                   1,000.00
                         1963                                  10,000.00
                         1964                                   1,000.00
                         1965                                   3,000.00
                         1966                                   1,000.00
                         1967                                  12,000.00
                         1968                                  10,000.00
                         1969                                   2,000.00
                         1970                                   2,000.00
                         1971                                   1,000.00
                         1972                                   2,000.00
                         1973                                  10,000.00
                         1974                                   1,000.00
                         1975                                   1,000.00
                         1976                                   2,000.00
                         1977                                   1,000.00
                         1978                                   1,000.00
                         1979                                  10,000.00
                         1980                                   1,000.00
                         1981                                   1,000.00
                         1982                                   1,000.00
                         1983                                   4,000.00
                         1984                                   3,000.00
                         1985                                   5,000.00
                         1986                                   1,000.00
                         1987                                   2,000.00
                         1988                                   1,000.00


                                                                           Page 71 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 78 of 229 Page ID #:970




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         1989                                   1,341.00
                         1990                                   5,000.00
                         1991                                   2,000.00
                         1992                                   1,000.00
                         1993                                   2,000.00
                         1994                                   1,000.00
                         1995                                   1,000.00
                         1996                                   1,000.00
                         1997                                   1,000.00
                         1998                                   8,024.90
                         1999                                   1,000.00
                         2000                                   1,000.00
                         2001                                   2,000.00
                         2002                                   2,000.00
                         2003                                   2,000.00
                         2004                                   1,000.00
                         2005                                   1,000.00
                         2006                                   2,000.00
                         2007                                   5,000.00
                         2008                                   1,000.00
                         2009                                   1,000.00
                         2010                                   2,000.00
                         2011                                  57,682.71
                         2012                                   1,000.00
                         2013                                   2,000.00
                         2014                                   1,000.00
                         2015                                   1,000.00
                         2016                                   1,000.00


                                                                           Page 72 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 79 of 229 Page ID #:971




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2017                                   1,000.00
                         2018                                   1,000.00
                         2019                                   1,000.00
                         2020                                   2,000.00
                         2021                                   1,000.00
                         2022                                  10,000.00
                         2023                                   1,000.00
                         2024                                   4,000.00
                         2025                                   8,000.00
                         2026                                   5,000.00
                         2027                                   5,000.00
                         2028                                   3,000.00
                         2029                                   1,000.00
                         2030                                   1,000.00
                         2031                                   1,000.00
                         2032                                   1,000.00
                         2033                                   1,000.00
                         2034                                  11,000.00
                         2035                                   1,000.00
                         2036                                   1,000.00
                         2037                                   1,000.00
                         2038                                   5,000.00
                         2039                                   1,000.00
                         2040                                   2,389.00
                         2041                                   6,000.00
                         2042                                     328.00
                         2043                                   1,000.00
                         2044                                   1,000.00


                                                                           Page 73 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 80 of 229 Page ID #:972




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2045                                   5,000.00
                         2046                                   2,000.00
                         2047                                   1,000.00
                         2048                                   1,000.00
                         2049                                   1,000.00
                         2050                                   1,000.00
                         2051                                   1,000.00
                         2052                                   5,000.00
                         2053                                  51,000.00
                         2054                                   1,000.00
                         2055                                   2,000.00
                         2056                                  10,000.00
                         2057                                   1,000.00
                         2058                                   1,000.00
                         2059                                  10,000.00
                         2060                                   2,000.00
                         2061                                   1,000.00
                         2062                                   6,000.00
                         2063                                   2,000.00
                         2064                                  10,000.00
                         2065                                   1,000.00
                         2066                                   1,000.00
                         2067                                  19,000.00
                         2068                                   3,000.00
                         2069                                  16,977.00
                         2070                                   1,000.00
                         2071                                  10,000.00
                         2072                                  13,500.00


                                                                           Page 74 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 81 of 229 Page ID #:973




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2073                                  10,000.00
                         2074                                   1,000.00
                         2075                                   1,000.00
                         2076                                  10,000.00
                         2077                                  10,000.00
                         2078                                  20,000.00
                         2079                                   1,000.00
                         2080                                   7,074.70
                         2081                                   3,000.00
                         2082                                   1,000.00
                         2083                                   1,000.00
                         2084                                   1,649.95
                         2085                                   5,000.00
                         2086                                   3,000.00
                         2087                                   1,000.00
                         2088                                  30,000.00
                         2089                                   1,000.00
                         2090                                  10,000.00
                         2091                                  15,391.69
                         2092                                  11,000.00
                         2093                                  10,000.00
                         2094                                  91,000.00
                         2095                                   1,000.00
                         2096                                  16,356.30
                         2097                                  30,000.00
                         2098                                  14,000.00
                         2099                                   5,000.00
                         2100                                   1,000.00


                                                                           Page 75 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 82 of 229 Page ID #:974




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2101                                   9,400.00
                         2102                                  15,406.99
                         2103                                   2,000.00
                         2104                                  23,000.00
                         2105                                  30,000.00
                         2106                                  10,000.00
                         2107                                  10,000.00
                         2108                                  46,000.00
                         2109                                  49,000.00
                         2110                                  10,000.00
                         2111                                   9,252.00
                         2112                                  10,000.00
                         2113                                   3,000.00
                         2114                                   5,000.00
                         2115                                  10,000.00
                         2116                                   7,950.00
                         2117                                  30,000.00
                         2118                                   1,000.00
                         2119                                  10,000.00
                         2120                                   1,000.00
                         2121                                   2,000.00
                         2122                                   1,000.00
                         2123                                   2,000.00
                         2124                                   1,000.00
                         2125                                   1,000.00
                         2126                                   7,000.00
                         2127                                  27,000.00
                         2128                                  10,000.00


                                                                           Page 76 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 83 of 229 Page ID #:975




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2129                                  10,000.00
                         2130                                   5,000.00
                         2131                                   1,000.00
                         2132                                  12,500.00
                         2133                                  27,000.00
                         2134                                   1,000.00
                         2135                                  29,000.00
                         2136                                   1,000.00
                         2137                                   1,000.00
                         2138                                   1,000.00
                         2139                                   1,000.00
                         2140                                   4,800.00
                         2141                                   4,000.00
                         2142                                   2,000.00
                         2143                                   1,000.00
                         2144                                   1,000.00
                         2145                                   1,854.00
                         2146                                   4,720.00
                         2147                                   1,000.00
                         2148                                   1,000.00
                         2149                                151,000.00
                         2150                                   6,107.00
                         2151                                   1,000.00
                         2152                                   8,000.00
                         2153                                   6,000.00
                         2154                                   5,000.00
                         2155                                   1,000.00
                         2156                                   2,000.00


                                                                           Page 77 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 84 of 229 Page ID #:976




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2157                                   2,000.00
                         2158                                   4,000.00
                         2159                                   2,000.00
                         2160                                   3,632.00
                         2161                                   1,007.00
                         2162                                   1,000.00
                         2163                                  10,349.00
                         2164                                   1,000.00
                         2165                                   1,000.00
                         2166                                   4,829.74
                         2167                                   2,000.00
                         2168                                   2,000.00
                         2169                                   1,000.00
                         2170                                   1,000.00
                         2171                                  34,000.00
                         2172                                   2,000.00
                         2173                                  17,443.14
                         2174                                  58,000.00
                         2175                                   1,517.00
                         2176                                   1,000.00
                         2177                                   5,000.00
                         2178                                   1,000.00
                         2179                                   1,000.00
                         2180                                   1,000.00
                         2181                                   1,000.00
                         2182                                   3,000.00
                         2183                                   1,000.00
                         2184                                   2,000.00


                                                                           Page 78 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 85 of 229 Page ID #:977




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2185                                   1,000.00
                         2186                                     300.00
                         2187                                   1,000.00
                         2188                                   1,020.00
                         2189                                   3,000.00
                         2190                                   1,000.00
                         2191                                   1,000.00
                         2192                                   1,000.00
                         2193                                   1,000.00
                         2194                                   4,000.00
                         2195                                   2,000.00
                         2196                                   1,000.00
                         2197                                  10,000.00
                         2198                                   1,000.00
                         2199                                   3,000.00
                         2200                                   2,000.00
                         2201                                   1,000.00
                         2202                                  25,000.00
                         2203                                   1,000.00
                         2204                                   3,000.00
                         2205                                     900.00
                         2206                                   1,000.00
                         2207                                   1,000.00
                         2208                                   2,000.00
                         2209                                   1,000.00
                         2210                                   1,000.00
                         2211                                  30,000.00
                         2212                                   5,000.00


                                                                           Page 79 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 86 of 229 Page ID #:978




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2213                                   8,834.59
                         2214                                   3,000.00
                         2215                                   6,000.00
                         2216                                   2,000.00
                         2217                                   2,000.00
                         2218                                   1,000.00
                         2219                                   2,000.00
                         2220                                   3,000.00
                         2221                                   3,000.00
                         2222                                   3,199.00
                         2223                                  23,480.00
                         2224                                   1,000.00
                         2225                                   1,000.00
                         2226                                   2,000.00
                         2227                                   1,000.00
                         2228                                   1,000.00
                         2229                                   1,000.00
                         2230                                   3,776.94
                         2231                                   5,000.00
                         2232                                   1,000.00
                         2233                                   5,000.00
                         2234                                  10,000.00
                         2235                                   1,000.00
                         2236                                   1,000.00
                         2237                                   1,000.00
                         2238                                   7,000.00
                         2239                                   4,000.00
                         2240                                   2,000.00


                                                                           Page 80 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 87 of 229 Page ID #:979




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2241                                   1,000.00
                         2242                                   2,000.00
                         2243                                   1,000.00
                         2244                                   1,000.00
                         2245                                   2,000.00
                         2246                                   1,000.00
                         2247                                   1,007.00
                         2248                                   4,000.00
                         2249                                   1,000.00
                         2250                                   1,000.00
                         2251                                   1,000.00
                         2252                                  37,000.00
                         2253                                   1,000.00
                         2254                                   1,000.00
                         2255                                   2,000.00
                         2256                                   1,000.00
                         2257                                   1,000.00
                         2258                                   1,000.00
                         2259                                   1,000.00
                         2260                                   1,000.00
                         2261                                   2,000.00
                         2262                                   2,000.00
                         2263                                   6,000.00
                         2264                                   1,000.00
                         2265                                   5,000.00
                         2266                                   2,000.00
                         2267                                   3,000.00
                         2268                                   1,000.00


                                                                           Page 81 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 88 of 229 Page ID #:980




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2269                                   1,000.00
                         2270                                   1,000.00
                         2271                                  11,000.00
                         2272                                   1,000.00
                         2273                                   1,000.00
                         2274                                   1,000.00
                         2275                                  20,000.00
                         2276                                  10,000.00
                         2277                                  10,000.00
                         2278                                   1,000.00
                         2279                                   1,000.00
                         2280                                  30,000.00
                         2281                                   1,000.00
                         2282                                   1,000.00
                         2283                                   2,000.00
                         2284                                  10,000.00
                         2285                                   1,000.00
                         2286                                   1,000.00
                         2287                                   2,000.00
                         2288                                   1,000.00
                         2289                                  14,000.00
                         2290                                   1,000.00
                         2291                                  21,000.00
                         2292                                  26,000.00
                         2293                                   6,000.00
                         2294                                   1,000.00
                         2295                                   2,000.00
                         2296                                  12,000.00


                                                                           Page 82 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 89 of 229 Page ID #:981




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2297                                  75,835.25
                         2298                                   1,557.00
                         2299                                   7,000.00
                         2300                                   6,000.00
                         2301                                   3,000.00
                         2302                                   1,000.00
                         2303                                   2,000.00
                         2304                                  20,000.00
                         2305                                   1,000.00
                         2306                                   1,000.00
                         2307                                   1,000.00
                         2308                                   2,000.00
                         2309                                   8,000.00
                         2310                                   1,000.00
                         2311                                   1,000.00
                         2312                                   1,000.00
                         2313                                   1,000.00
                         2314                                   4,000.00
                         2315                                   1,000.00
                         2316                                   1,000.00
                         2317                                   1,000.00
                         2318                                  80,000.00
                         2319                                  29,164.00
                         2320                                   1,000.00
                         2321                                   4,000.00
                         2322                                   1,000.00
                         2323                                   1,000.00
                         2324                                  37,000.00


                                                                           Page 83 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 90 of 229 Page ID #:982




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2325                                   3,000.00
                         2326                                163,491.37
                         2327                                   4,000.00
                         2328                                   1,000.00
                         2329                                   2,000.00
                         2330                                   2,060.75
                         2331                                   2,000.00
                         2332                                  10,102.00
                         2333                                  91,000.00
                         2334                                  45,396.20
                         2335                                   1,000.00
                         2336                                   1,000.00
                         2337                                   5,000.00
                         2338                                   3,000.00
                         2339                                  12,000.00
                         2340                                   1,000.00
                         2341                                   1,000.00
                         2342                                   1,000.00
                         2343                                   4,000.00
                         2344                                   3,000.00
                         2345                                   4,000.00
                         2346                                   1,000.00
                         2347                                   1,000.00
                         2348                                   5,000.00
                         2349                                   1,000.00
                         2350                                   1,000.00
                         2351                                   1,000.00
                         2352                                   1,000.00


                                                                           Page 84 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 91 of 229 Page ID #:983




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2353                                   1,000.00
                         2354                                   1,000.00
                         2355                                  10,000.00
                         2356                                  12,000.00
                         2357                                   1,000.00
                         2358                                   2,000.00
                         2359                                   3,000.00
                         2360                                   2,000.00
                         2361                                   2,000.00
                         2362                                  11,000.00
                         2363                                184,000.00
                         2364                                   1,000.00
                         2365                                   1,000.00
                         2366                                   1,000.00
                         2367                                   1,000.00
                         2368                                   1,000.00
                         2369                                  12,000.00
                         2370                                   1,000.00
                         2371                                   7,000.00
                         2372                                   9,000.00
                         2373                                   2,000.00
                         2374                                   1,000.00
                         2375                                   1,000.00
                         2376                                  70,000.00
                         2377                                   1,000.00
                         2378                                  14,000.00
                         2379                                  25,000.00
                         2380                                   1,000.00


                                                                           Page 85 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 92 of 229 Page ID #:984




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2381                                  50,000.00
                         2382                                   1,000.00
                         2383                                   1,000.00
                         2384                                   1,000.00
                         2385                                   2,000.00
                         2386                                   1,000.00
                         2387                                   3,000.00
                         2388                                   1,000.00
                         2389                                  10,100.00
                         2390                                   1,000.00
                         2391                                   5,000.00
                         2392                                   1,000.00
                         2393                                   6,902.00
                         2394                                   1,000.00
                         2395                                   1,000.00
                         2396                                  11,000.00
                         2397                                   1,000.00
                         2398                                  10,000.00
                         2399                                   1,000.00
                         2400                                   1,000.00
                         2401                                  43,000.00
                         2402                                  10,000.00
                         2403                                   2,000.00
                         2404                                  10,000.00
                         2405                                  10,000.00
                         2406                                   1,000.00
                         2407                                   1,000.00
                         2408                                   1,000.00


                                                                           Page 86 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 93 of 229 Page ID #:985




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2409                                   2,000.00
                         2410                                   2,000.00
                         2411                                   1,000.00
                         2412                                  11,002.00
                         2413                                   2,000.00
                         2414                                   1,000.00
                         2415                                  26,000.00
                         2416                                   2,000.00
                         2417                                  12,000.00
                         2418                                   1,000.00
                         2419                                   1,000.00
                         2420                                  12,000.00
                         2421                                   1,000.00
                         2422                                   1,000.00
                         2423                                  12,000.00
                         2424                                  16,582.00
                         2425                                  15,702.00
                         2426                                   5,000.00
                         2427                                   3,000.00
                         2428                                   5,000.00
                         2429                                   1,000.00
                         2430                                   1,000.00
                         2431                                   1,000.00
                         2432                                  10,000.00
                         2433                                   2,000.00
                         2434                                   4,000.00
                         2435                                   2,000.00
                         2436                                   1,000.00


                                                                           Page 87 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 94 of 229 Page ID #:986




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2437                                   1,000.00
                         2438                                   1,500.00
                         2439                                   1,000.00
                         2440                                   1,000.00
                         2441                                  12,000.00
                         2442                                   3,000.00
                         2443                                   2,000.00
                         2444                                   1,000.00
                         2445                                   5,000.00
                         2446                                   7,000.00
                         2447                                  10,000.00
                         2448                                   2,000.00
                         2449                                   1,000.00
                         2450                                   6,000.00
                         2451                                   7,000.00
                         2452                                   1,000.00
                         2453                                  10,000.00
                         2454                                   1,000.00
                         2455                                   1,000.00
                         2456                                   1,000.00
                         2457                                  10,000.00
                         2458                                   2,000.00
                         2459                                  72,000.00
                         2460                                   1,000.00
                         2461                                   1,000.00
                         2462                                   1,000.00
                         2463                                  10,000.00
                         2464                                   2,000.00


                                                                           Page 88 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 95 of 229 Page ID #:987




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2465                                  40,000.00
                         2466                                  30,000.00
                         2467                                  10,000.00
                         2468                                  10,000.00
                         2469                                   1,000.00
                         2470                                  20,000.00
                         2471                                   1,000.00
                         2472                                   2,000.00
                         2473                                   1,000.00
                         2474                                  11,000.00
                         2475                                   2,000.00
                         2476                                   1,000.00
                         2477                                   5,000.00
                         2478                                   1,000.00
                         2479                                   2,000.00
                         2480                                  96,000.00
                         2481                                   1,000.00
                         2482                                  10,000.00
                         2483                                   5,000.00
                         2484                                   1,000.00
                         2485                                   1,000.00
                         2486                                   1,000.00
                         2487                                   2,000.00
                         2488                                  16,000.00
                         2489                                   3,000.00
                         2490                                   5,000.00
                         2491                                   5,000.00
                         2492                                   1,000.00


                                                                           Page 89 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 96 of 229 Page ID #:988




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2493                                   2,000.00
                         2494                                  27,152.00
                         2495                                  12,000.00
                         2496                                   1,000.00
                         2497                                     715.85
                         2498                                   1,000.00
                         2499                                   2,000.00
                         2500                                   1,000.00
                         2501                                   2,000.00
                         2502                                   4,000.00
                         2503                                   5,000.00
                         2504                                   4,000.00
                         2505                                   2,000.00
                         2506                                  30,000.00
                         2507                                   3,000.00
                         2508                                   1,000.00
                         2509                                  10,000.00
                         2510                                   1,000.00
                         2511                                   2,000.00
                         2512                                   2,000.00
                         2513                                   1,000.00
                         2514                                   1,000.00
                         2515                                   3,000.00
                         2516                                   1,000.00
                         2517                                   1,000.00
                         2518                                     519.00
                         2519                                  17,000.00
                         2520                                  13,000.00


                                                                           Page 90 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 97 of 229 Page ID #:989




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2521                                   2,000.00
                         2522                                   2,000.00
                         2523                                   1,000.00
                         2524                                   1,000.00
                         2525                                   1,000.00
                         2526                                   5,000.00
                         2527                                   2,000.00
                         2528                                   2,000.00
                         2529                                   2,000.00
                         2530                                   1,000.00
                         2531                                   1,000.00
                         2532                                   1,000.00
                         2533                                   2,000.00
                         2534                                   1,000.00
                         2535                                   2,000.00
                         2536                                   1,000.00
                         2537                                   3,000.00
                         2538                                   1,000.00
                         2539                                   1,000.00
                         2540                                   1,000.00
                         2541                                   6,000.00
                         2542                                   1,000.00
                         2543                                   1,000.00
                         2544                                   5,000.00
                         2545                                   1,000.00
                         2546                                   5,000.00
                         2547                                   1,000.00
                         2548                                   6,000.00


                                                                           Page 91 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 98 of 229 Page ID #:990




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2549                                   5,000.00
                         2550                                   1,000.00
                         2551                                   5,000.00
                         2552                                   4,000.00
                         2553                                   2,000.00
                         2554                                   4,000.00
                         2555                                   2,000.00
                         2556                                   1,000.00
                         2557                                   5,000.00
                         2558                                  10,000.00
                         2559                                  10,000.00
                         2560                                  54,007.00
                         2561                                   9,009.00
                         2562                                  10,434.00
                         2563                                   1,000.00
                         2564                                   7,000.00
                         2565                                   1,000.00
                         2566                                   2,000.00
                         2567                                   4,000.00
                         2568                                   1,000.00
                         2569                                   3,000.00
                         2570                                   1,000.00
                         2571                                   2,000.00
                         2572                                   2,000.00
                         2573                                   2,000.00
                         2574                                  12,000.00
                         2575                                  50,000.00
                         2576                                   6,000.00


                                                                           Page 92 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 99 of 229 Page ID #:991




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2577                                  20,000.00
                         2578                                   1,000.00
                         2579                                   1,000.00
                         2580                                  21,892.20
                         2581                                   2,000.00
                         2582                                   2,000.00
                         2583                                   3,000.00
                         2584                                  10,000.00
                         2585                                   3,000.00
                         2586                                  56,000.00
                         2587                                   2,000.00
                         2588                                   1,000.00
                         2589                                   1,000.00
                         2590                                   2,000.00
                         2591                                   2,276.49
                         2592                                   3,000.00
                         2593                                  10,000.00
                         2594                                  21,000.00
                         2595                                   5,000.00
                         2596                                  10,000.00
                         2597                                   2,000.00
                         2598                                   1,000.00
                         2599                                  10,000.00
                         2600                                   2,000.00
                         2601                                   2,000.00
                         2602                                   2,000.00
                         2603                                  13,025.00
                         2604                                   1,000.00


                                                                           Page 93 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 100 of 229 Page ID #:992




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2605                                   1,017.41
                         2606                                  12,000.00
                         2607                                   9,455.35
                         2608                                   1,000.00
                         2609                                   1,000.00
                         2610                                   1,000.00
                         2611                                  15,500.00
                         2612                                   7,000.00
                         2613                                   1,000.00
                         2614                                  22,000.00
                         2615                                  28,850.00
                         2616                                   1,000.00
                         2617                                  31,000.00
                         2618                                  11,000.00
                         2619                                   2,000.00
                         2620                                  13,820.61
                         2621                                  11,000.00
                         2622                                   2,000.00
                         2623                                  10,000.00
                         2624                                  80,000.00
                         2625                                   4,509.20
                         2626                                  12,000.00
                         2627                                   1,000.00
                         2628                                   2,000.00
                         2629                                   7,438.16
                         2630                                   1,000.00
                         2631                                   3,000.00
                         2632                                  10,000.00


                                                                           Page 94 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 101 of 229 Page ID #:993




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2633                                   2,000.00
                         2634                                   5,000.00
                         2635                                  30,000.00
                         2636                                   1,000.00
                         2637                                   1,852.00
                         2638                                   1,000.00
                         2639                                   1,000.00
                         2640                                   1,000.00
                         2641                                  10,000.00
                         2642                                   5,000.00
                         2643                                199,680.00
                         2644                                  54,015.00
                         2645                                   5,000.00
                         2646                                  25,000.00
                         2647                                     608.00
                         2648                                   1,000.00
                         2649                                   7,000.00
                         2650                                  32,000.00
                         2651                                   1,000.00
                         2652                                   3,000.00
                         2653                                   1,000.00
                         2654                                   1,000.00
                         2655                                  10,000.00
                         2656                                   3,000.00
                         2657                                   2,000.00
                         2658                                   5,000.00
                         2659                                   1,000.00
                         2660                                   1,000.00


                                                                           Page 95 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 102 of 229 Page ID #:994




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2661                                   2,000.00
                         2662                                   1,000.00
                         2663                                   1,000.00
                         2664                                  25,553.00
                         2665                                   1,000.00
                         2666                                   1,000.00
                         2667                                   1,000.00
                         2668                                   4,000.00
                         2669                                   1,000.00
                         2670                                   2,000.00
                         2671                                   1,000.00
                         2672                                  14,000.00
                         2673                                   1,000.00
                         2674                                   3,000.00
                         2675                                  42,000.00
                         2676                                  16,000.00
                         2677                                  10,000.00
                         2678                                   8,563.25
                         2679                                   2,000.00
                         2680                                   3,000.00
                         2681                                   1,000.00
                         2682                                   3,000.00
                         2683                                   2,000.00
                         2684                                   1,000.00
                         2685                                  13,000.00
                         2686                                   1,000.00
                         2687                                   1,000.00
                         2688                                   3,000.00


                                                                           Page 96 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 103 of 229 Page ID #:995




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2689                                   1,000.00
                         2690                                   1,000.00
                         2691                                  10,000.00
                         2692                                  18,500.00
                         2693                                  30,000.00
                         2694                                   4,649.46
                         2695                                   2,000.00
                         2696                                  11,000.00
                         2697                                   2,000.00
                         2698                                   3,000.00
                         2699                                   2,000.00
                         2700                                   3,000.00
                         2701                                   3,000.00
                         2702                                   9,000.00
                         2703                                  17,500.00
                         2704                                  51,000.00
                         2705                                   1,000.00
                         2706                                  31,000.00
                         2707                                   9,000.00
                         2708                                   1,000.00
                         2709                                  15,000.00
                         2710                                   2,000.00
                         2711                                  15,502.00
                         2712                                   5,000.00
                         2713                                  10,000.00
                         2714                                   2,700.00
                         2715                                   1,000.00
                         2716                                  10,000.00


                                                                           Page 97 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 104 of 229 Page ID #:996




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2717                                  10,000.00
                         2718                                  10,000.00
                         2719                                   2,000.00
                         2720                                  61,400.00
                         2721                                   1,000.00
                         2722                                   1,000.00
                         2723                                   2,000.00
                         2724                                  10,000.33
                         2725                                   5,000.00
                         2726                                   2,000.00
                         2727                                  20,000.00
                         2728                                   2,000.00
                         2729                                  42,000.00
                         2730                                  10,000.00
                         2731                                   2,000.00
                         2732                                  10,000.00
                         2733                                   1,000.00
                         2734                                   3,000.00
                         2735                                  10,000.00
                         2736                                   1,000.00
                         2737                                   2,000.00
                         2738                                   1,000.00
                         2739                                  15,260.05
                         2740                                  31,000.00
                         2741                                  10,000.00
                         2742                                   2,000.00
                         2743                                   2,000.00
                         2744                                  22,000.00


                                                                           Page 98 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 105 of 229 Page ID #:997




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2745                                   3,000.00
                         2746                                   2,000.00
                         2747                                   5,000.00
                         2748                                   3,000.00
                         2749                                   2,000.00
                         2750                                   1,000.00
                         2751                                  10,000.00
                         2752                                  17,730.00
                         2753                                   3,000.00
                         2754                                  10,000.00
                         2755                                  28,949.00
                         2756                                   2,000.00
                         2757                                   5,000.00
                         2758                                   2,000.00
                         2759                                  10,000.00
                         2760                                  24,000.00
                         2761                                   1,000.00
                         2762                                  20,000.00
                         2763                                   1,000.00
                         2764                                  31,000.00
                         2765                                  12,000.00
                         2766                                  10,000.00
                         2767                                  10,000.00
                         2768                                  10,000.00
                         2769                                   7,000.00
                         2770                                   4,000.00
                         2771                                   4,000.00
                         2772                                   5,000.00


                                                                           Page 99 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 106 of 229 Page ID #:998




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2773                                   2,000.00
                         2774                                   5,000.00
                         2775                                   4,000.00
                         2776                                   4,000.00
                         2777                                  14,000.00
                         2778                                  15,000.00
                         2779                                   1,000.00
                         2780                                  10,000.00
                         2781                                  20,250.00
                         2782                                  30,000.00
                         2783                                   2,000.00
                         2784                                  15,000.00
                         2785                                   6,000.00
                         2786                                   3,000.00
                         2787                                   1,000.00
                         2788                                   2,000.00
                         2789                                  10,000.00
                         2790                                  10,000.00
                         2791                                   2,000.00
                         2792                                  12,000.00
                         2793                                  58,211.84
                         2794                                  20,000.00
                         2795                                  10,000.00
                         2796                                   2,000.00
                         2797                                140,000.00
                         2798                                   5,000.00
                         2799                                  30,000.00
                         2800                                  10,000.00


                                                                           Page 100 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 107 of 229 Page ID #:999




 United States v. Steve Chen, Case No. CR 20-00089-JFW
                   Victim Restitution List


                                                         Restitution
                   Unique Victim ID
                                                          Amount
                         2801                                   5,000.00
                         2802                                  10,000.00
                         2803                                  10,000.00
                         2804                                   2,000.00
                         2805                                  10,000.00
                         2806                                  11,000.00
                         2807                                  25,000.00
                         2808                                  10,000.00
                         2809                                   1,000.00
                         2810                                  10,000.00
                         2811                                   2,000.00
                         2812                                   2,482.50
                         2813                                   7,046.00
                         2814                                  18,000.00
                         2815                                   4,000.00
                         2816                                   1,000.00
                         2817                                   1,000.00
                         2818                                   1,000.00
                         2819                                   4,000.00
                         2820                                  14,000.00
                         2821                                   1,000.00
                         2822                                  10,000.00
                         2823                                  10,000.00
                         2824                                   2,000.00
                         2825                                  14,428.00
                         2826                                   5,000.00
                         2827                                  56,189.00
                         2828                                   1,000.00


                                                                           Page 101 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 108 of 229 Page ID #:1000




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          2829                                  10,000.00
                          2830                                   1,000.00
                          2831                                   1,000.00
                          2832                                   1,000.00
                          2833                                  30,000.00
                          2834                                   1,000.00
                          2835                                  10,000.00
                          2836                                   1,000.00
                          2837                                   2,000.00
                          2838                                   3,000.00
                          2839                                   1,000.00
                          2840                                   2,000.00
                          2841                                   1,000.00
                          2842                                   1,000.00
                          2843                                   1,000.00
                          2844                                   1,000.00
                          2845                                   1,000.00
                          2846                                   1,000.00
                          2847                                  31,500.00
                          2848                                  29,000.00
                          2849                                  10,000.00
                          2850                                  10,000.00
                          2851                                  11,000.00
                          2852                                   2,000.00
                          2853                                   1,000.00
                          2854                                   2,000.00
                          2855                                   1,000.00
                          2856                                  10,000.00


                                                                            Page 102 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 109 of 229 Page ID #:1001




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          2857                                   1,000.00
                          2858                                   1,000.00
                          2859                                   1,000.00
                          2860                                   2,000.00
                          2861                                  10,000.00
                          2862                                   1,000.00
                          2863                                  16,323.21
                          2864                                   1,000.00
                          2865                                  10,000.00
                          2866                                   2,000.00
                          2867                                   2,000.00
                          2868                                   2,000.00
                          2869                                   5,000.00
                          2870                                  19,000.00
                          2871                                   1,000.00
                          2872                                   1,000.00
                          2873                                   1,000.00
                          2874                                   1,000.00
                          2875                                   1,000.00
                          2876                                   2,000.00
                          2877                                   2,000.00
                          2878                                   1,000.00
                          2879                                  12,000.00
                          2880                                  12,000.00
                          2881                                   2,000.00
                          2882                                   1,000.00
                          2883                                   1,000.00
                          2884                                  50,000.00


                                                                            Page 103 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 110 of 229 Page ID #:1002




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          2885                                   1,000.00
                          2886                                   1,000.00
                          2887                                  15,000.00
                          2888                                   1,000.00
                          2889                                   1,000.00
                          2890                                   1,000.00
                          2891                                  10,000.00
                          2892                                  10,000.00
                          2893                                   1,000.00
                          2894                                  10,000.00
                          2895                                   2,000.00
                          2896                                  10,000.00
                          2897                                  14,000.00
                          2898                                  31,000.00
                          2899                                  10,000.00
                          2900                                   3,000.00
                          2901                                  10,000.00
                          2902                                   1,000.00
                          2903                                  10,250.00
                          2904                                  45,000.00
                          2905                                  10,000.00
                          2906                                  10,000.00
                          2907                                   1,000.00
                          2908                                   1,000.00
                          2909                                   6,000.00
                          2910                                  10,000.00
                          2911                                   1,000.00
                          2912                                  15,000.00


                                                                            Page 104 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 111 of 229 Page ID #:1003




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          2913                                  15,000.00
                          2914                                   2,000.00
                          2915                                  30,000.00
                          2916                                  30,000.00
                          2917                                  50,000.00
                          2918                                   1,000.00
                          2919                                   2,000.00
                          2920                                  20,000.00
                          2921                                   1,000.00
                          2922                                   7,000.00
                          2923                                  10,000.00
                          2924                                  28,844.58
                          2925                                  10,000.00
                          2926                                   1,000.00
                          2927                                  20,000.00
                          2928                                   9,430.00
                          2929                                   3,800.00
                          2930                                  10,000.00
                          2931                                  12,000.00
                          2932                                  10,000.00
                          2933                                  10,000.00
                          2934                                  11,000.00
                          2935                                   2,000.00
                          2936                                   1,000.00
                          2937                                  30,000.00
                          2938                                  10,000.00
                          2939                                   5,000.00
                          2940                                   2,000.00


                                                                            Page 105 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 112 of 229 Page ID #:1004




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          2941                                  10,000.00
                          2942                                   2,000.00
                          2943                                   2,000.00
                          2944                                   4,000.00
                          2945                                  10,000.00
                          2946                                   1,000.00
                          2947                                  41,000.00
                          2948                                  10,000.00
                          2949                                   3,000.00
                          2950                                  23,000.00
                          2951                                  20,000.00
                          2952                                   1,000.00
                          2953                                   1,000.00
                          2954                                   1,000.00
                          2955                                   1,000.00
                          2956                                  15,000.00
                          2957                                   1,000.00
                          2958                                  29,333.35
                          2959                                  10,000.00
                          2960                                   3,000.00
                          2961                                   1,000.00
                          2962                                   1,000.00
                          2963                                   2,000.00
                          2964                                   9,920.00
                          2965                                  10,000.00
                          2966                                  17,500.00
                          2967                                   2,000.00
                          2968                                  10,000.00


                                                                            Page 106 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 113 of 229 Page ID #:1005




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          2969                                   2,000.00
                          2970                                   1,000.00
                          2971                                   7,000.00
                          2972                                   2,000.00
                          2973                                   5,450.00
                          2974                                   2,000.00
                          2975                                   5,000.00
                          2976                                   1,000.00
                          2977                                  10,000.00
                          2978                                   6,000.00
                          2979                                  30,000.00
                          2980                                   2,000.00
                          2981                                  11,000.00
                          2982                                  10,000.00
                          2983                                160,207.30
                          2984                                  10,000.00
                          2985                                  10,000.00
                          2986                                  10,000.00
                          2987                                   2,000.00
                          2988                                   2,000.00
                          2989                                   2,000.00
                          2990                                  10,000.00
                          2991                                   1,000.00
                          2992                                   2,000.00
                          2993                                   6,000.00
                          2994                                   2,000.00
                          2995                                  20,000.00
                          2996                                  10,000.00


                                                                            Page 107 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 114 of 229 Page ID #:1006




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          2997                                   1,000.00
                          2998                                   2,000.00
                          2999                                  18,520.00
                          3000                                   1,000.00
                          3001                                   7,000.00
                          3002                                  10,000.00
                          3003                                  10,000.00
                          3004                                  20,000.00
                          3005                                   5,000.00
                          3006                                300,000.00
                          3007                                   4,000.00
                          3008                                  20,000.00
                          3009                                   2,000.00
                          3010                                  10,000.00
                          3011                                   1,000.00
                          3012                                   3,000.00
                          3013                                   2,000.00
                          3014                                   3,000.00
                          3015                                   1,000.00
                          3016                                  10,000.00
                          3017                                   2,000.00
                          3018                                   5,000.00
                          3019                                  10,000.00
                          3020                                  10,000.00
                          3021                                  10,000.00
                          3022                                   7,000.00
                          3023                                  10,860.00
                          3024                                   4,000.00


                                                                            Page 108 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 115 of 229 Page ID #:1007




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3025                                   1,000.00
                          3026                                  40,000.00
                          3027                                   3,000.00
                          3028                                  10,914.00
                          3029                                   1,000.00
                          3030                                   5,000.00
                          3031                                  10,000.00
                          3032                                   5,000.00
                          3033                                  10,000.00
                          3034                                  10,000.00
                          3035                                235,120.00
                          3036                                  10,000.00
                          3037                                   2,169.37
                          3038                                   1,000.00
                          3039                                  10,000.00
                          3040                                   1,000.00
                          3041                                   2,000.00
                          3042                                   1,000.00
                          3043                                  10,000.00
                          3044                                   6,432.00
                          3045                                  10,000.00
                          3046                                   2,000.00
                          3047                                   2,000.00
                          3048                                   1,000.00
                          3049                                  26,060.00
                          3050                                  10,000.00
                          3051                                   5,000.00
                          3052                                   3,000.00


                                                                            Page 109 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 116 of 229 Page ID #:1008




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3053                                   6,000.00
                          3054                                   1,000.00
                          3055                                   3,000.00
                          3056                                   5,000.00
                          3057                                   1,000.00
                          3058                                   1,000.00
                          3059                                   1,000.00
                          3060                                   7,000.00
                          3061                                   2,000.00
                          3062                                   1,000.00
                          3063                                   1,000.00
                          3064                                  67,000.00
                          3065                                   5,000.00
                          3066                                   3,000.00
                          3067                                  10,000.00
                          3068                                   5,000.00
                          3069                                  40,000.00
                          3070                                   1,000.00
                          3071                                   2,000.00
                          3072                                   1,000.00
                          3073                                   1,000.00
                          3074                                   1,000.00
                          3075                                  10,000.00
                          3076                                  32,000.00
                          3077                                   5,000.00
                          3078                                   1,000.00
                          3079                                   2,000.00
                          3080                                   1,000.00


                                                                            Page 110 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 117 of 229 Page ID #:1009




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3081                                   1,000.00
                          3082                                  11,000.00
                          3083                                   1,000.00
                          3084                                   2,000.00
                          3085                                   1,000.00
                          3086                                   1,000.00
                          3087                                   1,000.00
                          3088                                   3,000.00
                          3089                                   5,200.00
                          3090                                   4,374.00
                          3091                                   1,000.00
                          3092                                   8,800.00
                          3093                                   3,000.00
                          3094                                   7,200.00
                          3095                                  17,034.00
                          3096                                   1,000.00
                          3097                                   5,700.00
                          3098                                   3,000.00
                          3099                                  40,000.00
                          3100                                   4,802.00
                          3101                                   1,000.00
                          3102                                   1,000.00
                          3103                                   1,000.00
                          3104                                  10,000.00
                          3105                                   5,000.00
                          3106                                   1,000.00
                          3107                                  16,000.00
                          3108                                   1,000.00


                                                                            Page 111 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 118 of 229 Page ID #:1010




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3109                                   9,000.00
                          3110                                   1,000.00
                          3111                                   1,000.00
                          3112                                   1,000.00
                          3113                                   1,000.00
                          3114                                   3,000.00
                          3115                                   8,000.00
                          3116                                  28,000.00
                          3117                                   2,000.00
                          3118                                   1,000.00
                          3119                                   1,000.00
                          3120                                   9,000.00
                          3121                                   1,000.00
                          3122                                  13,000.00
                          3123                                  10,000.00
                          3124                                  10,000.00
                          3125                                  30,000.00
                          3126                                   3,000.00
                          3127                                  10,000.00
                          3128                                   2,000.00
                          3129                                  12,000.00
                          3130                                   2,000.00
                          3131                                   3,000.00
                          3132                                  11,000.00
                          3133                                   5,000.00
                          3134                                  10,000.00
                          3135                                  14,000.00
                          3136                                   1,000.00


                                                                            Page 112 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 119 of 229 Page ID #:1011




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3137                                   6,000.00
                          3138                                   3,000.00
                          3139                                  10,000.00
                          3140                                  32,504.00
                          3141                                   9,985.00
                          3142                                   5,000.00
                          3143                                  10,000.00
                          3144                                  10,000.00
                          3145                                   2,000.00
                          3146                                  10,000.00
                          3147                                   4,000.00
                          3148                                  29,255.81
                          3149                                   1,000.00
                          3150                                   1,000.00
                          3151                                   1,000.00
                          3152                                   2,000.00
                          3153                                  10,500.00
                          3154                                   1,000.00
                          3155                                  30,000.00
                          3156                                121,000.00
                          3157                                   1,000.00
                          3158                                   1,000.00
                          3159                                   2,000.00
                          3160                                  15,000.00
                          3161                                   1,000.00
                          3162                                  10,000.00
                          3163                                  20,000.00
                          3164                                  60,031.00


                                                                            Page 113 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 120 of 229 Page ID #:1012




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3165                                  10,000.00
                          3166                                   1,000.00
                          3167                                     973.00
                          3168                                  20,000.00
                          3169                                  11,000.00
                          3170                                   1,000.00
                          3171                                   2,000.00
                          3172                                   1,000.00
                          3173                                   1,000.00
                          3174                                   3,000.00
                          3175                                   1,487.00
                          3176                                   2,000.00
                          3177                                   1,000.00
                          3178                                   1,000.00
                          3179                                   2,000.00
                          3180                                   1,000.00
                          3181                                   1,000.00
                          3182                                   5,000.00
                          3183                                  10,000.00
                          3184                                  16,000.00
                          3185                                   9,177.00
                          3186                                  32,700.00
                          3187                                   5,770.00
                          3188                                   3,000.00
                          3189                                  12,000.00
                          3190                                   1,000.00
                          3191                                   1,000.00
                          3192                                  90,000.00


                                                                            Page 114 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 121 of 229 Page ID #:1013




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3193                                  25,707.09
                          3194                                   2,000.00
                          3195                                  32,000.00
                          3196                                   5,438.00
                          3197                                   1,000.00
                          3198                                   2,000.00
                          3199                                   2,000.00
                          3200                                   8,606.25
                          3201                                  30,000.00
                          3202                                  47,000.00
                          3203                                   9,000.00
                          3204                                  15,958.00
                          3205                                   3,000.00
                          3206                                   3,000.00
                          3207                                  13,372.10
                          3208                                   1,000.00
                          3209                                  22,000.00
                          3210                                   1,000.00
                          3211                                   1,000.00
                          3212                                   1,000.00
                          3213                                  16,000.00
                          3214                                   2,000.00
                          3215                                  57,502.00
                          3216                                   1,000.00
                          3217                                   2,000.00
                          3218                                   1,000.00
                          3219                                   5,193.56
                          3220                                  10,000.00


                                                                            Page 115 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 122 of 229 Page ID #:1014




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3221                                  15,755.50
                          3222                                   1,000.00
                          3223                                     819.00
                          3224                                  30,000.00
                          3225                                   2,000.00
                          3226                                   2,000.00
                          3227                                   1,000.00
                          3228                                   1,000.00
                          3229                                   1,000.00
                          3230                                   6,111.00
                          3231                                   1,000.00
                          3232                                   1,000.00
                          3233                                   1,000.00
                          3234                                   1,000.00
                          3235                                   1,000.00
                          3236                                   2,000.00
                          3237                                   4,000.00
                          3238                                   1,000.00
                          3239                                   1,000.00
                          3240                                   1,000.00
                          3241                                   1,000.00
                          3242                                  24,000.00
                          3243                                   2,000.00
                          3244                                   1,000.00
                          3245                                   1,000.00
                          3246                                   5,000.00
                          3247                                   8,630.00
                          3248                                  19,589.00


                                                                            Page 116 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 123 of 229 Page ID #:1015




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3249                                   2,000.00
                          3250                                   1,000.00
                          3251                                   1,000.00
                          3252                                   1,000.00
                          3253                                   1,000.00
                          3254                                   5,208.00
                          3255                                   1,000.00
                          3256                                   1,000.00
                          3257                                   1,000.00
                          3258                                   1,000.00
                          3259                                   2,000.00
                          3260                                   1,000.00
                          3261                                   1,000.00
                          3262                                   1,000.00
                          3263                                   5,000.00
                          3264                                   1,000.00
                          3265                                     245.85
                          3266                                   3,000.00
                          3267                                   3,000.00
                          3268                                   1,000.00
                          3269                                   5,000.00
                          3270                                  30,000.00
                          3271                                  76,850.00
                          3272                                   2,000.00
                          3273                                   2,000.00
                          3274                                  10,000.00
                          3275                                  10,000.00
                          3276                                  12,897.23


                                                                            Page 117 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 124 of 229 Page ID #:1016




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3277                                   5,000.00
                          3278                                  10,435.00
                          3279                                   5,000.00
                          3280                                   1,000.00
                          3281                                   2,000.00
                          3282                                   2,000.00
                          3283                                   5,000.00
                          3284                                   3,000.00
                          3285                                  30,000.00
                          3286                                   2,000.00
                          3287                                   1,000.00
                          3288                                     895.00
                          3289                                   1,000.00
                          3290                                   2,000.00
                          3291                                     497.95
                          3292                                   5,000.00
                          3293                                   1,000.00
                          3294                                  10,000.00
                          3295                                   2,000.00
                          3296                                   1,000.00
                          3297                                   1,000.00
                          3298                                   1,000.00
                          3299                                   1,000.00
                          3300                                   1,000.00
                          3301                                   1,000.00
                          3302                                   1,000.00
                          3303                                   2,000.00
                          3304                                   1,000.00


                                                                            Page 118 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 125 of 229 Page ID #:1017




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3305                                   7,000.00
                          3306                                  30,000.00
                          3307                                   1,000.00
                          3308                                   2,000.00
                          3309                                   3,000.00
                          3310                                     852.00
                          3311                                   2,000.00
                          3312                                   3,000.00
                          3313                                   1,000.00
                          3314                                   1,000.00
                          3315                                   5,000.00
                          3316                                   5,000.00
                          3317                                   5,000.00
                          3318                                   1,000.00
                          3319                                   1,000.00
                          3320                                   1,000.00
                          3321                                   1,000.00
                          3322                                   1,000.00
                          3323                                   1,000.00
                          3324                                   1,000.00
                          3325                                   1,000.00
                          3326                                   1,000.00
                          3327                                   2,000.00
                          3328                                   1,000.00
                          3329                                     473.56
                          3330                                   1,000.00
                          3331                                   1,000.00
                          3332                                   1,000.00


                                                                            Page 119 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 126 of 229 Page ID #:1018




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3333                                   5,030.00
                          3334                                   9,207.00
                          3335                                   1,000.00
                          3336                                     752.00
                          3337                                   1,000.00
                          3338                                   3,000.00
                          3339                                  22,000.00
                          3340                                   1,000.00
                          3341                                   5,000.00
                          3342                                   6,200.00
                          3343                                   2,000.00
                          3344                                   1,000.00
                          3345                                   1,000.00
                          3346                                   1,000.00
                          3347                                   1,000.00
                          3348                                  10,000.00
                          3349                                   1,000.00
                          3350                                   1,000.00
                          3351                                   1,000.00
                          3352                                   3,000.00
                          3353                                   5,125.00
                          3354                                   1,000.00
                          3355                                   1,000.00
                          3356                                   1,000.00
                          3357                                   2,000.00
                          3358                                   1,000.00
                          3359                                   2,000.00
                          3360                                   1,000.00


                                                                            Page 120 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 127 of 229 Page ID #:1019




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3361                                   1,000.00
                          3362                                   3,000.00
                          3363                                   3,000.00
                          3364                                   2,000.00
                          3365                                   1,000.00
                          3366                                   1,000.00
                          3367                                   1,000.00
                          3368                                   1,000.00
                          3369                                   2,000.00
                          3370                                   1,000.00
                          3371                                   1,000.00
                          3372                                   1,000.00
                          3373                                   1,000.00
                          3374                                   1,000.00
                          3375                                   4,000.00
                          3376                                   2,000.00
                          3377                                   2,000.00
                          3378                                209,000.00
                          3379                                   1,000.00
                          3380                                   1,000.00
                          3381                                   1,000.00
                          3382                                  20,000.00
                          3383                                  10,000.00
                          3384                                   1,000.00
                          3385                                   1,000.00
                          3386                                   2,000.00
                          3387                                   2,000.00
                          3388                                   2,000.00


                                                                            Page 121 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 128 of 229 Page ID #:1020




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3389                                     750.00
                          3390                                   1,000.00
                          3391                                     398.60
                          3392                                   1,000.00
                          3393                                  13,800.00
                          3394                                   1,000.00
                          3395                                   1,000.00
                          3396                                   2,000.00
                          3397                                   7,000.00
                          3398                                  10,000.00
                          3399                                  10,000.00
                          3400                                  12,000.00
                          3401                                   1,000.00
                          3402                                   1,000.00
                          3403                                   1,000.00
                          3404                                   1,000.00
                          3405                                   1,000.00
                          3406                                   1,000.00
                          3407                                   1,000.00
                          3408                                   2,000.00
                          3409                                   3,877.00
                          3410                                   1,000.00
                          3411                                   1,000.00
                          3412                                   2,000.00
                          3413                                   3,620.00
                          3414                                   7,000.00
                          3415                                   1,000.00
                          3416                                   1,000.00


                                                                            Page 122 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 129 of 229 Page ID #:1021




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3417                                   2,000.00
                          3418                                   2,000.00
                          3419                                   4,000.00
                          3420                                   1,000.00
                          3421                                   1,000.00
                          3422                                  10,000.00
                          3423                                  20,000.00
                          3424                                  10,000.00
                          3425                                   2,000.00
                          3426                                   4,000.00
                          3427                                   4,000.00
                          3428                                   1,000.00
                          3429                                   1,000.00
                          3430                                   2,000.00
                          3431                                   3,839.95
                          3432                                   1,990.00
                          3433                                   2,000.00
                          3434                                   1,000.00
                          3435                                   9,000.00
                          3436                                  14,520.00
                          3437                                   1,000.00
                          3438                                   1,000.00
                          3439                                   1,000.00
                          3440                                  20,000.00
                          3441                                   1,000.00
                          3442                                   6,000.00
                          3443                                   6,000.00
                          3444                                   1,000.00


                                                                            Page 123 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 130 of 229 Page ID #:1022




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3445                                   4,000.00
                          3446                                109,000.00
                          3447                                   3,000.00
                          3448                                  30,000.33
                          3449                                   2,000.00
                          3450                                   2,000.00
                          3451                                  10,000.00
                          3452                                   7,000.00
                          3453                                   2,000.00
                          3454                                  23,368.00
                          3455                                  50,000.08
                          3456                                   1,000.00
                          3457                                   1,020.00
                          3458                                   1,000.00
                          3459                                   1,000.00
                          3460                                   2,000.00
                          3461                                   6,000.00
                          3462                                   4,000.00
                          3463                                   2,000.00
                          3464                                   1,000.00
                          3465                                   2,000.00
                          3466                                   1,000.00
                          3467                                  30,000.00
                          3468                                   2,000.00
                          3469                                   1,000.00
                          3470                                  10,000.00
                          3471                                  23,000.00
                          3472                                  51,000.00


                                                                            Page 124 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 131 of 229 Page ID #:1023




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3473                                   5,000.00
                          3474                                  15,000.00
                          3475                                  30,071.26
                          3476                                   1,000.00
                          3477                                  12,000.00
                          3478                                   1,000.00
                          3479                                   1,000.00
                          3480                                   5,000.00
                          3481                                   1,000.00
                          3482                                   1,000.00
                          3483                                   1,000.00
                          3484                                   1,000.00
                          3485                                   1,000.00
                          3486                                   2,000.00
                          3487                                   1,000.00
                          3488                                   1,000.00
                          3489                                   8,000.00
                          3490                                   1,000.00
                          3491                                   2,000.00
                          3492                                   1,000.00
                          3493                                   1,000.00
                          3494                                   1,000.00
                          3495                                   1,000.00
                          3496                                   1,000.00
                          3497                                   1,000.00
                          3498                                   1,000.00
                          3499                                   1,000.00
                          3500                                   3,000.00


                                                                            Page 125 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 132 of 229 Page ID #:1024




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3501                                   1,000.00
                          3502                                   1,000.00
                          3503                                  25,000.00
                          3504                                  12,000.00
                          3505                                   1,000.00
                          3506                                   1,000.00
                          3507                                   1,000.00
                          3508                                   1,000.00
                          3509                                   6,000.00
                          3510                                  10,000.00
                          3511                                   1,000.00
                          3512                                   5,000.00
                          3513                                   1,000.00
                          3514                                  15,000.00
                          3515                                   1,000.00
                          3516                                   1,000.00
                          3517                                   1,000.00
                          3518                                   1,000.00
                          3519                                   1,000.00
                          3520                                   1,000.00
                          3521                                   1,000.00
                          3522                                   1,000.00
                          3523                                   2,000.00
                          3524                                   1,000.00
                          3525                                   1,000.00
                          3526                                   2,000.00
                          3527                                   4,802.00
                          3528                                   1,000.00


                                                                            Page 126 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 133 of 229 Page ID #:1025




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3529                                   2,000.00
                          3530                                   1,000.00
                          3531                                   2,000.00
                          3532                                   5,000.00
                          3533                                   1,000.00
                          3534                                   2,000.00
                          3535                                   1,000.00
                          3536                                   2,000.00
                          3537                                   1,000.00
                          3538                                   5,000.00
                          3539                                   1,000.00
                          3540                                   2,000.00
                          3541                                   1,000.00
                          3542                                   1,000.00
                          3543                                   2,000.00
                          3544                                   6,000.00
                          3545                                   2,000.00
                          3546                                   3,000.00
                          3547                                   1,000.00
                          3548                                   1,000.00
                          3549                                   1,000.00
                          3550                                   1,000.00
                          3551                                   1,000.00
                          3552                                   2,000.00
                          3553                                   1,000.00
                          3554                                   1,000.00
                          3555                                   4,000.00
                          3556                                   1,000.00


                                                                            Page 127 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 134 of 229 Page ID #:1026




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3557                                   1,000.00
                          3558                                   1,000.00
                          3559                                   2,000.00
                          3560                                   1,000.00
                          3561                                   1,000.00
                          3562                                   2,000.00
                          3563                                   2,000.00
                          3564                                   1,000.00
                          3565                                   2,000.00
                          3566                                   1,000.00
                          3567                                   1,000.00
                          3568                                   1,000.00
                          3569                                   1,000.00
                          3570                                   2,000.00
                          3571                                   1,000.00
                          3572                                   1,000.00
                          3573                                   1,000.00
                          3574                                   3,000.00
                          3575                                   1,000.00
                          3576                                   1,000.00
                          3577                                   2,000.00
                          3578                                   1,000.00
                          3579                                   2,000.00
                          3580                                   1,000.00
                          3581                                   1,000.00
                          3582                                   1,000.00
                          3583                                   5,000.00
                          3584                                   1,000.00


                                                                            Page 128 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 135 of 229 Page ID #:1027




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3585                                   1,000.00
                          3586                                   1,000.00
                          3587                                   2,000.00
                          3588                                  10,000.00
                          3589                                  10,000.00
                          3590                                  10,000.00
                          3591                                  10,000.00
                          3592                                  11,000.00
                          3593                                   2,000.00
                          3594                                   1,000.00
                          3595                                   1,000.00
                          3596                                  10,000.00
                          3597                                   1,000.00
                          3598                                   1,000.00
                          3599                                   1,000.00
                          3600                                   1,000.00
                          3601                                  10,000.00
                          3602                                  15,000.00
                          3603                                125,000.00
                          3604                                   2,000.00
                          3605                                   1,000.00
                          3606                                   1,000.00
                          3607                                  11,000.00
                          3608                                   6,000.00
                          3609                                   2,000.00
                          3610                                   1,000.00
                          3611                                   2,000.00
                          3612                                   1,000.00


                                                                            Page 129 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 136 of 229 Page ID #:1028




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3613                                   3,000.00
                          3614                                   2,000.00
                          3615                                  10,000.00
                          3616                                  29,363.77
                          3617                                   3,000.00
                          3618                                   1,000.00
                          3619                                   1,000.00
                          3620                                   1,000.00
                          3621                                   1,000.00
                          3622                                   5,000.00
                          3623                                   5,000.00
                          3624                                   1,000.00
                          3625                                   1,000.00
                          3626                                   3,000.00
                          3627                                   3,000.00
                          3628                                   3,000.00
                          3629                                   1,000.00
                          3630                                   1,000.00
                          3631                                   2,000.00
                          3632                                   1,000.00
                          3633                                   2,000.00
                          3634                                   1,000.00
                          3635                                   1,000.00
                          3636                                   1,000.00
                          3637                                   5,000.00
                          3638                                   1,000.00
                          3639                                   1,000.00
                          3640                                   2,000.00


                                                                            Page 130 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 137 of 229 Page ID #:1029




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3641                                   1,000.00
                          3642                                   2,000.00
                          3643                                   1,000.00
                          3644                                   1,000.00
                          3645                                   2,000.00
                          3646                                   2,000.00
                          3647                                   1,000.00
                          3648                                   1,000.00
                          3649                                   2,000.00
                          3650                                   3,000.00
                          3651                                   1,000.00
                          3652                                   1,000.00
                          3653                                   2,000.00
                          3654                                   1,000.00
                          3655                                   1,000.00
                          3656                                   1,000.00
                          3657                                   1,000.00
                          3658                                  11,000.00
                          3659                                   5,000.00
                          3660                                  14,400.00
                          3661                                   2,000.00
                          3662                                   1,000.00
                          3663                                   1,000.00
                          3664                                   2,000.00
                          3665                                   2,000.00
                          3666                                   2,000.00
                          3667                                   2,000.00
                          3668                                     575.00


                                                                            Page 131 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 138 of 229 Page ID #:1030




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3669                                   3,000.00
                          3670                                   2,000.00
                          3671                                   2,000.00
                          3672                                   1,000.00
                          3673                                   1,000.00
                          3674                                   3,000.00
                          3675                                   1,000.00
                          3676                                   1,000.00
                          3677                                   1,000.00
                          3678                                   6,000.00
                          3679                                   2,000.00
                          3680                                   1,000.00
                          3681                                   3,000.00
                          3682                                   1,000.00
                          3683                                   2,000.00
                          3684                                   2,000.00
                          3685                                   9,000.00
                          3686                                   1,000.00
                          3687                                  30,000.00
                          3688                                   6,000.00
                          3689                                   6,000.00
                          3690                                   2,000.00
                          3691                                   1,000.00
                          3692                                   1,000.00
                          3693                                   5,000.00
                          3694                                   1,000.00
                          3695                                  10,000.00
                          3696                                   3,000.00


                                                                            Page 132 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 139 of 229 Page ID #:1031




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3697                                   7,000.00
                          3698                                   4,000.00
                          3699                                  50,000.00
                          3700                                   5,000.00
                          3701                                   3,000.00
                          3702                                  10,000.00
                          3703                                   2,000.00
                          3704                                  11,000.00
                          3705                                   1,000.00
                          3706                                   2,000.00
                          3707                                   1,000.00
                          3708                                   8,000.00
                          3709                                   1,000.00
                          3710                                   2,000.00
                          3711                                   1,000.00
                          3712                                   1,000.00
                          3713                                   1,000.00
                          3714                                   1,000.00
                          3715                                   5,000.00
                          3716                                   1,000.00
                          3717                                   1,000.00
                          3718                                   5,000.00
                          3719                                   1,000.00
                          3720                                   3,000.00
                          3721                                   1,000.00
                          3722                                   1,000.00
                          3723                                   2,000.00
                          3724                                   1,000.00


                                                                            Page 133 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 140 of 229 Page ID #:1032




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3725                                   3,000.00
                          3726                                   1,000.00
                          3727                                   1,000.00
                          3728                                  90,000.00
                          3729                                   5,000.00
                          3730                                   1,000.00
                          3731                                150,000.00
                          3732                                   1,000.00
                          3733                                   5,000.00
                          3734                                   1,000.00
                          3735                                   1,000.00
                          3736                                   2,000.00
                          3737                                  15,000.00
                          3738                                   6,000.00
                          3739                                   1,000.00
                          3740                                   7,000.00
                          3741                                   5,000.00
                          3742                                   1,000.00
                          3743                                   4,000.00
                          3744                                   1,000.00
                          3745                                   1,000.00
                          3746                                   3,000.00
                          3747                                   1,000.00
                          3748                                   1,000.00
                          3749                                   2,000.00
                          3750                                   1,000.00
                          3751                                   1,000.00
                          3752                                   2,000.00


                                                                            Page 134 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 141 of 229 Page ID #:1033




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3753                                   1,000.00
                          3754                                   3,000.00
                          3755                                  11,000.00
                          3756                                   1,000.00
                          3757                                   1,000.00
                          3758                                   1,000.00
                          3759                                   1,000.00
                          3760                                   1,000.00
                          3761                                   1,412.00
                          3762                                   2,000.00
                          3763                                   5,000.00
                          3764                                   1,000.00
                          3765                                   2,000.00
                          3766                                   1,000.00
                          3767                                   2,000.00
                          3768                                   4,000.00
                          3769                                   1,000.00
                          3770                                  11,000.00
                          3771                                   1,000.00
                          3772                                   1,000.00
                          3773                                   1,000.00
                          3774                                   1,000.00
                          3775                                   1,000.00
                          3776                                   1,000.00
                          3777                                   3,000.00
                          3778                                   1,000.00
                          3779                                   1,000.00
                          3780                                   1,000.00


                                                                            Page 135 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 142 of 229 Page ID #:1034




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3781                                   2,000.00
                          3782                                   1,000.00
                          3783                                   1,000.00
                          3784                                   1,000.00
                          3785                                   2,000.00
                          3786                                   1,000.00
                          3787                                   1,000.00
                          3788                                   1,000.00
                          3789                                   1,000.00
                          3790                                   1,000.00
                          3791                                   6,000.00
                          3792                                   1,000.00
                          3793                                   3,000.00
                          3794                                   1,000.00
                          3795                                   1,000.00
                          3796                                   1,000.00
                          3797                                   1,000.00
                          3798                                   1,000.00
                          3799                                   2,000.00
                          3800                                   7,000.00
                          3801                                   2,000.00
                          3802                                   4,000.00
                          3803                                   5,000.00
                          3804                                   1,000.00
                          3805                                   3,000.00
                          3806                                   1,000.00
                          3807                                   2,000.00
                          3808                                   1,000.00


                                                                            Page 136 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 143 of 229 Page ID #:1035




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3809                                   1,000.00
                          3810                                   1,000.00
                          3811                                   3,000.00
                          3812                                   1,000.00
                          3813                                   2,000.00
                          3814                                   1,000.00
                          3815                                   1,000.00
                          3816                                   5,000.00
                          3817                                   2,000.00
                          3818                                   2,000.00
                          3819                                  12,000.00
                          3820                                   1,000.00
                          3821                                   3,000.00
                          3822                                   3,000.00
                          3823                                  10,000.00
                          3824                                   1,000.00
                          3825                                  16,000.00
                          3826                                   1,000.00
                          3827                                  11,000.00
                          3828                                   2,000.00
                          3829                                   2,000.00
                          3830                                   1,000.00
                          3831                                   1,000.00
                          3832                                   1,000.00
                          3833                                   1,000.00
                          3834                                   5,000.00
                          3835                                   1,000.00
                          3836                                   1,000.00


                                                                            Page 137 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 144 of 229 Page ID #:1036




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3837                                   1,000.00
                          3838                                   1,000.00
                          3839                                   2,000.00
                          3840                                   1,000.00
                          3841                                   1,000.00
                          3842                                   1,000.00
                          3843                                   1,000.00
                          3844                                   2,000.00
                          3845                                   3,000.00
                          3846                                   1,000.00
                          3847                                   1,000.00
                          3848                                   3,000.00
                          3849                                   7,000.00
                          3850                                   1,000.00
                          3851                                   5,000.00
                          3852                                   1,000.00
                          3853                                   4,000.00
                          3854                                   1,000.00
                          3855                                   1,000.00
                          3856                                   2,000.00
                          3857                                  20,000.00
                          3858                                   1,000.00
                          3859                                   1,000.00
                          3860                                   2,000.00
                          3861                                   2,000.00
                          3862                                   1,000.00
                          3863                                   2,000.00
                          3864                                   1,000.00


                                                                            Page 138 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 145 of 229 Page ID #:1037




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3865                                   1,000.00
                          3866                                   1,000.00
                          3867                                   5,000.00
                          3868                                   1,000.00
                          3869                                   1,000.00
                          3870                                   1,000.00
                          3871                                   2,000.00
                          3872                                   1,000.00
                          3873                                   1,000.00
                          3874                                   2,000.00
                          3875                                   1,000.00
                          3876                                   1,000.00
                          3877                                   5,000.00
                          3878                                   5,000.00
                          3879                                   1,000.00
                          3880                                   9,000.00
                          3881                                   3,000.00
                          3882                                   1,000.00
                          3883                                   2,000.00
                          3884                                   1,000.00
                          3885                                   1,000.00
                          3886                                  15,000.00
                          3887                                   1,000.00
                          3888                                   1,000.00
                          3889                                  12,000.00
                          3890                                   2,000.00
                          3891                                   7,000.00
                          3892                                   1,000.00


                                                                            Page 139 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 146 of 229 Page ID #:1038




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3893                                   1,000.00
                          3894                                  10,000.00
                          3895                                   2,000.00
                          3896                                   1,000.00
                          3897                                   1,000.00
                          3898                                  10,000.00
                          3899                                   1,000.00
                          3900                                   1,000.00
                          3901                                   3,000.00
                          3902                                   7,000.00
                          3903                                   1,000.00
                          3904                                   5,000.00
                          3905                                   1,000.00
                          3906                                     925.00
                          3907                                  19,000.00
                          3908                                   1,050.00
                          3909                                   1,050.00
                          3910                                   2,000.00
                          3911                                   1,000.00
                          3912                                   1,000.00
                          3913                                   1,000.00
                          3914                                   9,000.00
                          3915                                   1,000.00
                          3916                                   2,000.00
                          3917                                  54,956.84
                          3918                                  30,000.00
                          3919                                   2,000.00
                          3920                                  39,000.00


                                                                            Page 140 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 147 of 229 Page ID #:1039




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3921                                   1,000.00
                          3922                                   1,000.00
                          3923                                   2,000.00
                          3924                                  10,050.00
                          3925                                   2,000.00
                          3926                                   3,000.00
                          3927                                   1,000.00
                          3928                                   8,000.00
                          3929                                   4,000.00
                          3930                                   1,000.00
                          3931                                   1,000.00
                          3932                                   1,000.00
                          3933                                   1,000.00
                          3934                                   5,000.00
                          3935                                   3,000.00
                          3936                                   1,000.00
                          3937                                   1,000.00
                          3938                                   1,000.00
                          3939                                  10,000.00
                          3940                                   4,000.00
                          3941                                   1,000.00
                          3942                                   1,000.00
                          3943                                   1,000.00
                          3944                                   3,007.00
                          3945                                   1,000.00
                          3946                                   1,000.00
                          3947                                   6,000.00
                          3948                                   1,000.00


                                                                            Page 141 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 148 of 229 Page ID #:1040




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3949                                   8,000.00
                          3950                                   1,000.00
                          3951                                   1,000.00
                          3952                                   1,000.00
                          3953                                   1,000.00
                          3954                                   1,000.00
                          3955                                   1,000.00
                          3956                                   1,000.00
                          3957                                   1,000.00
                          3958                                   1,000.00
                          3959                                   1,000.00
                          3960                                   1,000.00
                          3961                                   7,000.00
                          3962                                   1,000.00
                          3963                                   1,000.00
                          3964                                   1,000.00
                          3965                                   1,000.00
                          3966                                   1,000.00
                          3967                                   1,000.00
                          3968                                   1,000.00
                          3969                                  17,000.00
                          3970                                   2,000.00
                          3971                                   1,000.00
                          3972                                   1,000.00
                          3973                                   1,000.00
                          3974                                  21,358.43
                          3975                                   3,000.00
                          3976                                   5,000.00


                                                                            Page 142 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 149 of 229 Page ID #:1041




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          3977                                   1,000.00
                          3978                                   4,000.00
                          3979                                   2,000.00
                          3980                                   2,000.00
                          3981                                  19,326.00
                          3982                                   1,000.00
                          3983                                   1,000.00
                          3984                                   3,000.00
                          3985                                   1,000.00
                          3986                                   3,000.00
                          3987                                   1,000.00
                          3988                                   2,000.00
                          3989                                   1,000.00
                          3990                                   1,000.00
                          3991                                   2,000.00
                          3992                                   3,000.00
                          3993                                   1,000.00
                          3994                                   1,000.00
                          3995                                   1,000.00
                          3996                                   1,000.00
                          3997                                   1,000.00
                          3998                                   1,000.00
                          3999                                  10,000.00
                          4000                                   2,000.00
                          4001                                   6,000.00
                          4002                                  15,453.93
                          4003                                  10,000.00
                          4004                                   2,000.00


                                                                            Page 143 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 150 of 229 Page ID #:1042




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4005                                   9,235.00
                          4006                                  12,000.00
                          4007                                   9,026.00
                          4008                                   1,000.00
                          4009                                   5,000.00
                          4010                                   4,000.00
                          4011                                  47,000.00
                          4012                                   1,000.00
                          4013                                   1,000.00
                          4014                                   1,000.00
                          4015                                   1,000.00
                          4016                                   4,775.00
                          4017                                   1,000.00
                          4018                                   2,000.00
                          4019                                   8,742.00
                          4020                                   3,000.00
                          4021                                   3,000.00
                          4022                                  46,000.00
                          4023                                   3,000.00
                          4024                                   3,000.00
                          4025                                   1,000.00
                          4026                                   1,000.00
                          4027                                   2,000.00
                          4028                                   8,000.00
                          4029                                   1,000.00
                          4030                                   1,000.00
                          4031                                   2,784.12
                          4032                                   2,000.00


                                                                            Page 144 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 151 of 229 Page ID #:1043




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4033                                   1,000.00
                          4034                                   3,000.00
                          4035                                   2,000.00
                          4036                                  30,000.00
                          4037                                   5,000.00
                          4038                                  10,000.00
                          4039                                  36,000.00
                          4040                                   1,000.00
                          4041                                  16,000.00
                          4042                                   1,000.00
                          4043                                   1,000.00
                          4044                                  10,000.00
                          4045                                  10,000.00
                          4046                                   1,000.00
                          4047                                   5,000.00
                          4048                                     826.78
                          4049                                   1,000.00
                          4050                                   1,020.00
                          4051                                   1,000.00
                          4052                                   1,000.00
                          4053                                   3,000.00
                          4054                                   1,000.00
                          4055                                   1,000.00
                          4056                                   1,000.00
                          4057                                   1,000.00
                          4058                                   1,000.00
                          4059                                   1,000.00
                          4060                                  10,000.00


                                                                            Page 145 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 152 of 229 Page ID #:1044




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4061                                  13,000.00
                          4062                                   4,000.00
                          4063                                   1,000.00
                          4064                                   6,000.00
                          4065                                  40,000.00
                          4066                                   1,000.00
                          4067                                   5,000.00
                          4068                                   2,000.00
                          4069                                   2,000.00
                          4070                                   1,000.00
                          4071                                   1,000.00
                          4072                                   1,000.00
                          4073                                   7,000.00
                          4074                                   7,000.00
                          4075                                   3,000.00
                          4076                                   5,000.00
                          4077                                  10,000.00
                          4078                                   2,000.00
                          4079                                  70,000.00
                          4080                                   3,000.00
                          4081                                  20,000.00
                          4082                                   1,000.00
                          4083                                   5,000.00
                          4084                                   5,000.00
                          4085                                  66,000.00
                          4086                                   1,000.00
                          4087                                   2,000.00
                          4088                                   9,740.00


                                                                            Page 146 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 153 of 229 Page ID #:1045




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4089                                   3,000.00
                          4090                                   1,000.00
                          4091                                   9,000.00
                          4092                                  10,000.00
                          4093                                   1,000.00
                          4094                                   1,000.00
                          4095                                   4,000.00
                          4096                                  11,000.00
                          4097                                   3,020.00
                          4098                                  38,442.39
                          4099                                  34,000.00
                          4100                                   3,000.00
                          4101                                   3,000.00
                          4102                                  10,000.00
                          4103                                   3,000.00
                          4104                                  10,000.00
                          4105                                  24,000.00
                          4106                                   1,000.00
                          4107                                  12,000.00
                          4108                                   1,000.00
                          4109                                  17,000.00
                          4110                                   8,822.30
                          4111                                   2,000.00
                          4112                                   1,000.00
                          4113                                   2,000.00
                          4114                                   2,000.00
                          4115                                   1,000.00
                          4116                                   1,000.00


                                                                            Page 147 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 154 of 229 Page ID #:1046




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4117                                   1,000.00
                          4118                                   1,000.00
                          4119                                   5,000.00
                          4120                                   2,000.00
                          4121                                   1,000.00
                          4122                                   2,000.00
                          4123                                   3,000.00
                          4124                                   2,000.00
                          4125                                   1,000.00
                          4126                                   3,586.89
                          4127                                   1,000.00
                          4128                                  10,000.00
                          4129                                  15,000.00
                          4130                                   1,000.00
                          4131                                   1,000.00
                          4132                                   7,000.00
                          4133                                   4,000.00
                          4134                                   4,000.00
                          4135                                   1,000.00
                          4136                                   1,000.00
                          4137                                   2,281.43
                          4138                                  15,000.00
                          4139                                   5,000.00
                          4140                                   2,000.00
                          4141                                   3,000.00
                          4142                                  30,000.00
                          4143                                  10,000.00
                          4144                                   1,000.00


                                                                            Page 148 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 155 of 229 Page ID #:1047




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4145                                   1,000.00
                          4146                                   1,000.00
                          4147                                  14,000.00
                          4148                                   2,000.00
                          4149                                   2,000.00
                          4150                                   1,000.00
                          4151                                  15,000.00
                          4152                                   1,000.00
                          4153                                   2,000.00
                          4154                                   2,000.00
                          4155                                   3,000.00
                          4156                                   2,000.00
                          4157                                   3,000.00
                          4158                                   1,000.00
                          4159                                   1,000.39
                          4160                                     715.85
                          4161                                   3,000.00
                          4162                                   1,000.00
                          4163                                   1,000.00
                          4164                                   2,000.00
                          4165                                  20,000.00
                          4166                                  10,000.00
                          4167                                   2,000.00
                          4168                                   5,000.00
                          4169                                   1,000.00
                          4170                                  11,000.00
                          4171                                   2,000.00
                          4172                                   2,100.00


                                                                            Page 149 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 156 of 229 Page ID #:1048




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4173                                   1,000.00
                          4174                                   1,000.00
                          4175                                   1,000.00
                          4176                                   1,000.00
                          4177                                   4,637.00
                          4178                                   1,000.00
                          4179                                   5,000.00
                          4180                                   1,000.00
                          4181                                   1,000.00
                          4182                                   1,000.00
                          4183                                  10,000.00
                          4184                                   1,000.00
                          4185                                   1,000.00
                          4186                                   1,000.00
                          4187                                   1,000.00
                          4188                                   3,000.00
                          4189                                   1,000.00
                          4190                                   1,000.00
                          4191                                   5,000.00
                          4192                                  10,000.00
                          4193                                  10,000.00
                          4194                                   1,000.00
                          4195                                   1,000.00
                          4196                                   6,000.00
                          4197                                   1,000.00
                          4198                                   5,000.00
                          4199                                   1,000.00
                          4200                                   1,000.00


                                                                            Page 150 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 157 of 229 Page ID #:1049




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4201                                   1,000.00
                          4202                                   3,000.00
                          4203                                   1,000.00
                          4204                                   1,000.00
                          4205                                   1,000.00
                          4206                                   2,000.00
                          4207                                   5,000.00
                          4208                                   2,000.00
                          4209                                  15,000.00
                          4210                                   1,000.00
                          4211                                  11,000.00
                          4212                                   1,000.00
                          4213                                   1,000.00
                          4214                                   1,000.00
                          4215                                  10,000.00
                          4216                                   6,000.00
                          4217                                   8,000.00
                          4218                                   6,000.00
                          4219                                   1,000.00
                          4220                                   1,000.00
                          4221                                   6,000.00
                          4222                                   1,000.00
                          4223                                   1,000.00
                          4224                                   2,000.00
                          4225                                  33,000.00
                          4226                                   1,000.00
                          4227                                   3,000.00
                          4228                                   4,625.00


                                                                            Page 151 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 158 of 229 Page ID #:1050




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4229                                   2,000.00
                          4230                                   3,000.00
                          4231                                  40,000.00
                          4232                                   1,000.00
                          4233                                   1,000.00
                          4234                                   1,000.00
                          4235                                   1,000.00
                          4236                                   1,000.00
                          4237                                   1,000.00
                          4238                                   1,000.00
                          4239                                   1,000.00
                          4240                                   2,000.00
                          4241                                   1,000.00
                          4242                                  60,000.00
                          4243                                   2,000.00
                          4244                                  10,000.00
                          4245                                   1,000.00
                          4246                                   5,000.00
                          4247                                  69,202.00
                          4248                                136,002.00
                          4249                                210,645.00
                          4250                                   3,000.00
                          4251                                   3,000.00
                          4252                                   1,000.00
                          4253                                   2,000.00
                          4254                                   3,000.00
                          4255                                  13,000.00
                          4256                                   4,000.00


                                                                            Page 152 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 159 of 229 Page ID #:1051




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4257                                   1,000.00
                          4258                                  14,000.00
                          4259                                   5,000.00
                          4260                                  30,000.00
                          4261                                   1,000.00
                          4262                                   1,000.00
                          4263                                   1,000.00
                          4264                                   1,000.00
                          4265                                  10,000.00
                          4266                                   1,000.00
                          4267                                   1,000.00
                          4268                                   2,000.00
                          4269                                  11,000.00
                          4270                                   2,000.00
                          4271                                  12,000.00
                          4272                                   1,000.00
                          4273                                   3,000.00
                          4274                                   1,000.00
                          4275                                   1,000.00
                          4276                                   1,000.00
                          4277                                   2,000.00
                          4278                                   4,000.00
                          4279                                  10,132.00
                          4280                                   3,000.00
                          4281                                  10,000.00
                          4282                                   9,000.00
                          4283                                  30,000.00
                          4284                                   2,000.00


                                                                            Page 153 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 160 of 229 Page ID #:1052




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4285                                   2,000.00
                          4286                                   2,000.00
                          4287                                  30,000.00
                          4288                                  30,000.00
                          4289                                  10,000.00
                          4290                                   1,000.00
                          4291                                   1,000.00
                          4292                                  15,000.00
                          4293                                  10,000.00
                          4294                                  10,000.00
                          4295                                  16,000.00
                          4296                                   2,000.00
                          4297                                   2,000.00
                          4298                                   3,000.00
                          4299                                   2,000.00
                          4300                                   9,800.00
                          4301                                   6,000.00
                          4302                                   1,000.00
                          4303                                  10,000.00
                          4304                                   2,000.00
                          4305                                   1,000.00
                          4306                                   2,000.00
                          4307                                   1,000.00
                          4308                                  10,000.00
                          4309                                   5,798.87
                          4310                                   2,000.00
                          4311                                   1,000.00
                          4312                                   2,000.00


                                                                            Page 154 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 161 of 229 Page ID #:1053




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4313                                   1,000.00
                          4314                                   1,000.00
                          4315                                   1,000.00
                          4316                                   2,000.00
                          4317                                   1,000.00
                          4318                                   1,000.00
                          4319                                   1,000.00
                          4320                                   1,000.00
                          4321                                   2,000.00
                          4322                                   3,000.00
                          4323                                   1,000.00
                          4324                                     516.00
                          4325                                   2,228.50
                          4326                                   4,000.00
                          4327                                   1,000.00
                          4328                                   1,000.00
                          4329                                   1,000.00
                          4330                                   1,000.00
                          4331                                   6,000.00
                          4332                                   3,000.00
                          4333                                   2,000.00
                          4334                                   3,000.00
                          4335                                   1,000.00
                          4336                                  13,000.00
                          4337                                   3,000.00
                          4338                                   2,500.00
                          4339                                   2,000.00
                          4340                                   1,000.00


                                                                            Page 155 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 162 of 229 Page ID #:1054




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4341                                   3,000.00
                          4342                                   2,000.00
                          4343                                   1,000.00
                          4344                                   1,000.00
                          4345                                   1,000.00
                          4346                                   1,000.00
                          4347                                   4,000.00
                          4348                                   4,000.00
                          4349                                   4,000.00
                          4350                                   1,000.00
                          4351                                   1,000.00
                          4352                                   2,007.00
                          4353                                   4,539.80
                          4354                                   1,000.00
                          4355                                   1,000.00
                          4356                                   2,000.00
                          4357                                   5,000.00
                          4358                                   1,000.00
                          4359                                   2,000.00
                          4360                                   1,000.00
                          4361                                  30,000.00
                          4362                                  10,000.00
                          4363                                  10,000.00
                          4364                                  52,000.00
                          4365                                   1,000.00
                          4366                                  20,000.00
                          4367                                  10,000.00
                          4368                                   2,000.00


                                                                            Page 156 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 163 of 229 Page ID #:1055




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4369                                   8,000.00
                          4370                                   1,000.00
                          4371                                   1,000.00
                          4372                                  10,000.00
                          4373                                   1,000.00
                          4374                                   2,000.00
                          4375                                  10,000.00
                          4376                                   3,000.00
                          4377                                   2,000.00
                          4378                                   1,000.00
                          4379                                   1,000.00
                          4380                                   1,000.00
                          4381                                   1,000.00
                          4382                                   1,000.00
                          4383                                  32,744.00
                          4384                                   1,000.00
                          4385                                   1,000.00
                          4386                                   1,000.00
                          4387                                  11,000.00
                          4388                                   2,000.00
                          4389                                     648.00
                          4390                                   2,000.00
                          4391                                   2,702.00
                          4392                                   1,000.00
                          4393                                   1,000.00
                          4394                                   1,000.00
                          4395                                   1,000.00
                          4396                                  22,000.00


                                                                            Page 157 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 164 of 229 Page ID #:1056




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4397                                   2,000.00
                          4398                                   1,000.00
                          4399                                   1,000.00
                          4400                                   1,000.00
                          4401                                   1,000.00
                          4402                                   2,000.00
                          4403                                   1,000.00
                          4404                                   5,000.00
                          4405                                   2,000.00
                          4406                                   5,050.00
                          4407                                   1,000.00
                          4408                                   6,000.00
                          4409                                   2,000.00
                          4410                                   1,000.00
                          4411                                   2,000.00
                          4412                                  10,000.00
                          4413                                   2,000.00
                          4414                                   1,000.00
                          4415                                   1,000.00
                          4416                                   5,000.00
                          4417                                   1,000.00
                          4418                                   1,000.00
                          4419                                  15,000.00
                          4420                                   1,000.00
                          4421                                   1,000.00
                          4422                                   1,000.00
                          4423                                   4,000.00
                          4424                                   5,000.00


                                                                            Page 158 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 165 of 229 Page ID #:1057




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4425                                  12,000.00
                          4426                                   3,000.00
                          4427                                   5,000.00
                          4428                                   2,702.00
                          4429                                   2,000.00
                          4430                                   1,000.00
                          4431                                   8,000.00
                          4432                                   4,000.00
                          4433                                   4,000.00
                          4434                                   5,000.00
                          4435                                  10,000.00
                          4436                                   2,000.00
                          4437                                   1,000.00
                          4438                                   1,000.00
                          4439                                   1,000.00
                          4440                                  10,000.00
                          4441                                  10,000.00
                          4442                                  66,000.00
                          4443                                   3,000.00
                          4444                                   1,000.00
                          4445                                   1,000.00
                          4446                                   1,000.00
                          4447                                   1,000.00
                          4448                                   1,000.00
                          4449                                   3,000.00
                          4450                                   1,047.45
                          4451                                     649.95
                          4452                                     649.95


                                                                            Page 159 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 166 of 229 Page ID #:1058




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4453                                  12,000.00
                          4454                                   1,000.00
                          4455                                   1,000.00
                          4456                                   1,000.00
                          4457                                   1,000.00
                          4458                                   3,000.00
                          4459                                   1,000.00
                          4460                                   1,000.00
                          4461                                   1,000.00
                          4462                                   1,000.00
                          4463                                   1,000.00
                          4464                                   1,000.00
                          4465                                  30,000.00
                          4466                                   1,000.00
                          4467                                   1,000.00
                          4468                                  13,000.00
                          4469                                   1,000.00
                          4470                                   1,000.00
                          4471                                   1,000.00
                          4472                                   5,000.00
                          4473                                   1,000.00
                          4474                                   1,000.00
                          4475                                   1,000.00
                          4476                                   3,000.00
                          4477                                   1,000.00
                          4478                                   1,000.00
                          4479                                   1,000.00
                          4480                                   1,000.00


                                                                            Page 160 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 167 of 229 Page ID #:1059




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4481                                   1,000.00
                          4482                                  11,000.00
                          4483                                     759.00
                          4484                                     746.00
                          4485                                   1,000.00
                          4486                                   1,000.00
                          4487                                   1,000.00
                          4488                                   1,000.00
                          4489                                   1,000.00
                          4490                                   1,000.00
                          4491                                   3,000.00
                          4492                                   1,000.00
                          4493                                   1,000.00
                          4494                                  50,000.00
                          4495                                   1,000.00
                          4496                                   1,000.00
                          4497                                   1,000.00
                          4498                                  10,000.00
                          4499                                   1,000.00
                          4500                                   3,000.00
                          4501                                   2,000.00
                          4502                                   1,000.00
                          4503                                   1,000.00
                          4504                                   1,000.00
                          4505                                   1,000.00
                          4506                                   1,000.00
                          4507                                   7,007.00
                          4508                                   2,000.00


                                                                            Page 161 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 168 of 229 Page ID #:1060




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4509                                   1,000.00
                          4510                                   1,000.00
                          4511                                   1,000.00
                          4512                                   2,000.00
                          4513                                   2,000.00
                          4514                                   1,000.00
                          4515                                   1,000.00
                          4516                                  29,980.00
                          4517                                   3,000.00
                          4518                                   1,000.00
                          4519                                  11,000.00
                          4520                                   1,000.00
                          4521                                   1,000.00
                          4522                                   4,100.00
                          4523                                   1,000.00
                          4524                                   1,000.00
                          4525                                  11,000.00
                          4526                                   1,000.00
                          4527                                   8,000.00
                          4528                                   3,000.00
                          4529                                   1,000.00
                          4530                                   6,000.00
                          4531                                   1,000.00
                          4532                                  30,000.00
                          4533                                   1,000.00
                          4534                                   5,000.00
                          4535                                   1,000.00
                          4536                                   2,000.00


                                                                            Page 162 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 169 of 229 Page ID #:1061




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4537                                   5,000.00
                          4538                                  11,000.00
                          4539                                  12,490.00
                          4540                                   2,000.00
                          4541                                   1,000.00
                          4542                                   1,000.00
                          4543                                   4,000.00
                          4544                                  43,000.00
                          4545                                   3,000.00
                          4546                                   1,000.00
                          4547                                   1,000.00
                          4548                                   1,000.00
                          4549                                   1,000.00
                          4550                                   1,000.00
                          4551                                   6,000.00
                          4552                                   1,000.00
                          4553                                   1,000.00
                          4554                                   1,000.00
                          4555                                   1,000.00
                          4556                                   1,000.00
                          4557                                   1,000.00
                          4558                                   1,000.00
                          4559                                   1,000.00
                          4560                                   1,000.00
                          4561                                   2,000.00
                          4562                                   2,000.00
                          4563                                   2,000.00
                          4564                                   1,000.00


                                                                            Page 163 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 170 of 229 Page ID #:1062




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4565                                  49,038.25
                          4566                                   1,000.00
                          4567                                   2,000.00
                          4568                                  10,000.00
                          4569                                   2,050.00
                          4570                                   1,000.00
                          4571                                   2,000.00
                          4572                                   9,000.00
                          4573                                   2,000.00
                          4574                                   1,000.00
                          4575                                   1,000.00
                          4576                                   5,000.00
                          4577                                   2,000.00
                          4578                                   3,696.00
                          4579                                   1,000.00
                          4580                                   3,000.00
                          4581                                   1,000.00
                          4582                                   1,000.00
                          4583                                   1,444.00
                          4584                                   1,000.00
                          4585                                   2,000.00
                          4586                                   2,000.00
                          4587                                   5,000.00
                          4588                                   7,000.00
                          4589                                   1,000.00
                          4590                                  12,000.00
                          4591                                  18,000.00
                          4592                                   1,000.00


                                                                            Page 164 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 171 of 229 Page ID #:1063




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4593                                   2,000.00
                          4594                                   2,000.00
                          4595                                   2,000.00
                          4596                                   1,000.00
                          4597                                   3,600.00
                          4598                                   8,517.00
                          4599                                   5,000.00
                          4600                                   2,000.00
                          4601                                   6,000.00
                          4602                                   8,000.00
                          4603                                   6,000.00
                          4604                                   1,000.00
                          4605                                  10,000.00
                          4606                                   1,000.00
                          4607                                   4,684.00
                          4608                                   5,000.00
                          4609                                   1,000.00
                          4610                                  11,000.00
                          4611                                   1,000.00
                          4612                                   1,000.00
                          4613                                   4,000.00
                          4614                                   4,000.00
                          4615                                   2,000.00
                          4616                                   1,000.00
                          4617                                   1,000.00
                          4618                                  30,000.00
                          4619                                   5,000.00
                          4620                                   5,000.00


                                                                            Page 165 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 172 of 229 Page ID #:1064




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4621                                  23,000.00
                          4622                                   1,000.00
                          4623                                   4,000.00
                          4624                                   2,000.00
                          4625                                   5,000.00
                          4626                                   5,000.00
                          4627                                   7,000.00
                          4628                                   2,000.00
                          4629                                   3,000.00
                          4630                                   1,000.00
                          4631                                   2,000.00
                          4632                                  25,648.00
                          4633                                   1,000.00
                          4634                                   4,002.00
                          4635                                  10,000.00
                          4636                                   3,000.00
                          4637                                   1,000.00
                          4638                                   1,000.00
                          4639                                   1,000.00
                          4640                                   1,000.00
                          4641                                   1,000.00
                          4642                                     715.85
                          4643                                   1,000.00
                          4644                                   1,000.00
                          4645                                   1,000.00
                          4646                                   1,000.00
                          4647                                   2,000.00
                          4648                                   1,000.00


                                                                            Page 166 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 173 of 229 Page ID #:1065




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4649                                   2,007.00
                          4650                                   1,000.00
                          4651                                  10,000.00
                          4652                                  10,000.00
                          4653                                   3,000.00
                          4654                                   1,000.00
                          4655                                   3,000.00
                          4656                                  10,000.00
                          4657                                   1,000.00
                          4658                                   1,000.00
                          4659                                   2,000.00
                          4660                                   1,000.00
                          4661                                   2,000.00
                          4662                                   1,000.00
                          4663                                   1,000.00
                          4664                                   1,000.00
                          4665                                   5,000.00
                          4666                                  10,000.00
                          4667                                   1,000.00
                          4668                                   1,000.00
                          4669                                   2,000.00
                          4670                                  30,000.00
                          4671                                   1,000.00
                          4672                                   1,000.00
                          4673                                   1,000.00
                          4674                                   1,000.00
                          4675                                  15,000.00
                          4676                                   2,000.00


                                                                            Page 167 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 174 of 229 Page ID #:1066




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4677                                  10,000.00
                          4678                                   1,000.00
                          4679                                   7,000.00
                          4680                                  51,735.62
                          4681                                  10,000.00
                          4682                                   2,000.00
                          4683                                  10,000.00
                          4684                                   4,000.00
                          4685                                  50,000.00
                          4686                                  50,000.00
                          4687                                   1,000.00
                          4688                                   2,000.00
                          4689                                   3,000.00
                          4690                                   5,000.00
                          4691                                   2,000.00
                          4692                                   2,000.00
                          4693                                   1,000.00
                          4694                                   1,000.00
                          4695                                   2,000.00
                          4696                                   3,000.00
                          4697                                   5,000.00
                          4698                                   2,000.00
                          4699                                  10,000.00
                          4700                                  26,652.00
                          4701                                   1,990.00
                          4702                                   1,000.00
                          4703                                   1,000.00
                          4704                                   2,000.00


                                                                            Page 168 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 175 of 229 Page ID #:1067




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4705                                  10,000.00
                          4706                                   1,000.00
                          4707                                   1,000.00
                          4708                                   1,000.00
                          4709                                  14,000.00
                          4710                                   1,000.00
                          4711                                  40,000.00
                          4712                                   1,000.00
                          4713                                   7,000.00
                          4714                                   2,000.00
                          4715                                   1,000.00
                          4716                                   2,000.00
                          4717                                  20,000.00
                          4718                                   1,629.00
                          4719                                   1,000.00
                          4720                                   1,000.00
                          4721                                   1,000.00
                          4722                                  20,000.00
                          4723                                   1,000.00
                          4724                                   1,000.00
                          4725                                   1,000.00
                          4726                                   2,000.00
                          4727                                   5,000.00
                          4728                                   1,000.00
                          4729                                  15,759.00
                          4730                                   3,000.00
                          4731                                   1,000.00
                          4732                                   3,000.00


                                                                            Page 169 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 176 of 229 Page ID #:1068




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4733                                   1,000.00
                          4734                                   1,000.00
                          4735                                   5,000.00
                          4736                                   9,000.00
                          4737                                   1,000.00
                          4738                                   1,000.00
                          4739                                   1,000.00
                          4740                                  30,000.00
                          4741                                   5,000.00
                          4742                                   1,000.00
                          4743                                   1,000.00
                          4744                                   1,000.00
                          4745                                   2,000.00
                          4746                                   1,000.00
                          4747                                   1,000.00
                          4748                                   1,000.00
                          4749                                   1,000.00
                          4750                                   1,000.00
                          4751                                   1,000.00
                          4752                                   1,000.00
                          4753                                   1,000.00
                          4754                                   1,000.00
                          4755                                   5,000.00
                          4756                                   2,000.00
                          4757                                   2,000.00
                          4758                                   5,000.00
                          4759                                  32,000.00
                          4760                                  30,000.00


                                                                            Page 170 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 177 of 229 Page ID #:1069




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4761                                  30,000.00
                          4762                                  56,447.87
                          4763                                   4,000.00
                          4764                                   1,000.00
                          4765                                   1,000.00
                          4766                                   1,000.00
                          4767                                   2,000.00
                          4768                                   3,000.00
                          4769                                   1,606.00
                          4770                                  13,000.00
                          4771                                   1,000.00
                          4772                                   1,000.00
                          4773                                   2,000.00
                          4774                                   1,000.00
                          4775                                   7,326.00
                          4776                                   1,000.00
                          4777                                   2,000.00
                          4778                                  11,000.00
                          4779                                   1,000.00
                          4780                                  19,250.00
                          4781                                  36,683.70
                          4782                                   2,000.00
                          4783                                   1,000.00
                          4784                                   2,000.00
                          4785                                   2,000.00
                          4786                                   2,000.00
                          4787                                  59,400.00
                          4788                                   4,000.00


                                                                            Page 171 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 178 of 229 Page ID #:1070




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4789                                   1,000.00
                          4790                                   1,000.00
                          4791                                   1,000.00
                          4792                                   2,000.00
                          4793                                   1,000.00
                          4794                                   1,000.00
                          4795                                  73,000.00
                          4796                                   1,000.00
                          4797                                   1,000.00
                          4798                                  10,000.00
                          4799                                   2,000.00
                          4800                                   1,000.00
                          4801                                   8,536.00
                          4802                                   1,000.00
                          4803                                   1,000.00
                          4804                                   7,000.00
                          4805                                   1,000.00
                          4806                                   4,000.00
                          4807                                  16,000.00
                          4808                                   1,000.00
                          4809                                  10,000.00
                          4810                                  20,000.00
                          4811                                  16,200.00
                          4812                                   2,000.00
                          4813                                   3,000.00
                          4814                                  13,007.00
                          4815                                   2,000.00
                          4816                                  14,000.00


                                                                            Page 172 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 179 of 229 Page ID #:1071




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4817                                  14,000.00
                          4818                                   1,000.00
                          4819                                   1,000.00
                          4820                                   6,000.00
                          4821                                   3,000.00
                          4822                                   1,000.00
                          4823                                   1,000.00
                          4824                                  11,000.00
                          4825                                   1,000.00
                          4826                                  10,000.00
                          4827                                   5,000.00
                          4828                                  11,000.00
                          4829                                  10,000.00
                          4830                                  10,000.00
                          4831                                   3,000.00
                          4832                                   1,000.00
                          4833                                   1,000.00
                          4834                                  10,000.00
                          4835                                   1,000.00
                          4836                                   1,000.00
                          4837                                  11,000.00
                          4838                                   5,000.00
                          4839                                   2,000.00
                          4840                                   2,000.00
                          4841                                   1,000.00
                          4842                                   4,000.00
                          4843                                  23,000.00
                          4844                                  69,000.00


                                                                            Page 173 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 180 of 229 Page ID #:1072




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4845                                   1,000.00
                          4846                                   1,000.00
                          4847                                   1,000.00
                          4848                                   3,000.00
                          4849                                   4,000.00
                          4850                                   9,367.00
                          4851                                  11,000.00
                          4852                                  10,000.00
                          4853                                  10,000.00
                          4854                                  20,000.00
                          4855                                   8,500.00
                          4856                                   1,000.00
                          4857                                   5,000.00
                          4858                                  32,307.65
                          4859                                   2,000.00
                          4860                                  37,000.00
                          4861                                  10,000.00
                          4862                                   4,000.00
                          4863                                  13,000.00
                          4864                                   4,000.00
                          4865                                  10,000.00
                          4866                                   2,000.00
                          4867                                  20,000.00
                          4868                                   2,000.00
                          4869                                   1,000.00
                          4870                                   1,000.00
                          4871                                   1,000.00
                          4872                                   1,000.00


                                                                            Page 174 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 181 of 229 Page ID #:1073




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4873                                   1,000.00
                          4874                                  11,000.00
                          4875                                   3,000.00
                          4876                                   1,000.00
                          4877                                   1,000.00
                          4878                                   1,000.00
                          4879                                   1,000.00
                          4880                                   5,000.00
                          4881                                   1,000.00
                          4882                                  14,000.00
                          4883                                  27,000.00
                          4884                                   2,000.00
                          4885                                   3,000.00
                          4886                                   2,000.00
                          4887                                   5,000.00
                          4888                                   1,000.00
                          4889                                   1,000.00
                          4890                                   3,000.00
                          4891                                   1,000.00
                          4892                                   5,007.00
                          4893                                   1,000.00
                          4894                                   6,000.00
                          4895                                   1,000.00
                          4896                                   1,000.00
                          4897                                   2,000.00
                          4898                                   1,000.00
                          4899                                  34,000.00
                          4900                                  11,000.00


                                                                            Page 175 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 182 of 229 Page ID #:1074




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4901                                   5,000.00
                          4902                                   1,000.00
                          4903                                   1,000.00
                          4904                                   2,000.00
                          4905                                   2,000.00
                          4906                                  38,000.00
                          4907                                   1,000.00
                          4908                                   1,000.00
                          4909                                   2,020.00
                          4910                                   1,000.00
                          4911                                   3,000.00
                          4912                                   5,000.00
                          4913                                   1,550.00
                          4914                                   1,050.00
                          4915                                   2,050.00
                          4916                                   1,000.00
                          4917                                   2,000.00
                          4918                                   2,000.00
                          4919                                   2,000.00
                          4920                                  34,000.00
                          4921                                  10,000.00
                          4922                                  10,000.00
                          4923                                   1,000.00
                          4924                                  10,000.00
                          4925                                  10,000.00
                          4926                                     315.00
                          4927                                  21,000.00
                          4928                                   2,000.00


                                                                            Page 176 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 183 of 229 Page ID #:1075




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4929                                   2,000.00
                          4930                                   1,092.00
                          4931                                   1,000.00
                          4932                                   5,000.00
                          4933                                   2,000.00
                          4934                                   5,000.00
                          4935                                  14,000.00
                          4936                                   2,000.00
                          4937                                  12,612.00
                          4938                                   1,000.00
                          4939                                   7,000.00
                          4940                                   4,900.00
                          4941                                   1,000.00
                          4942                                   1,000.00
                          4943                                  25,500.00
                          4944                                   1,925.00
                          4945                                   1,000.00
                          4946                                   6,000.00
                          4947                                  42,000.00
                          4948                                   1,589.00
                          4949                                  27,912.00
                          4950                                   1,000.00
                          4951                                   1,000.00
                          4952                                     640.00
                          4953                                   1,000.00
                          4954                                  10,000.00
                          4955                                   1,000.00
                          4956                                  95,000.00


                                                                            Page 177 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 184 of 229 Page ID #:1076




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4957                                   1,000.00
                          4958                                  20,111.00
                          4959                                   1,000.00
                          4960                                   2,000.00
                          4961                                   3,000.00
                          4962                                  14,000.00
                          4963                                   1,000.00
                          4964                                   6,000.00
                          4965                                   1,000.00
                          4966                                   1,000.00
                          4967                                   1,000.00
                          4968                                   1,000.00
                          4969                                   3,513.00
                          4970                                  12,150.00
                          4971                                  73,000.00
                          4972                                   1,000.00
                          4973                                   1,000.00
                          4974                                  28,000.00
                          4975                                  30,000.00
                          4976                                   1,000.00
                          4977                                   2,000.00
                          4978                                   1,000.00
                          4979                                  20,000.00
                          4980                                   1,000.00
                          4981                                   3,000.00
                          4982                                  20,000.00
                          4983                                   2,000.00
                          4984                                   6,000.00


                                                                            Page 178 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 185 of 229 Page ID #:1077




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          4985                                   1,000.00
                          4986                                   2,000.00
                          4987                                   2,000.00
                          4988                                  10,000.00
                          4989                                   1,925.00
                          4990                                   1,000.00
                          4991                                  16,850.00
                          4992                                   7,000.00
                          4993                                   1,005.21
                          4994                                  45,000.00
                          4995                                  10,000.00
                          4996                                  10,000.00
                          4997                                166,000.00
                          4998                                   6,000.00
                          4999                                   1,000.00
                          5000                                  11,000.00
                          5001                                   1,000.00
                          5002                                  15,000.00
                          5003                                   1,000.00
                          5004                                   3,000.00
                          5005                                   1,000.00
                          5006                                   1,000.00
                          5007                                   1,000.00
                          5008                                   1,000.00
                          5009                                  12,000.00
                          5010                                   1,000.00
                          5011                                  13,000.00
                          5012                                   1,000.00


                                                                            Page 179 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 186 of 229 Page ID #:1078




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5013                                  10,000.00
                          5014                                  15,000.00
                          5015                                   2,000.00
                          5016                                   2,000.00
                          5017                                   4,000.00
                          5018                                   3,000.00
                          5019                                   2,000.00
                          5020                                   1,000.00
                          5021                                   7,000.00
                          5022                                   4,000.00
                          5023                                     816.00
                          5024                                   1,000.00
                          5025                                   1,000.00
                          5026                                   2,000.00
                          5027                                   1,000.00
                          5028                                   3,000.00
                          5029                                   1,000.00
                          5030                                  10,000.00
                          5031                                  21,000.00
                          5032                                  10,000.00
                          5033                                   3,000.00
                          5034                                   4,000.00
                          5035                                   1,000.00
                          5036                                   8,000.00
                          5037                                   1,000.00
                          5038                                   2,000.00
                          5039                                   1,000.00
                          5040                                   1,000.00


                                                                            Page 180 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 187 of 229 Page ID #:1079




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5041                                   1,000.00
                          5042                                  20,100.00
                          5043                                  10,000.00
                          5044                                   1,000.00
                          5045                                   1,000.00
                          5046                                117,382.00
                          5047                                   1,000.00
                          5048                                   3,000.00
                          5049                                   1,000.00
                          5050                                   1,000.00
                          5051                                   2,000.00
                          5052                                   1,000.00
                          5053                                   1,000.00
                          5054                                   5,000.00
                          5055                                   1,000.00
                          5056                                   5,000.00
                          5057                                   5,000.00
                          5058                                  16,000.00
                          5059                                   1,000.00
                          5060                                   2,000.00
                          5061                                   2,000.00
                          5062                                   2,000.00
                          5063                                  12,000.00
                          5064                                   1,000.00
                          5065                                   1,882.00
                          5066                                   5,000.00
                          5067                                  21,000.00
                          5068                                   1,000.00


                                                                            Page 181 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 188 of 229 Page ID #:1080




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5069                                   6,882.00
                          5070                                   3,000.00
                          5071                                   1,000.00
                          5072                                   1,000.00
                          5073                                   9,000.00
                          5074                                   1,000.00
                          5075                                   3,000.00
                          5076                                   1,000.00
                          5077                                   1,000.00
                          5078                                   2,000.00
                          5079                                   1,000.00
                          5080                                   1,000.00
                          5081                                   1,000.00
                          5082                                   1,000.00
                          5083                                   1,000.00
                          5084                                   1,000.00
                          5085                                   1,000.00
                          5086                                  10,000.00
                          5087                                   3,000.00
                          5088                                   2,000.00
                          5089                                   1,000.00
                          5090                                   1,000.00
                          5091                                   1,000.00
                          5092                                  21,000.00
                          5093                                  11,000.00
                          5094                                   1,000.00
                          5095                                   2,000.00
                          5096                                  12,000.00


                                                                            Page 182 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 189 of 229 Page ID #:1081




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5097                                   1,000.00
                          5098                                   4,513.41
                          5099                                  10,000.00
                          5100                                  90,000.00
                          5101                                   1,000.00
                          5102                                   1,000.00
                          5103                                   5,000.00
                          5104                                   2,000.00
                          5105                                   1,000.00
                          5106                                   1,000.00
                          5107                                   1,074.00
                          5108                                   4,410.00
                          5109                                143,773.71
                          5110                                   2,000.00
                          5111                                   1,000.00
                          5112                                   1,000.00
                          5113                                   1,000.00
                          5114                                   1,000.00
                          5115                                   4,000.00
                          5116                                   2,000.00
                          5117                                   1,000.00
                          5118                                   1,000.00
                          5119                                   7,000.00
                          5120                                   1,000.00
                          5121                                   5,000.00
                          5122                                   1,000.00
                          5123                                   1,000.00
                          5124                                   3,000.00


                                                                            Page 183 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 190 of 229 Page ID #:1082




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5125                                   1,000.00
                          5126                                   1,000.00
                          5127                                  11,000.00
                          5128                                   3,000.00
                          5129                                   2,000.00
                          5130                                   2,000.00
                          5131                                   1,000.00
                          5132                                   2,000.00
                          5133                                  83,000.00
                          5134                                   1,000.00
                          5135                                  10,000.00
                          5136                                   1,000.00
                          5137                                   3,000.00
                          5138                                   4,990.00
                          5139                                   9,000.00
                          5140                                   2,000.00
                          5141                                   4,000.00
                          5142                                   2,000.00
                          5143                                   1,000.00
                          5144                                   3,000.00
                          5145                                   7,000.00
                          5146                                   2,000.00
                          5147                                   1,000.00
                          5148                                   2,000.00
                          5149                                   4,000.00
                          5150                                   1,000.00
                          5151                                   1,000.00
                          5152                                  20,000.00


                                                                            Page 184 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 191 of 229 Page ID #:1083




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5153                                   1,000.00
                          5154                                   5,000.00
                          5155                                   1,000.00
                          5156                                   4,000.00
                          5157                                   1,000.00
                          5158                                   5,000.00
                          5159                                   1,000.00
                          5160                                   1,000.00
                          5161                                   1,000.00
                          5162                                   1,000.00
                          5163                                   2,000.00
                          5164                                  11,000.00
                          5165                                   2,000.00
                          5166                                   2,000.00
                          5167                                   2,000.00
                          5168                                   1,000.00
                          5169                                  18,000.00
                          5170                                   5,000.00
                          5171                                   2,000.00
                          5172                                   1,000.00
                          5173                                   1,000.00
                          5174                                   5,000.00
                          5175                                   1,000.00
                          5176                                   2,000.00
                          5177                                   2,000.00
                          5178                                   1,000.00
                          5179                                   1,000.00
                          5180                                   1,000.00


                                                                            Page 185 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 192 of 229 Page ID #:1084




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5181                                  23,000.00
                          5182                                   5,000.00
                          5183                                   1,000.00
                          5184                                  17,000.00
                          5185                                   2,000.00
                          5186                                   2,000.00
                          5187                                  11,000.00
                          5188                                   3,000.00
                          5189                                   1,000.00
                          5190                                   1,000.00
                          5191                                  15,000.00
                          5192                                   1,000.00
                          5193                                   1,000.00
                          5194                                   5,000.00
                          5195                                   1,000.00
                          5196                                   5,000.00
                          5197                                   6,000.00
                          5198                                  10,000.00
                          5199                                   2,000.00
                          5200                                   3,000.00
                          5201                                   1,000.00
                          5202                                   1,000.00
                          5203                                   2,000.00
                          5204                                   3,000.00
                          5205                                   2,000.00
                          5206                                   1,000.00
                          5207                                   2,000.00
                          5208                                   1,000.00


                                                                            Page 186 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 193 of 229 Page ID #:1085




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5209                                   1,000.00
                          5210                                   1,000.00
                          5211                                   1,000.00
                          5212                                   2,000.00
                          5213                                   2,000.00
                          5214                                   1,000.00
                          5215                                  50,000.00
                          5216                                  22,000.00
                          5217                                  12,000.00
                          5218                                  10,000.00
                          5219                                  30,000.00
                          5220                                  10,000.00
                          5221                                  10,000.00
                          5222                                   3,000.00
                          5223                                  15,800.00
                          5224                                  18,065.00
                          5225                                   1,000.00
                          5226                                  10,000.00
                          5227                                  11,000.00
                          5228                                   3,000.00
                          5229                                  12,000.00
                          5230                                  20,000.00
                          5231                                134,000.00
                          5232                                   3,250.00
                          5233                                   5,000.00
                          5234                                   1,000.00
                          5235                                   1,000.00
                          5236                                   1,000.00


                                                                            Page 187 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 194 of 229 Page ID #:1086




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5237                                   1,000.00
                          5238                                   1,000.00
                          5239                                   1,000.00
                          5240                                   1,000.00
                          5241                                   5,000.00
                          5242                                   1,000.00
                          5243                                   5,000.00
                          5244                                   1,000.00
                          5245                                   1,000.00
                          5246                                   1,000.00
                          5247                                  10,000.00
                          5248                                   1,000.00
                          5249                                  22,000.00
                          5250                                   1,000.00
                          5251                                     583.73
                          5252                                  12,000.00
                          5253                                   1,000.00
                          5254                                  13,000.00
                          5255                                  10,000.00
                          5256                                   1,000.00
                          5257                                   2,000.00
                          5258                                   2,000.00
                          5259                                   1,000.00
                          5260                                   1,000.00
                          5261                                   1,000.00
                          5262                                  10,000.00
                          5263                                   2,000.00
                          5264                                   1,000.00


                                                                            Page 188 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 195 of 229 Page ID #:1087




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5265                                   3,000.00
                          5266                                   1,000.00
                          5267                                   1,000.00
                          5268                                   6,480.00
                          5269                                   1,551.95
                          5270                                   1,000.00
                          5271                                   1,000.00
                          5272                                   2,000.00
                          5273                                   1,000.00
                          5274                                   1,747.00
                          5275                                  10,000.00
                          5276                                   1,000.00
                          5277                                   5,000.00
                          5278                                   2,000.00
                          5279                                   1,000.00
                          5280                                   6,000.00
                          5281                                   1,000.00
                          5282                                   2,000.00
                          5283                                   4,000.00
                          5284                                   2,000.00
                          5285                                   1,000.00
                          5286                                   2,000.00
                          5287                                   1,000.00
                          5288                                   2,000.00
                          5289                                   2,000.00
                          5290                                   1,000.00
                          5291                                  10,000.00
                          5292                                   1,000.00


                                                                            Page 189 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 196 of 229 Page ID #:1088




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5293                                  21,000.00
                          5294                                   2,000.00
                          5295                                   1,000.00
                          5296                                   1,000.00
                          5297                                   2,000.00
                          5298                                     180.10
                          5299                                   1,000.00
                          5300                                   1,000.00
                          5301                                   1,000.00
                          5302                                   1,000.00
                          5303                                   7,000.00
                          5304                                   2,000.00
                          5305                                   2,200.00
                          5306                                   1,000.00
                          5307                                   3,000.00
                          5308                                   4,477.00
                          5309                                   3,913.00
                          5310                                   5,164.20
                          5311                                   4,000.00
                          5312                                   1,000.00
                          5313                                   3,000.00
                          5314                                   4,000.00
                          5315                                   7,565.00
                          5316                                   1,333.00
                          5317                                   1,000.00
                          5318                                   2,000.00
                          5319                                   2,000.00
                          5320                                  11,659.00


                                                                            Page 190 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 197 of 229 Page ID #:1089




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5321                                   1,000.00
                          5322                                  52,000.00
                          5323                                  10,000.00
                          5324                                  10,000.00
                          5325                                   1,000.00
                          5326                                   3,000.00
                          5327                                   2,020.00
                          5328                                   1,000.00
                          5329                                   1,000.00
                          5330                                   3,000.00
                          5331                                   2,000.00
                          5332                                   3,000.00
                          5333                                   1,000.00
                          5334                                   1,583.00
                          5335                                   4,627.00
                          5336                                   3,000.00
                          5337                                   2,000.00
                          5338                                   1,000.00
                          5339                                   2,000.00
                          5340                                   1,000.00
                          5341                                   1,000.00
                          5342                                   1,000.00
                          5343                                   1,000.00
                          5344                                   2,000.00
                          5345                                   3,000.00
                          5346                                   3,000.00
                          5347                                   1,000.00
                          5348                                   1,000.00


                                                                            Page 191 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 198 of 229 Page ID #:1090




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5349                                   1,000.00
                          5350                                   1,000.00
                          5351                                   1,000.00
                          5352                                   5,000.00
                          5353                                   2,000.00
                          5354                                   1,000.00
                          5355                                   1,000.00
                          5356                                  11,852.56
                          5357                                   1,000.00
                          5358                                  11,000.00
                          5359                                   1,000.00
                          5360                                  22,852.00
                          5361                                   1,000.00
                          5362                                  91,000.00
                          5363                                   1,000.00
                          5364                                   4,000.00
                          5365                                   1,000.00
                          5366                                   3,415.00
                          5367                                   2,000.00
                          5368                                   1,000.00
                          5369                                   1,000.00
                          5370                                   1,000.00
                          5371                                   1,000.00
                          5372                                   1,000.00
                          5373                                   1,000.00
                          5374                                   1,000.00
                          5375                                   2,000.00
                          5376                                   1,000.00


                                                                            Page 192 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 199 of 229 Page ID #:1091




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5377                                   1,000.00
                          5378                                   1,000.00
                          5379                                   1,000.00
                          5380                                   7,300.00
                          5381                                   3,000.00
                          5382                                   1,000.00
                          5383                                  10,000.00
                          5384                                   1,000.00
                          5385                                   2,000.00
                          5386                                  16,000.00
                          5387                                  12,000.00
                          5388                                   6,000.00
                          5389                                   5,000.00
                          5390                                   2,000.00
                          5391                                   1,000.00
                          5392                                   3,000.00
                          5393                                  16,061.00
                          5394                                  20,000.00
                          5395                                  10,000.00
                          5396                                   2,000.00
                          5397                                  10,000.00
                          5398                                   4,000.00
                          5399                                   1,000.00
                          5400                                   2,000.00
                          5401                                   5,000.00
                          5402                                   1,000.00
                          5403                                  10,000.00
                          5404                                  10,000.00


                                                                            Page 193 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 200 of 229 Page ID #:1092




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5405                                   7,000.00
                          5406                                  32,000.00
                          5407                                   3,000.00
                          5408                                  25,000.00
                          5409                                  10,000.00
                          5410                                   1,710.00
                          5411                                   2,000.00
                          5412                                  12,000.00
                          5413                                   1,000.00
                          5414                                  10,000.00
                          5415                                   2,000.00
                          5416                                   2,000.00
                          5417                                   1,000.00
                          5418                                   1,000.00
                          5419                                  28,830.00
                          5420                                   1,000.00
                          5421                                  10,000.00
                          5422                                  10,000.00
                          5423                                   2,000.00
                          5424                                   1,000.00
                          5425                                106,000.00
                          5426                                   1,000.00
                          5427                                   2,000.00
                          5428                                  10,000.00
                          5429                                   5,000.00
                          5430                                   1,000.00
                          5431                                  47,000.00
                          5432                                   1,000.00


                                                                            Page 194 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 201 of 229 Page ID #:1093




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5433                                   1,000.00
                          5434                                  10,000.00
                          5435                                  11,000.00
                          5436                                   5,000.00
                          5437                                   1,000.00
                          5438                                   8,875.00
                          5439                                  13,000.00
                          5440                                   1,000.00
                          5441                                  25,541.55
                          5442                                   5,000.00
                          5443                                  10,000.00
                          5444                                  10,000.00
                          5445                                   2,000.00
                          5446                                  10,000.00
                          5447                                   1,920.00
                          5448                                   6,000.00
                          5449                                  10,000.00
                          5450                                  31,000.00
                          5451                                  32,000.00
                          5452                                  10,000.00
                          5453                                   2,000.00
                          5454                                   6,902.00
                          5455                                   1,000.00
                          5456                                   1,000.00
                          5457                                  12,000.00
                          5458                                  10,000.00
                          5459                                  10,000.00
                          5460                                   3,000.00


                                                                            Page 195 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 202 of 229 Page ID #:1094




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5461                                  10,000.00
                          5462                                  10,000.00
                          5463                                   2,000.00
                          5464                                   3,000.00
                          5465                                   7,000.00
                          5466                                  10,000.00
                          5467                                  10,000.00
                          5468                                  69,280.00
                          5469                                   2,000.00
                          5470                                   1,000.00
                          5471                                   5,000.00
                          5472                                   2,000.00
                          5473                                  10,000.00
                          5474                                   5,553.50
                          5475                                  17,321.88
                          5476                                   1,000.00
                          5477                                   3,000.00
                          5478                                   2,000.00
                          5479                                  32,000.00
                          5480                                  20,000.00
                          5481                                  10,000.00
                          5482                                  10,000.00
                          5483                                  10,000.00
                          5484                                   5,000.00
                          5485                                  10,000.00
                          5486                                   2,000.00
                          5487                                  10,000.00
                          5488                                   1,000.00


                                                                            Page 196 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 203 of 229 Page ID #:1095




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5489                                   3,000.00
                          5490                                   4,000.00
                          5491                                   5,000.00
                          5492                                   9,000.00
                          5493                                   2,000.00
                          5494                                   1,000.00
                          5495                                   1,000.00
                          5496                                   1,000.00
                          5497                                  30,000.00
                          5498                                   3,970.00
                          5499                                   1,000.00
                          5500                                  30,000.00
                          5501                                  30,000.00
                          5502                                   2,000.00
                          5503                                  90,400.00
                          5504                                  10,000.00
                          5505                                  18,000.00
                          5506                                  11,000.00
                          5507                                   2,000.00
                          5508                                   2,000.00
                          5509                                   1,000.00
                          5510                                   5,000.00
                          5511                                   8,000.00
                          5512                                  10,000.00
                          5513                                   1,000.00
                          5514                                   3,000.00
                          5515                                  10,000.00
                          5516                                   1,000.00


                                                                            Page 197 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 204 of 229 Page ID #:1096




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5517                                   5,000.00
                          5518                                   1,000.00
                          5519                                   6,000.00
                          5520                                  67,500.00
                          5521                                  10,000.00
                          5522                                   2,000.00
                          5523                                   9,000.00
                          5524                                   1,000.00
                          5525                                  10,000.00
                          5526                                   1,000.00
                          5527                                  30,362.00
                          5528                                  10,000.00
                          5529                                   2,000.00
                          5530                                  19,000.00
                          5531                                  10,000.00
                          5532                                   1,000.00
                          5533                                   5,000.00
                          5534                                  10,500.00
                          5535                                   8,000.00
                          5536                                   4,000.00
                          5537                                  10,000.00
                          5538                                   3,291.00
                          5539                                   2,000.00
                          5540                                   1,000.00
                          5541                                  42,000.00
                          5542                                   1,000.00
                          5543                                   1,000.00
                          5544                                  17,000.00


                                                                            Page 198 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 205 of 229 Page ID #:1097




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5545                                   1,000.00
                          5546                                   1,000.00
                          5547                                   1,000.00
                          5548                                   1,000.00
                          5549                                   4,000.00
                          5550                                  39,502.00
                          5551                                  20,000.00
                          5552                                   7,415.26
                          5553                                   2,000.00
                          5554                                   1,000.00
                          5555                                   2,000.00
                          5556                                  10,000.00
                          5557                                   1,000.00
                          5558                                   5,000.00
                          5559                                   1,000.00
                          5560                                   2,000.00
                          5561                                   2,000.00
                          5562                                  10,000.00
                          5563                                  20,000.00
                          5564                                   4,002.00
                          5565                                   1,000.00
                          5566                                  10,000.00
                          5567                                  30,000.00
                          5568                                  27,680.00
                          5569                                   1,000.00
                          5570                                   1,000.00
                          5571                                   1,000.00
                          5572                                   1,000.00


                                                                            Page 199 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 206 of 229 Page ID #:1098




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5573                                  23,000.00
                          5574                                  12,000.00
                          5575                                   1,000.00
                          5576                                   2,000.00
                          5577                                   3,000.00
                          5578                                   5,000.00
                          5579                                   1,000.00
                          5580                                   1,000.00
                          5581                                  20,950.00
                          5582                                  10,000.00
                          5583                                   1,000.00
                          5584                                   3,000.00
                          5585                                  10,000.00
                          5586                                   3,799.00
                          5587                                  10,000.00
                          5588                                  10,000.00
                          5589                                   5,000.00
                          5590                                  10,000.00
                          5591                                   1,000.00
                          5592                                   9,000.00
                          5593                                  17,000.00
                          5594                                  10,000.00
                          5595                                  10,000.00
                          5596                                171,000.00
                          5597                                   1,000.00
                          5598                                  10,000.00
                          5599                                   1,000.00
                          5600                                   1,000.00


                                                                            Page 200 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 207 of 229 Page ID #:1099




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5601                                   2,000.00
                          5602                                   2,000.00
                          5603                                  10,000.00
                          5604                                   1,000.00
                          5605                                   3,000.00
                          5606                                   1,000.00
                          5607                                   1,000.00
                          5608                                  20,000.00
                          5609                                  15,000.00
                          5610                                   1,000.00
                          5611                                  16,000.00
                          5612                                   2,000.00
                          5613                                  12,000.00
                          5614                                  15,000.00
                          5615                                   6,000.00
                          5616                                  10,000.00
                          5617                                   7,000.00
                          5618                                   2,000.00
                          5619                                  10,000.00
                          5620                                  10,000.00
                          5621                                   2,000.00
                          5622                                   8,000.00
                          5623                                   1,000.00
                          5624                                  50,000.00
                          5625                                   5,000.00
                          5626                                  10,000.00
                          5627                                  21,425.00
                          5628                                  10,000.00


                                                                            Page 201 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 208 of 229 Page ID #:1100




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5629                                   4,000.00
                          5630                                   1,000.00
                          5631                                  20,000.00
                          5632                                  20,000.00
                          5633                                   1,000.00
                          5634                                  10,000.00
                          5635                                  20,000.00
                          5636                                  10,000.00
                          5637                                   2,000.00
                          5638                                   2,000.00
                          5639                                   1,000.00
                          5640                                   9,000.00
                          5641                                   1,000.00
                          5642                                  40,000.00
                          5643                                  10,000.00
                          5644                                  10,000.00
                          5645                                110,000.00
                          5646                                   3,000.00
                          5647                                  50,000.00
                          5648                                  43,392.47
                          5649                                   1,000.00
                          5650                                   2,000.00
                          5651                                  21,222.00
                          5652                                   1,000.00
                          5653                                   1,000.00
                          5654                                   2,000.00
                          5655                                  10,000.00
                          5656                                  30,658.00


                                                                            Page 202 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 209 of 229 Page ID #:1101




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5657                                   8,685.00
                          5658                                   1,000.00
                          5659                                   5,000.00
                          5660                                   3,177.00
                          5661                                   1,345.61
                          5662                                   4,000.00
                          5663                                  22,000.00
                          5664                                   3,000.00
                          5665                                   2,000.00
                          5666                                   1,000.00
                          5667                                   1,000.00
                          5668                                   1,000.00
                          5669                                  10,000.00
                          5670                                  10,000.00
                          5671                                   1,000.00
                          5672                                   2,000.00
                          5673                                  15,000.00
                          5674                                   2,000.00
                          5675                                   6,000.00
                          5676                                   1,000.00
                          5677                                  13,687.00
                          5678                                  10,000.00
                          5679                                  10,000.00
                          5680                                   1,000.00
                          5681                                   8,593.32
                          5682                                   2,000.00
                          5683                                  20,000.00
                          5684                                  21,000.00


                                                                            Page 203 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 210 of 229 Page ID #:1102




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5685                                  17,750.00
                          5686                                   1,000.00
                          5687                                   1,000.00
                          5688                                   1,000.00
                          5689                                  10,000.00
                          5690                                   1,000.00
                          5691                                  48,301.00
                          5692                                  20,000.00
                          5693                                   1,000.00
                          5694                                  10,000.00
                          5695                                  19,000.00
                          5696                                  10,000.00
                          5697                                  10,000.00
                          5698                                   2,000.00
                          5699                                  30,000.00
                          5700                                   5,000.00
                          5701                                   1,000.00
                          5702                                  10,000.00
                          5703                                   1,000.00
                          5704                                   1,000.00
                          5705                                   1,000.00
                          5706                                   2,000.00
                          5707                                   1,000.00
                          5708                                  10,000.00
                          5709                                  10,000.00
                          5710                                  20,000.00
                          5711                                   6,000.00
                          5712                                   1,000.00


                                                                            Page 204 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 211 of 229 Page ID #:1103




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5713                                  10,000.00
                          5714                                   2,000.00
                          5715                                   6,000.00
                          5716                                   5,000.00
                          5717                                   1,000.00
                          5718                                   2,000.00
                          5719                                  10,000.00
                          5720                                  11,000.00
                          5721                                   1,000.00
                          5722                                   2,000.00
                          5723                                   2,000.00
                          5724                                   6,000.00
                          5725                                   1,050.00
                          5726                                   3,000.00
                          5727                                   1,000.00
                          5728                                   2,990.98
                          5729                                  13,000.00
                          5730                                   4,000.00
                          5731                                   3,000.00
                          5732                                  20,000.00
                          5733                                  20,000.00
                          5734                                   1,000.00
                          5735                                   1,000.00
                          5736                                       2.00
                          5737                                   1,000.00
                          5738                                  30,000.00
                          5739                                150,000.00
                          5740                                   2,000.00


                                                                            Page 205 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 212 of 229 Page ID #:1104




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5741                                  28,122.00
                          5742                                  10,000.00
                          5743                                  19,000.00
                          5744                                  10,000.00
                          5745                                  25,000.00
                          5746                                   1,000.00
                          5747                                  10,000.00
                          5748                                   1,000.00
                          5749                                   2,000.00
                          5750                                  23,000.00
                          5751                                   8,270.00
                          5752                                  20,000.00
                          5753                                   2,000.00
                          5754                                   1,000.00
                          5755                                  50,000.00
                          5756                                  30,000.00
                          5757                                   3,000.00
                          5758                                  56,072.50
                          5759                                  12,902.00
                          5760                                  30,000.00
                          5761                                   2,223.37
                          5762                                   2,629.21
                          5763                                   2,000.00
                          5764                                   1,000.00
                          5765                                   2,000.00
                          5766                                   2,000.00
                          5767                                  10,000.00
                          5768                                  40,000.00


                                                                            Page 206 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 213 of 229 Page ID #:1105




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5769                                  50,000.00
                          5770                                   3,500.00
                          5771                                  20,000.00
                          5772                                   1,000.00
                          5773                                   1,000.00
                          5774                                  30,000.00
                          5775                                   1,616.23
                          5776                                  30,000.00
                          5777                                   9,000.00
                          5778                                  10,000.00
                          5779                                   1,000.00
                          5780                                   5,000.00
                          5781                                  10,000.00
                          5782                                   2,000.00
                          5783                                  16,902.00
                          5784                                   1,000.00
                          5785                                190,000.00
                          5786                                  20,000.00
                          5787                                  10,000.00
                          5788                                   1,000.00
                          5789                                   1,000.00
                          5790                                   5,000.00
                          5791                                  15,000.00
                          5792                                   2,782.40
                          5793                                   3,000.00
                          5794                                   2,000.00
                          5795                                  20,000.00
                          5796                                   4,000.00


                                                                            Page 207 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 214 of 229 Page ID #:1106




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5797                                   1,000.00
                          5798                                  13,000.00
                          5799                                   3,000.00
                          5800                                   1,000.00
                          5801                                   1,000.00
                          5802                                  10,000.00
                          5803                                   1,000.00
                          5804                                   9,000.00
                          5805                                  15,502.00
                          5806                                   2,000.00
                          5807                                  10,000.00
                          5808                                  30,000.00
                          5809                                   1,000.00
                          5810                                   8,000.00
                          5811                                   2,000.00
                          5812                                   1,000.00
                          5813                                   5,000.00
                          5814                                   2,000.00
                          5815                                   3,000.00
                          5816                                   7,000.00
                          5817                                   2,000.00
                          5818                                  10,000.00
                          5819                                  12,000.00
                          5820                                   5,000.00
                          5821                                   1,000.00
                          5822                                  10,000.00
                          5823                                  10,000.00
                          5824                                  21,000.00


                                                                            Page 208 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 215 of 229 Page ID #:1107




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5825                                   1,000.00
                          5826                                   1,000.00
                          5827                                  15,100.00
                          5828                                  10,000.00
                          5829                                   3,000.00
                          5830                                  10,000.00
                          5831                                  12,000.00
                          5832                                   9,000.00
                          5833                                   1,000.00
                          5834                                   1,000.00
                          5835                                   2,000.00
                          5836                                  12,000.00
                          5837                                     916.00
                          5838                                   1,000.00
                          5839                                   1,000.00
                          5840                                   1,000.00
                          5841                                  30,007.00
                          5842                                  40,000.00
                          5843                                   1,000.00
                          5844                                   1,000.00
                          5845                                  30,000.00
                          5846                                   5,000.00
                          5847                                   3,000.00
                          5848                                   2,000.00
                          5849                                   2,000.00
                          5850                                   4,000.00
                          5851                                   5,000.00
                          5852                                   2,000.00


                                                                            Page 209 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 216 of 229 Page ID #:1108




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5853                                   2,000.00
                          5854                                   5,000.00
                          5855                                   3,000.00
                          5856                                  22,000.00
                          5857                                   8,000.00
                          5858                                   2,000.00
                          5859                                   2,000.00
                          5860                                   1,000.00
                          5861                                  10,000.00
                          5862                                   5,000.00
                          5863                                  22,000.00
                          5864                                   1,000.00
                          5865                                  60,000.00
                          5866                                   1,000.00
                          5867                                   1,000.00
                          5868                                   1,000.00
                          5869                                   6,000.00
                          5870                                   5,000.00
                          5871                                  19,000.00
                          5872                                   1,000.00
                          5873                                   5,000.00
                          5874                                   2,000.00
                          5875                                   1,000.00
                          5876                                   1,000.00
                          5877                                  10,000.00
                          5878                                   2,000.00
                          5879                                  30,000.00
                          5880                                   1,000.00


                                                                            Page 210 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 217 of 229 Page ID #:1109




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5881                                   1,000.00
                          5882                                   3,000.00
                          5883                                   1,000.00
                          5884                                  45,000.00
                          5885                                   2,000.00
                          5886                                  10,000.00
                          5887                                  19,000.00
                          5888                                   9,000.00
                          5889                                   8,000.00
                          5890                                   5,000.00
                          5891                                  10,000.00
                          5892                                  10,000.00
                          5893                                   1,000.00
                          5894                                  10,000.00
                          5895                                   3,000.00
                          5896                                  10,000.00
                          5897                                   5,000.00
                          5898                                   5,000.00
                          5899                                  10,000.00
                          5900                                  32,000.00
                          5901                                  10,000.00
                          5902                                  10,000.00
                          5903                                   8,629.00
                          5904                                  10,000.00
                          5905                                   1,000.00
                          5906                                   1,000.00
                          5907                                  10,000.00
                          5908                                   5,000.00


                                                                            Page 211 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 218 of 229 Page ID #:1110




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5909                                   4,000.00
                          5910                                   5,000.00
                          5911                                  22,000.00
                          5912                                   1,000.00
                          5913                                  11,800.00
                          5914                                   1,500.00
                          5915                                  10,000.00
                          5916                                   1,000.00
                          5917                                   5,000.00
                          5918                                  10,000.00
                          5919                                   2,000.00
                          5920                                   1,000.00
                          5921                                  10,000.00
                          5922                                   2,850.00
                          5923                                  12,000.00
                          5924                                  51,000.00
                          5925                                   3,000.00
                          5926                                  11,000.00
                          5927                                  20,000.00
                          5928                                   2,000.00
                          5929                                   9,717.00
                          5930                                   5,000.00
                          5931                                  10,000.00
                          5932                                  18,000.00
                          5933                                  10,000.00
                          5934                                  10,000.00
                          5935                                  23,982.00
                          5936                                  31,000.00


                                                                            Page 212 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 219 of 229 Page ID #:1111




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5937                                  20,000.00
                          5938                                   5,000.00
                          5939                                   5,000.00
                          5940                                  10,000.00
                          5941                                   1,000.00
                          5942                                  56,000.00
                          5943                                   2,000.00
                          5944                                  40,000.00
                          5945                                  40,000.00
                          5946                                  10,000.00
                          5947                                  50,000.00
                          5948                                   2,000.00
                          5949                                   1,000.00
                          5950                                   1,000.00
                          5951                                   1,000.00
                          5952                                   6,000.00
                          5953                                   1,000.00
                          5954                                   1,000.00
                          5955                                   1,000.00
                          5956                                   2,000.00
                          5957                                   1,000.00
                          5958                                   1,000.00
                          5959                                   1,000.00
                          5960                                   1,000.00
                          5961                                   1,000.00
                          5962                                   2,000.00
                          5963                                   1,000.00
                          5964                                   1,000.00


                                                                            Page 213 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 220 of 229 Page ID #:1112




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5965                                  15,000.00
                          5966                                   1,000.00
                          5967                                   1,000.00
                          5968                                   1,000.00
                          5969                                   1,000.00
                          5970                                   1,000.00
                          5971                                   1,000.00
                          5972                                   2,000.00
                          5973                                   1,000.00
                          5974                                   1,000.00
                          5975                                   2,000.00
                          5976                                   1,000.00
                          5977                                   1,000.00
                          5978                                   1,000.00
                          5979                                   1,000.00
                          5980                                  15,000.00
                          5981                                   1,000.00
                          5982                                   1,000.00
                          5983                                   2,000.00
                          5984                                   5,000.00
                          5985                                   1,000.00
                          5986                                   1,000.00
                          5987                                   1,000.00
                          5988                                   1,000.00
                          5989                                   2,000.00
                          5990                                   1,000.00
                          5991                                   1,000.00
                          5992                                   1,000.00


                                                                            Page 214 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 221 of 229 Page ID #:1113




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          5993                                   2,000.00
                          5994                                   1,000.00
                          5995                                   5,000.00
                          5996                                   1,000.00
                          5997                                   1,000.00
                          5998                                  10,000.00
                          5999                                  17,000.00
                          6000                                   2,606.00
                          6001                                   1,000.00
                          6002                                   1,000.00
                          6003                                  67,000.00
                          6004                                   5,000.00
                          6005                                  10,000.00
                          6006                                  53,000.00
                          6007                                   5,000.00
                          6008                                  10,000.00
                          6009                                   2,000.00
                          6010                                  10,000.00
                          6011                                   2,000.00
                          6012                                  10,000.00
                          6013                                   1,000.00
                          6014                                  10,000.00
                          6015                                  30,000.00
                          6016                                   1,000.00
                          6017                                   3,000.00
                          6018                                   2,000.00
                          6019                                  15,000.00
                          6020                                   1,000.00


                                                                            Page 215 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 222 of 229 Page ID #:1114




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          6021                                  35,117.00
                          6022                                   2,000.00
                          6023                                   2,000.00
                          6024                                  60,000.00
                          6025                                  10,000.00
                          6026                                  13,479.00
                          6027                                   1,000.00
                          6028                                  10,000.00
                          6029                                   1,000.00
                          6030                                   1,000.00
                          6031                                   1,000.00
                          6032                                  20,000.00
                          6033                                   3,000.00
                          6034                                  10,000.00
                          6035                                  20,000.00
                          6036                                  10,000.00
                          6037                                   6,138.00
                          6038                                   1,000.00
                          6039                                  10,000.00
                          6040                                  10,000.00
                          6041                                  19,000.00
                          6042                                  10,000.00
                          6043                                  10,000.00
                          6044                                   5,000.00
                          6045                                  95,401.05
                          6046                                  10,000.00
                          6047                                  10,000.00
                          6048                                   1,000.00


                                                                            Page 216 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 223 of 229 Page ID #:1115




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          6049                                   4,000.00
                          6050                                  11,000.00
                          6051                                   3,000.00
                          6052                                  13,000.00
                          6053                                   3,000.00
                          6054                                  29,446.50
                          6055                                  10,000.00
                          6056                                   1,000.00
                          6057                                   1,000.00
                          6058                                   4,000.00
                          6059                                  10,000.00
                          6060                                   4,000.00
                          6061                                  19,000.00
                          6062                                   4,000.00
                          6063                                   1,000.00
                          6064                                   1,000.00
                          6065                                   1,000.00
                          6066                                  20,000.00
                          6067                                  12,120.80
                          6068                                   3,000.00
                          6069                                   1,000.00
                          6070                                  10,000.00
                          6071                                  10,000.00
                          6072                                  10,000.00
                          6073                                  30,000.00
                          6074                                  10,000.00
                          6075                                   1,000.00
                          6076                                   5,000.00


                                                                            Page 217 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 224 of 229 Page ID #:1116




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          6077                                   2,000.00
                          6078                                100,000.00
                          6079                                   1,000.00
                          6080                                  12,000.00
                          6081                                   2,000.00
                          6082                                   1,000.00
                          6083                                  10,000.00
                          6084                                  19,090.00
                          6085                                  10,000.00
                          6086                                  10,000.00
                          6087                                   3,000.00
                          6088                                   1,000.00
                          6089                                  10,000.00
                          6090                                  10,000.00
                          6091                                   8,721.10
                          6092                                   2,000.00
                          6093                                   2,000.00
                          6094                                   2,000.00
                          6095                                  47,580.00
                          6096                                   2,000.00
                          6097                                   2,000.00
                          6098                                  10,000.00
                          6099                                  10,000.00
                          6100                                   1,000.00
                          6101                                   3,000.00
                          6102                                   1,000.00
                          6103                                   1,000.00
                          6104                                  30,000.00


                                                                            Page 218 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 225 of 229 Page ID #:1117




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          6105                                  10,000.00
                          6106                                   7,000.00
                          6107                                   2,000.00
                          6108                                  15,718.00
                          6109                                  56,700.00
                          6110                                   2,000.00
                          6111                                  10,000.00
                          6112                                  10,000.00
                          6113                                   1,000.00
                          6114                                   1,655.00
                          6115                                   9,000.00
                          6116                                   1,000.00
                          6117                                  72,000.00
                          6118                                   2,000.00
                          6119                                   1,000.00
                          6120                                  10,000.00
                          6121                                   1,000.00
                          6122                                   1,000.00
                          6123                                  40,000.00
                          6124                                   3,650.00
                          6125                                   5,000.00
                          6126                                  10,000.00
                          6127                                   1,000.00
                          6128                                  27,900.00
                          6129                                  11,000.00
                          6130                                  34,000.00
                          6131                                   2,000.00
                          6132                                  70,000.00


                                                                            Page 219 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 226 of 229 Page ID #:1118




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          6133                                  10,000.00
                          6134                                  13,000.00
                          6135                                  11,000.00
                          6136                                  10,000.00
                          6137                                  32,000.00
                          6138                                  13,000.00
                          6139                                   1,000.00
                          6140                                  10,000.00
                          6141                                   3,000.00
                          6142                                   5,000.00
                          6143                                  10,000.00
                          6144                                   9,657.52
                          6145                                   2,000.00
                          6146                                   2,000.00
                          6147                                  10,000.00
                          6148                                  10,000.00
                          6149                                   3,000.00
                          6150                                  20,000.00
                          6151                                  10,000.00
                          6152                                   1,000.00
                          6153                                  10,000.00
                          6154                                  76,000.00
                          6155                                  11,325.00
                          6156                                  54,000.00
                          6157                                  10,000.00
                          6158                                   5,000.00
                          6159                                   1,000.00
                          6160                                  10,000.00


                                                                            Page 220 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 227 of 229 Page ID #:1119




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          6161                                   2,000.00
                          6162                                   2,000.00
                          6163                                  10,000.00
                          6164                                   3,000.00
                          6165                                   2,000.00
                          6166                                   8,000.00
                          6167                                   1,000.00
                          6168                                   3,000.00
                          6169                                   2,000.00
                          6170                                   1,000.00
                          6171                                   7,200.00
                          6172                                   1,000.00
                          6173                                  89,085.00
                          6174                                  23,965.00
                          6175                                   1,000.00
                          6176                                  10,000.00
                          6177                                   2,000.00
                          6178                                   2,000.00
                          6179                                   2,000.00
                          6180                                   1,000.00
                          6181                                   2,000.00
                          6182                                  10,000.18
                          6183                                   2,180.00
                          6184                                  42,805.00
                          6185                                  10,000.00
                          6186                                  15,500.00
                          6187                                  10,000.00
                          6188                                  10,000.00


                                                                            Page 221 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 228 of 229 Page ID #:1120




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                          Restitution
                    Unique Victim ID
                                                           Amount
                          6189                                  15,097.00
                          6190                                   6,000.00
                          6191                                   3,000.00
                          6192                                   2,000.00
                          6193                                   1,000.00
                          6194                                   6,000.00
                          6195                                   1,000.00
                          6196                                   2,000.00
                          6197                                  10,000.00
                          6198                                  10,000.00
                          6199                                  10,700.00
                          6200                                   5,000.00
                          6201                                   4,000.00
                          6202                                  10,000.00
                          6203                                  30,000.00
                          6204                                  16,000.00
                          6205                                   5,000.00
                          6206                                  20,000.00
                          6207                                  10,000.00
                          6208                                   1,000.00
                          6209                                   2,000.00
                          6210                                  11,925.00
                          6211                                   1,000.00
                          6212                                   1,000.00
                          6213                                  28,870.00
                          6214                                  20,100.00
                          6215                                   1,000.00
                          6216                                   8,888.25


                                                                            Page 222 of 223
Case 2:20-cr-00089-JFW Document 68 Filed 08/11/21 Page 229 of 229 Page ID #:1121




  United States v. Steve Chen, Case No. CR 20-00089-JFW
                    Victim Restitution List


                                                            Restitution
                    Unique Victim ID
                                                             Amount
                          6217                                    32,000.00
                          6218                                    29,000.00
                          6219                                     1,000.00
                          6220                                     1,000.00
                          6221                                    10,000.00
                          6222                                    10,000.00
                          6223                                    10,000.00
                          6224                                     1,000.00
                          6225                                     1,000.00
                          6226                                     1,000.00
                          6227                                     1,000.00
                          6228                                     1,000.00
                          6229                                     5,542.00
                          6230                                    45,489.00
                          6231                                    16,151.85
                          6232                                     6,000.00

                                                          $ 47,394,663.10




                                                                              Page 223 of 223
